[ex101fifthamendmentcredi001.jpg]
&YIJCJU EXECUTION VERSION FIFTH AMENDMENT FIFTH AMENDMENT, dated as of
December 12, 2018 (this “Amendment”), to the Credit Agreement, dated as of March
19, 2014, among RENT-A-CENTER, INC., a Delaware corporation (the “Borrower”),
the lenders party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto (as amended by the First Amendment dated as of
February 1, 2016, the Second Amendment effective as of September 30, 2016, the
Third Amendment and Waiver dated as of May 1, 2017, the Fourth Amendment dated
as of June 6, 2017 and as further amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”; and
the Existing Credit Agreement as amended by this Amendment, the “Credit
Agreement”). Terms defined in the Existing Credit Agreement shall be used in
this Amendment with their defined meanings unless otherwise defined herein. W I
T N E S S E T H : WHEREAS, the Borrower, the Lenders and the Administrative
Agent are parties to the Existing Credit Agreement; WHEREAS, the Borrower
desires to (i) extend the Revolving Scheduled Commitment Termination Date and
(ii) amend certain provisions of the Existing Credit Agreement; and WHEREAS,
subject to the terms and conditions of this Amendment, the Lenders are willing
to agree to amend the terms of the Existing Credit Agreement as herein provided;
NOW, THEREFORE, the parties hereto hereby agree as follows: SECTION 1.
Amendments. Pursuant to Section 10.1 of the Existing Credit Agreement, effective
as of the Amendment Effective Date (as defined below): (a) The Existing Credit
Agreement (excluding (subject to clauses (b) and (c) below) the Annexes,
Schedules and the Exhibits thereto, which shall continue to be the Annexes,
Schedules and Exhibits under the Credit Agreement) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex I hereto;
(b) Annex A to the Existing Credit Agreement is hereby amended and restated in
its entirety by the document attached as Annex II hereto, which shall be Annex A
to the Credit Agreement; and (c) Annex B to the Existing Credit Agreement is
hereby deleted in its entirety. SECTION 2. Agreements. (a) Each Existing
Revolving Lender (as defined in the Credit Agreement) that executes and delivers
a signature page to this Amendment as a “Continuing Lender” (each such Existing
Revolving Lender, a “Continuing Lender”) agrees (i) to the terms of this
Amendment and the Credit Agreement, (ii) that its “Revolving Commitment” (as
defined in the Credit Agreement) under the Credit Agreement shall be the amount
set forth under the heading “Revolving Commitment” opposite such Continuing
Lender’s name on Annex II hereto and (iii) that it will be bound by the
provisions of the 509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi002.jpg]
2 Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender thereunder; (b) Each Person that is not an Existing
Revolving Lender that executes and delivers a signature page to the Amendment as
a “New Lender” (any such Person, a “New Lender”) agrees (i) to the terms of this
Amendment and the Credit Agreement, (ii) that its “Revolving Commitment” (as
defined in the Credit Agreement) under the Credit Agreement shall be the amount
set forth under the heading “Revolving Commitment” opposite such New Lender’s
name on Annex II hereto and (iii) that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender thereunder; and (c) On the Amendment Effective Date,
(i) any Existing Revolving Loans held by the Continuing Lenders shall be repaid
and reallocated among the Continuing Lenders and the New Lenders in accordance
with Sections 2.5(c) and 5.2(h) of the Credit Agreement and (ii) the
participations in respect of Letters of Credit and Swingline Loans outstanding
under the Existing Credit Agreement shall be reallocated among the Continuing
Lenders and the New Lenders in accordance with their applicable Revolving
Percentages (determined immediately after giving effect to this Amendment).
SECTION 3. Conditions to Effectiveness. This Amendment shall become fully
effective upon the satisfaction of the conditions precedent set forth in Section
5.2 of the Credit Agreement (the “Amendment Effective Date”). SECTION 4.
Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and each Lender that (immediately before and after
giving effect to this Amendment) the representations and warranties set forth in
Section 4 of the Credit Agreement are true and correct in all material respects
on and as of the Amendment Effective Date with the same effect as though made on
and as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date). SECTION 5. New Lender Acknowledgment.
Each New Lender party hereto hereby (a) represents and warrants that it is
legally authorized to enter into this Amendment; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; and (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto. SECTION 6. Lender Release.
This Amendment is intended to be an accommodation by the Lenders to the Loan
Parties. In consideration of all such accommodations, and acknowledging that the
Lenders will be specifically relying on the provisions herein as a material
inducement in entering into this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Loan Party (on behalf of itself and its Affiliates) and its
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under any Loan Party, for its past,
present and future employees, agents, representatives, officers, directors,
509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi003.jpg]
3 shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), hereby waives, releases, remises and forever discharges
each Lender and the Administrative Agent (in their respective capacities as
such), and each of their respective Affiliates (in their respective capacities
as such), and each of their respective successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
shareholders, trustees, employees, agents, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (in their respective capacities as
such) (each, a “Released Party” and collectively, the “Released Parties”), from
any and all claims, counterclaims, demands, obligations, liabilities, causes of
action, damages, losses, costs, and expenses, of any kind or character, known or
unknown, past or present, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, which such
Releasing Party ever had from the beginning of the world, now has or might
hereafter have against any such Released Party which concerns, directly or
indirectly, this Amendment, the Credit Agreement or any other Loan Document, or
any acts or omissions of any such Released Party relating to this Amendment, the
Credit Agreement or any other Loan Document, in each case, to the extent
pertaining to facts, events, or circumstances existing on or prior to the date
of this Amendment. As to each and every claim released hereunder, each Releasing
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein. Each Releasing Party further stipulates
and agrees with respect to all such claims, that it hereby waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of common law, that would otherwise limit a release or discharge of any unknown
claims pursuant to this Section 6. SECTION 7. GOVERNING LAW; WAIVER OF JURY
TRIAL; MISCELLANEOUS: (a) No Change. Except as expressly provided herein, no
term or provision of the Credit Agreement or any other Loan Document shall be
amended, modified or supplemented, and each term and provision of the Credit
Agreement and each other Loan Document shall remain in full force and effect and
is hereby ratified and confirmed in all respects, in each case as amended by
this Amendment. This Amendment shall constitute a Loan Document. (b)
Counterparts. This Amendment may be executed by the parties hereto in any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile transmission, by electronic mail
in “portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall be effective as delivery of a
manually executed counterpart hereof. (c) Payment of Fees and Expenses. The
Borrower agrees to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent. (d) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi004.jpg]
4 (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN. [Signature Pages Follow]
509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi005.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi006.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi007.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi008.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi009.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi010.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi011.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi012.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi013.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi014.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi015.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi016.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi017.jpg]




--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi018.jpg]
ANNEX I CREDIT AGREEMENT 509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi019.jpg]
EXECUTION VERSION CREDIT AGREEMENT among RENT-A-CENTER, INC., as Borrower, The
Several Lenders from Time to Time Parties Hereto, BBVA COMPASS, HSBC BANK OF
AMERICAUSA, N.A., BBVA COMPASS BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION and
WOODFOREST NATIONAL BANK, as Co-Syndication Agents, and FIFTH THIRD BANK and
SUNTRUST BANK, as SyndicationCo-Documentation Agents, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent Dated as of March 19, 2014, as previously amended
prior to the Fifth Amendment Effective Date and as amended as of December 12,
2018 J.P. MORGAN SECURITIES LLC, BANK OF AMERICA, N.A., BBVA SECURITIES INC.,
WELLS FARGO SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC. JPMORGAN CHASE
BANK, N.A. as JointSole Lead Arrangers and JointSole Bookrunners
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi020.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other
Definitional Provisions 36 1.3 Interest Rates; LIBOR Notification 37 SECTION 2.
AMOUNT AND TERMS OF REVOLVING FACILITIESY 37 38 2.1 Term Commitments; Term
Loans; Incremental Term Loans 37[Reserved] 38 2.2 Revolving Commitments;
Revolving Loans; Incremental Revolving Loans 38 2.3 Swingline Commitment and
Protective Advances 39 2.4 Procedure for Term Loan Borrowing[Reserved] 40 2.5
Procedure for Revolving Loan Borrowing 4140 2.6 Procedure for Swingline
Borrowing; Refunding of Swingline Loans 41 2.7 Repayment of Loans 42 2.8
Commitment Fees, Etc. 4342 2.9 Termination or Reduction of Commitments 43 2.10
Optional Prepayments 43 2.11 Mandatory Prepayments 4443 2.12 Conversion and
Continuation Options 4544 2.13 Limitations on Eurodollar Tranches 4645 2.14
Interest Rates and Payment Dates 4645 2.15 Computation of Interest and Fees 4645
2.16 Inability to Determine Interest Rate 4746 2.17 Pro Rata Treatment and
Payments 47 2.18 Requirements of Law 48 2.19 Taxes 5049 2.20 Indemnity 53 2.21
Change of Lending Office 5453 2.22 Replacement of Lenders 5453 2.23 Illegality
54 2.24 Defaulting Lenders 54 2.25 Swap Agreements 5756 2.26 MIRE Events 57
SECTION 3. LETTERS OF CREDIT 5857 3.1 LC Commitments 5857 3.2 Procedure for
Issuance of Letter of Credit 58 3.3 Fees and Other Charges 5958 3.4 LC
Participations 5958 3.5 Reimbursement Obligation of the Borrower 6059 3.6
Obligations Absolute 6160 3.7 Letter of Credit Payments 6160 3.8 Applications 61
3.9 Replacement and Resignation of an Issuing Lender 61 i
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi021.jpg]
Page SECTION 4. REPRESENTATIONS AND WARRANTIES 61 4.1 Financial Condition 61 4.2
No Change 6261 4.3 Existence; Compliance with Law 6261 4.4 Power; Authorization;
Enforceable Obligations 62 4.5 No Legal Bar 62 4.6 Litigation 62 4.7 No Default
6362 4.8 Ownership of Property; Liens 6362 4.9 Intellectual Property 6362 4.10
Taxes 63 4.11 Federal Regulations 63 4.12 Labor Matters 63 4.13 ERISA 63 4.14
Investment Company Act; Other Regulations 64 4.15 Subsidiaries 64 4.16 Use of
Proceeds 64 4.17 Environmental Matters 64 4.18 Accuracy of Information, etc. 65
4.19 Security Interest in Collateral 6665 4.20 Solvency 66 4.21 Senior
Indebtedness 66 4.22 Regulation H 66 4.23 Insurance 6766 4.24 Lease Payments
6766 4.25 Anti-Corruption Laws and Sanctions 67 4.26 EEA Financial Institutions
67 SECTION 5. CONDITIONS PRECEDENT 67 5.1 Conditions to Initial Extensions of
Credit 67 5.2 Conditions to Fifth Amendment 68 5.3 Conditions to Each Extension
of Credit 71 SECTION 6. AFFIRMATIVE COVENANTS 71 6.1 Financial Statements 71 6.2
Certificates; Other Information 72 6.3 Payment of Obligations 75 6.4 Maintenance
of Existence; Compliance 75 6.5 Maintenance of Property; Insurance 75 6.6
Inspection of Property; Books and Records; Discussions. 75 6.7 Notices 76 6.8
Environmental Laws 77 6.9 Additional Collateral, etc. 77 6.10 Permitted
Acquisitions 79 6.11 Further Assurances 79 6.12 Real Property Mortgages 79 6.13
Appraisals 8182 ii 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi022.jpg]
Page 6.14 Rental and Sales Agreements 8182 6.15 Deposit Account Control
Agreements; Insurance 8182 SECTION 7. NEGATIVE COVENANTS 8283 7.1 Consolidated
Fixed Charge Coverage Ratio. 8283 7.2 Indebtedness 8283 7.3 Liens 8384 7.4
Fundamental Changes 8485 7.5 Disposition of Property 8586 7.6 Restricted
Payments 8687 7.7 Capital Expenditures 8687 7.8 Investments 87 7.9 Payments and
Modifications of Certain Debt Instruments and Qualified Preferred Stock8889 7.10
Transactions with Affiliates 8889 7.11 Sales/Leaseback Transactions 8889 7.12
Changes in Fiscal Periods 8889 7.13 Negative Pledge Clauses 8889 7.14 Clauses
Restricting Subsidiary Distributions 8990 7.15 Lines of Business 8990 7.16 Use
of Proceeds 8990 7.17 Chattel Paper 8990 SECTION 8. EVENTS OF DEFAULT 9091
SECTION 9. THE AGENTS 9394 9.1 Appointment 9394 9.2 Delegation of Duties 9394
9.3 Exculpatory Provisions 9394 9.4 Reliance by Administrative Agent 9394 9.5
Notice of Default 9495 9.6 Non-Reliance on Agents and Other Lenders 9495 9.7
Indemnification 9495 9.8 Agent in Its Individual Capacity 9596 9.9 Successor
Administrative Agent 9596 9.10 Authorization to Release Guarantees and Liens
9596 9.11 Co-Syndication Agents, Co-Documentation Agents and Lead Arrangers 96
9.12 Credit Bidding 97 SECTION 10. MISCELLANEOUS 9697 10.1 Amendments and
Waivers 9697 10.2 Notices 9799 10.3 No Waiver; Cumulative Remedies 98100 10.4
Survival of Representations and Warranties 99100 10.5 Payment of Expenses and
Taxes 99100 10.6 Successors and Assigns; Participations and Assignments 100102
10.7 Adjustments; Setoff 103104 10.8 Counterparts 104105 10.9 Severability
104105 iii 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi023.jpg]
Page 10.10 Integration 104105 10.11 GOVERNING LAW 104105 10.12 Submission To
Jurisdiction; Waivers 104106 10.13 Acknowledgements 105106 10.14 Confidentiality
105106 10.15 WAIVERS OF JURY TRIAL 106107 10.16 USA Patriot Act 106107 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 106107
10.18 No Novation 106108 10.19 Release of Collateral 108 iv
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi024.jpg]
ANNEX: A Revolving Commitments and Term Commitments on the Closing Date BA
Revolving Commitments on the Fifth Amendment Effective Date SCHEDULES: 1.1
Existing Letters of Credit 4.6 Litigation 4.15 Subsidiaries 4.19(a) UCC and
Other Filings / Jurisdictions and Offices 4.19(b) Mortgaged Properties 7.2(d)
Existing Indebtedness 7.3(f) Existing Liens 7.14 Existing Restrictions EXHIBITS:
A Form of Guarantee and Collateral Agreement B Form of Compliance Certificate C
Form of Closing Certificate D Form of Assignment and Assumption E-1 Form of
Increased Term Facility Activation Notice E-2 Form of Increased Revolving
Facility Activation Notice F Form of New Lender Supplement G Form of U.S. Tax
Compliance Certificate H Form of Borrowing Base Certificate I Form of Collateral
Monitoring Template v 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi025.jpg]
CREDIT AGREEMENT (this “Agreement”), dated as of March 19, 2014, as previously
amended prior to the Fifth Amendment Effective Date and as amended as of
December 12, 2018, among RENT-A-CENTER, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), COMPASS BANK OF AMERICA,
N.A., BBVA COMPASS BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION and
SUNTRUSTd/b/a BBVA COMPASS, HSBC BANK USA, N.A. and WOODFOREST NATIONAL BANK, as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), FIFTH
THIRD BANK and SUNTRUST BANK, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”)and JPMORGAN CHASE BANK, N.A., as administrative
agent. W I T N E S S E T H : WHEREAS, in connection with the consummation of the
Refinancing, the Borrower has requested that the Lenders extend credit in the
form of (a) Term Loans on the Closing Date, in an aggregate principal amount not
in excess of $225,000,000, and (b) Revolving Loans, Swingline Loans, Protective
Advances and Letters of Credit at any time and from time to time prior to the
Revolving Scheduled Commitment Termination Date, in an aggregate principal
amount not in excess of $675,000,000 at any time outstanding; WHEREAS, pursuant
to the Fifth Amendment, and upon satisfaction of the conditions set forth
herein, the Original Credit Agreement is being amended in the form of this
Agreement; NOW THEREFORE, in consideration of the foregoing, and for other
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: SECTION 1. DEFINITIONS 1.1 Defined
Terms. As used in this Agreement (including in the recitals above), the terms
listed in this Section 1.1 shall have the respective meanings set forth in this
Section 1.1. “ABR”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds EffectiveNYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as
offor a one month Interest Period on such day (or, if such day is not a Business
Day, as of the nextimmediately preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.01%; provided, that the
ABR applicable to Term Loans shall not be less than 1.75%for purposes of this
definition, the Eurodollar Rate for any day shall be based on the Screen Rate
(or if the Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds
EffectiveNYFRB Rate or suchthe Eurodollar Rate shall be effective as of the
opening of business onfrom and including the effective daydate of such change in
the Prime Rate, the Federal Funds EffectiveNYFRB Rate or suchthe Eurodollar
Rate, respectively. If the ABR is being used as an alternate rate of interest
pursuant to Section 2.16, then the ABR shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the ABR as determined pursuant to the foregoing would be
less than 1%, such rate shall be deemed to be 1% for purposes of this Agreement.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. ͞Account͗͟ĂƐĚĞĨŝŶĞĚŝŶƚŚĞ'ƵĂƌĂŶƚĞĞĂŶĚŽůůĂƚĞƌĂůŐƌĞĞŵĞŶƚ͘
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi026.jpg]
͞Account Debtor͗͟ĂŶǇWĞƌƐŽŶŽďůŝŐĂƚĞĚŽŶĂŶĐĐŽƵŶƚ͘ “Administrative Agent”:
JPMorgan Chase Bank, N.A., as the administrative agent for the Lenders under
this Agreement and the other Loan Documents, together with any of its
successors. “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise. “Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent. “Aggregate Exposure”: with
respect to any Lender at any time, an amount equal to, without duplication, the
sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding. “Aggregate Exposure
Percentage”: with respect to any Lender at any time, the ratio (expressed as a
percentage) of such Lender’s Aggregate Exposure at such time to the Aggregate
Exposure of all Lenders at such time. “Agreement”: as defined in the preamble
hereto. “Amendment Effective Date”: the date on which the conditions precedent
set forth in Section 5.2 shall have been satisfied, which date is June 6, 2017.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption. “Applicable Margin”: (a) with respect to the
Revolving Loans, and the Swingline Loans, and the Term Loans (other than
Incremental Term Loans), the rate per annum set forth under the relevant column
heading below:1.75% per annum in respect of ABR Loans and 2.75% per annum in
respect of Eurodollar Loans; provided that on and after the first Adjustment
Date occurring after the Fifth Amendment Effective Date, the Applicable Margin
with respect to the Revolving Loans and the Swingline Loans will be determined
pursuant to the Applicable Pricing Grid. ABR Eurodollar Loans Loans Revolving
Loans and Swingline Loans 1.25% 2.25% Term Loans 2.00% 3.00% provided, that (i)
on and after the first Adjustment Date occurring after the Closing Date, the
Applicable Margin with respect to the Revolving Loans and the Swingline Loans
will be determined pursuant to the Applicable Pricing Grid and (ii) if the
all-in pricing of any Incremental Term Loan (as calculated by the Administrative
Agent upon written notice which shall provide sufficient detail to support such
calculation (it being understood that any such all-in pricing may take the form
of original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID), with OID being equated to an interest rate
based on an assumed four-year life to maturity)) is greater than the pricing of
any outstanding 2 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi027.jpg]
Term Loans by more than 0.50% per annum, the Applicable Margin with respect to
such Term Loans shall be increased concurrently with the funding of such
Incremental Term Loan such that such Applicable Margin is equal to the all-in
pricing for such Incremental Term Loan (calculated in the manner provided above)
minus 0.50%; and (b) with respect to the Incremental Term Loans, such per annum
rates as shall be agreed to by the Borrower and the applicable Incremental
Lenders as shown in the applicable Increased Term Facility Activation Notice.
“Applicable Pricing Grid”: Consolidated Total Applicable Margin Applicable
Margin Commitment Leverage Ratio for Eurodollar for ABR Revolving Loans Fee Rate
Revolving Loans and Swingline Loans •4.0 to 1.0 3.00% 2.00% 0.500% <4.0 to 1.0
and 2.75% 1.75% 0.500% •3.5 to 1.0 <3.5 to 1.0 and 2.50% 1.50% 0.500% •3.0 to
1.0 <3.0 to 1.0 and 2.25% 1.25% 0.450% •2.5 to 1.0 <2.5 to 1.0 and 2.00% 1.00%
0.400% •2.0 to 1.0 <2.0 to 1.0 and 1.75% 0.75% 0.350% •1.0 to 1.0 <1.0 to 1.0
1.50% 0.50% 0.300% Changes in the Applicable Margin or in the Commitment Fee
Rate resulting from changes in the Consolidated Total Leverage Ratio shall
become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Section 6.1(a) or (b) and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1(a) or (b), then, until such
financial statements are delivered, the Consolidated Total Leverage Ratio as at
the end of the fiscal period that would have been covered thereby shall for the
purposes of this definition be deemed to be greater than 4.0 to 1.0. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the Consolidated Total Leverage Ratio shall for the purposes of this
definition be deemed to be greater than 4.0 to 1.0. Each determination of the
Consolidated Total Leverage Ratio pursuant to this definition shall be made with
respect to the period of four consecutive fiscal quarters of the Borrower ending
at the end of the period covered by the relevant financial statements.
“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit. “Approved Fund”: as defined in Section 10.6(b). “Asset Sale”: any
Disposition of property or series of related Dispositions of property (excluding
any such Disposition permitted by clause (a), (b), (c), (d), (f), (g), (h), (i)
or (j) of Section 7.5 and any Disposition of Cash Equivalents) that yields gross
proceeds to the Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of 3
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi028.jpg]
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $5,000,000. “Assignee”: as defined in
Section 10.6(b). “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D. “Assumed Indebtedness”: Indebtedness
assumed in connection with a Permitted Acquisition; provided, that (a) such
Indebtedness is outstanding at the time of such acquisition and was not incurred
in connection therewith or in contemplation thereof and (b) in the event that
such Permitted Acquisition constitutes an acquisition of property other than
Capital Stock, such Indebtedness was incurred in order to acquire or improve
such property. “Attributable Indebtedness”: in respect of a Sale/Leaseback
Transaction means, as at the time of determination, the present value
(discounted at the interest rate implicit in such transaction determined in
accordance with GAAP) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).
͞Availability͗͟ĂƚĂŶǇƚŝŵĞ͕ĂŶĂŵŽƵŶƚĞƋƵĂůƚŽ;ĂͿƚŚĞůĞƐƐĞƌŽĨ;ŝͿƚŚĞdŽƚĂůZĞǀŽůǀŝŶŐ
Commitments minus Reserves and (ii) the Borrowing Base minus (b) the Total
Revolving Extensions of Credit (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Revolving Percentage of all
outstanding borrowings). ͞Availability Threshold Amount͗͟$50,000,000.
“Available Effective Date Amount” means the difference between (a) the amount of
the Revolving Commitments as of the Fifth Amendment Effective Date and (b) the
LC Obligations as of the Fifth Amendment Effective Date. “Available Revolving
Commitment”: as to any Revolving Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Revolving Commitment then in effect over
(b) such Lender’s Revolving Extensions of Credit then outstanding. “Bail-In
Action”: the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation”: with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. ͞Banking
Services͗͟ĞĂĐŚĂŶĚĂŶǇŽĨƚŚĞĨŽůůŽǁŝŶŐďĂŶŬƐĞƌǀŝĐĞƐƉƌŽǀŝĚĞĚƚŽĂŶǇ>ŽĂŶ
Party by the Administrative Agent, any Lender or any of their respective
Affiliates: (a) credit cards for
ĐŽŵŵĞƌĐŝĂůĐƵƐƚŽŵĞƌƐ;ŝŶĐůƵĚŝŶŐ͞ĐŽŵŵĞƌĐŝĂůĐƌĞĚŝƚĐĂƌĚƐ͟ĂŶĚƉƵƌĐŚĂƐŝŶŐĐĂƌĚƐͿ͕;ďͿƐƚŽƌĞĚǀĂůƵĞ
cards, (c) merchant processing services, and (d) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services). 4
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi029.jpg]
͞Banking Services
Obligations͗͟ĂŶǇĂŶĚĂůůŽďůŝŐĂƚŝŽŶƐŽĨƚŚĞ>ŽĂŶWĂƌƚŝĞƐ͕ǁŚĞƚŚĞƌ absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services. ͞Banking Services
Reserves͗͟ĂůůZĞƐĞƌǀĞƐǁŚŝĐŚƚŚĞĚŵŝŶŝƐƚƌĂƚŝǀĞŐĞŶƚĨƌŽŵƚŝŵĞƚŽ time
establishes in its Permitted Discretion for Banking Services then provided or
outstanding. “Bankruptcy Code”: Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided,
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Beneficial Ownership
Certification”: a certification regarding beneficial ownership or control as
required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation”: 31 C.F.R. § 1010.230. “Benefitted Lender”: as defined in Section
10.7(a). “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor). “Borrower”: as defined in the preamble hereto.
“Borrowing Base”: at any time, the sum of: (a) 65% of the Loan Parties’ Eligible
Installment Sales Accounts at such time, plus (b) the product of 80% multiplied
by the Net Orderly Liquidation Value percentage identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by the Loan
Parties’ Eligible Inventory Held for Rent, valued at the lower of cost
(determined on a first-in-first-out basis) and market value, plus (c) the
product of 7550% multiplied by (i) the Net Orderly Liquidation Value identified
in the most recent Rental Agreement Portfolio appraisal ordered by the
Administrative Agent or (ii) if the Administrative Agent has received a
Collateral Monitoring Template pursuant to Section 6.1(d) subsequent to the
delivery of the most recent Rental Agreement Portfolio 5
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi030.jpg]
appraisal ordered by the Administrative Agent, the monthly discounted cash flow
amount set forth in the Collateral Monitoring Template most recently delivered
pursuant to Section 6.1(d), minus (d) Reserves, minus; (e) the Term Loan
Reserve; provided that in calculating the Borrowing Base, the value of that
portion of the Borrowing Base described in clause (c) shall not exceed an amount
equal to 7550% of the Recent Rental Proceeds. The Administrative Agent may, in
its Permitted Discretion, reduce the advance rates set forth above, implement or
adjust Reserves or reduce one or more of the other elements used in computing
the Borrowing Base. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.2(g) or 6.2(h) of this Agreement.
“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by the chief financial officer or treasurer of the Borrower, in
substantially the form of Exhibit H or another form which is acceptable to the
Administrative Agent in its sole discretion. “Borrowing Date”: any Business Day
specified by the Borrower as a date on which the Borrower requests the relevant
Lenders to make Loans hereunder. “Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market. “Capital Expenditures”: for any period, with respect to any
Person, the aggregate of all expenditures (other than those made pursuant to
Permitted Acquisitions) by such Person and its Subsidiaries for the acquisition
or leasing (pursuant to a capital lease) of fixed or capital assets or additions
to equipment (including replacements, capitalized repairs and improvements
during such period but excluding merchandise inventory acquired during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries. “Capital Expenditures (Expansion)”: for any
period, with respect to any Person, any Capital Expenditures made by such Person
in connection with the opening of new stores to be operated by such Person.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. 6
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi031.jpg]
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing. “Cash
Dominion Period”: each of the following shall be a Cash Dominion Period: (a)
each period when a Specified Event of Default shall have occurred and be
continuing and (b) each period beginning on the third consecutive Businessfirst
Dday on which AvailabilityLiquidity is less than the greater of (i) 15% of the
lesser of (x) the Total Revolving Commitments and (y) the Borrowing Base and
(ii) $50,000,000; provided that any such Cash Dominion Period commencing
pursuant to this clause (b) shall end when and if AvailabilityLiquidity shall
have been not less than such specified level$50,000,000 for 30 consecutive days.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) short term investments (not exceeding 35 days) in loans made to
obligors having an investment grade rating from each of S&P and Moody’s; (h)
shares of money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (g) of this definition; or
(i) investments by Foreign Subsidiaries in (A) bank accounts and cash management
facilities maintained at one of the three largest banks in the country in which
such Foreign Subsidiary maintains its chief executive office and (B) such
investments as are comparable to the cash equivalents described in clauses (a)
through (h) above that are customary investments for entities in such
jurisdictions and that are consistent with the goal of preservation of capital
and prudent under the circumstances. “Closing Date”: the date on which the
conditions precedent set forth in Section 5.1 shall have been satisfied, which
date is March 19, 2014. “Code”: the Internal Revenue Code of 1986, as amended
from time to time. “Co-Documentation Agents”: as defined in the preamble hereto.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
Notwithstanding anything contained in this Agreement or any Security Document to
the contrary, the term “Collateral” shall not include (i) the 7
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi032.jpg]
Capital Stock of any non-first tier Foreign Subsidiary, or (ii) more than 65% of
the outstanding voting Capital Stock of any first tier Foreign Subsidiary.
“Collateral Access Agreement” as defined in the Guarantee and Collateral
Agreement. “Collateral Monitoring Template”: a certificate substantially in the
form of Exhibit I. “Collection Account”: as defined in the Guarantee and
Collateral Agreement. “Commitment”: as to any Lender, the sum of the Term
Commitment and the Revolving Commitment of such Lender. “Commitment Fee Rate”:
0.4500.500% per annum; provided, that on and after the first Adjustment Date (as
defined in the definition of “Applicable Pricing Grid”) occurring after the
ClosingFifth Amendment Effective Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid. “Commitments”: the Revolving
Commitments. “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute. “Commonly
Controlled Entity”: an entity, whether or not incorporated, that is under common
control with the Borrower within the meaning of Section 4001 of ERISA or is part
of a group that includes the Borrower and that is treated as a single employer
under Section 414 of the Code. “Compliance Certificate”: a certificate duly
executed by a Responsible Officer substantially in the form of Exhibit B.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March 2014 and furnished to certain Lenders. “Connection Income Taxes”:
Other Connection Taxes that are imposed on or measured by net income or profits
(however denominated) or that are franchise Taxes or branch profits Taxes.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents but including rental merchandise inventory) that would be
classified as “short term assets” of the Borrower and its Subsidiaries, as
determined by the Borrower. “Consolidated Current Liabilities”: at any date, all
liabilities of the Borrower and its Subsidiaries having a maturity of one year
or less, but excluding (a) the current portion of any Funded Debt of the
Borrower and its Subsidiaries and (b) without duplication of clause (a) above,
all Indebtedness consisting of Revolving Loans, Swingline Loans or Protective
Advances to the extent otherwise included therein. “Consolidated EBITDA”: for
any period, Consolidated Net Income for such period plus, without duplication
and to the extent reflected as a charge or reduction in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation (excluding depreciation of rental
merchandise) and amortization expense, including, without limitation,
amortization of intangibles 8
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi033.jpg]
(including, but not limited to, goodwill) and organization costs, (d) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business) and (e) any other non-cash charges,
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (a) interest income, (b) any extraordinary,
unusual or non-recurring income or gains (including (i) whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business and (ii) gains resulting from below-par purchases of Term Loans), (c)
any other non-cash income earned outside the ordinary course of business and (d)
any cash payments made during such period in respect of items described in the
immediately preceding clause (d) or (e) above subsequent to the calendar month
in which the relevant non-cash expenses, losses or charges were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period pursuant to any determination of the Consolidated Total
Leverage Ratio, if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Disposition or Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition or Material Acquisition
(including any indebtedness incurred or acquired in connection therewith)
occurred on the first day of such Reference Period. Notwithstanding anything to
the contrary herein, if at any time the Permitted Non-Guarantor Subsidiaries
represent (1) more than 10% of the consolidated total assets of the Borrower and
its Subsidiaries as of the most recently ended calendar month of the Borrower,
(2) more than 10% of the consolidated total revenues of the Borrower and its
Subsidiaries for the 12 calendar months of the Borrower most recently ended, or
(3) more than 10% of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the 12 calendar months of the Borrower most recently ended, in
each case as determined on a consolidated basis in conformity with GAAP
consistently applied, then the Consolidated EBITDA attributable to such
Permitted Non-Guarantor Subsidiaries shall be disregarded for purposes of
calculating “Consolidated EBITDA” hereunder except to the extent actually
distributed to the Borrower or a Domestic Subsidiary that is not a Permitted
Non-Guarantor Subsidiary. “Consolidated Fixed Charge Coverage Ratio”: at any
date, the ratio of (a) the sum of Consolidated EBITDA minus Unfinanced Capital
Expenditures minus the excess (to the extent positive) of (i) expenses for
income taxes paid in cash minus (ii) cash income tax refunds received to (b)
Consolidated Fixed Charges, all calculated for the period of 12 consecutive
calendar months ended on such date (or, if such date is not the last day of a
calendar month, ended on the last day of the calendar month most recently ended
prior to such date for which financial statements are available). “Consolidated
Fixed Charges”: for any period, the sum (without duplication) of (a)
Consolidated Interest Expense for such period and (b) scheduled principal
payments on Indebtedness actually made during such period, determined on a
consolidated basis for the Borrower and its Subsidiaries. “Consolidated Funded
Debt”: at any date, the aggregate principal amount of all Funded Debt (which,
for purposes of the calculation of Consolidated Funded Debt, shall be deemed to
exclude any unfunded portion of the Letters of Credit) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP. “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations), net of cash
interest income, of the Borrower and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, commitment fees
payable pursuant to Section 2.8 and net costs 9
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi034.jpg]
under Swap Agreements in respect of such Indebtedness to the extent such net
costs are allocable to such period in accordance with GAAP). “Consolidated Net
Income”: for any period, the consolidated net income (or loss) of the Borrower
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP; provided, that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary. “Consolidated Senior Debt”: all Consolidated Funded Debt other than
Subordinated Debt. “Consolidated Senior Leverage Ratio”: as at the last day of
any period, the ratio of (a) Consolidated Senior Debt on such day to (b)
Consolidated EBITDA for such period. “Consolidated Total Assets”: at any date,
(a) all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Borrower and its Subsidiaries at such date and (b) without duplication of
clause (a) above, the book value of all rental merchandise inventory of the
Borrower and its Subsidiaries at such date. “Consolidated Total Leverage Ratio”:
as at the last day of any period, the ratio of (a) Consolidated Funded Debt on
such day to (b) Consolidated EBITDA for such period. “Consolidated Working
Capital”: at any date, the excess of Consolidated Current Assets on such date
over Consolidated Current Liabilities on such date. “Continuing Directors”: the
directors of the Borrower on the Closing Date, and each other director of the
Borrower, if, in each case, such other director’s election, nomination for
election or appointment to the board of directors of the Borrower is or was
recommended or approved by at least a majority of the directors then in office
(or a duly constituted committee thereof) either who were directors of the
Borrower at the date of such election, nomination or appointment or whose
election, nomination or appointment was approved by a majority of such
directors. “Continuing Lenders” means Existing Revolving Lenders that are
Lenders hereunder immediately after giving effect to the Fifth Amendment
Effective Date. “Continuing Revolving Loans” means the Existing Revolving Loans
of Continuing Lenders in an amount not to exceed the Available Effective Date
Amount (it being agreed that to the extent the aggregate amount of the Existing
Revolving Loans of Continuing Lenders exceeds the Available Effective Date
Amount, the Administrative Agent shall make the determination as to which
Existing Revolving Loans of the Continuing Lenders shall constitute “Continuing
Revolving Loans”). “Contractual Obligation”: as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. 10 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi035.jpg]
“Co-Syndication Agents”: as defined in the preamble hereto. “Default”: any of
the events specified in Section 8, whether or not any requirement for the giving
of notice, the lapse of time, or both, has been satisfied (including, in any
event, a “Default” under and as defined in the Senior Subordinated Note
Indenture or the Senior Unsecured Note Indenture). “Defaulting Lender”: any
Lender, as reasonably determined by the Administrative Agent and the Borrower,
that (a) in the case of any Revolving Lender, has (i) failed to fund any portion
of its Revolving Loans or participations in Letters of Credit, Swingline Loans
or Protective Advances within three Business Days of the date required to be
funded by it hereunder, (ii) notified the Borrower, the Administrative Agent,
any Issuing Lender, the Swingline Lender or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (iii) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Loans and participations in then outstanding Letters of Credit,
Swingline Loans and Protective Advances or (iv) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (b) in the case of any Lender, has become
(or whose Lender Parent has become) the subject of a Bankruptcy Event or a
Bail-In Action. “Deposit Account”: as defined in the Guarantee and Collateral
Agreement. “Deposit Account Control Agreement”: as defined in the Guarantee and
Collateral Agreement. “Designated Contacts”: employees of the Borrower or any of
its Subsidiaries that are notified in writing by the Borrower to the
Administrative Agent from time to time. “Disposition”: with respect to any
property, any sale, lease, sale and leaseback, assignment, conveyance, transfer,
license (other than the grant of a non-exclusive license entered into in the
ordinary course of business), abandonment or other disposition thereof (in each
case whether effected pursuant to a Division or otherwise). The terms “Dispose”
and “Disposed of” shall have correlative meanings; provided, however, that a
“Disposition” shall not include the non-exclusive license of intellectual
property by a Subsidiary to another Subsidiary. “Disqualified Stock”: any
Capital Stock or other ownership or profit interest of any Loan Party that any
Loan Party is or, upon the passage of time or the occurrence of any event, may
become obligated to redeem, purchase, retire, defease or otherwise make any
payment in respect of in consideration other than Capital Stock (other than
Disqualified Stock). “Dividing Person”: as defined in the definition of
“Division”. “Division”: the division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive. “Division Successor”: any Person that, upon the
consummation of a Division of a Dividing Person, holds all or any portion of the
assets, liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing Person which
retains 11 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi036.jpg]
any of its assets, liabilities and/or obligations after a Division shall be
deemed a Division Successor upon the occurrence of such Division. “Dollars” and
“$”: dollars in lawful currency of the United States. “Domestic Subsidiary”: any
Subsidiary of the Borrower organized under the laws of any jurisdiction within
the United States, any State thereof or the District of Columbia. “ECF
Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower, the ECF Percentage shall be reduced to (a) 25% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 3.00 to
1.00 but greater than or equal to 2.50 to 1.00 and (b) 0% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 2.50 to
1.00. “EEA Financial Institution”: (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country”: any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Installment Sales Accounts”: at any time, the
Accounts of the Loan Parties which the Administrative Agent determines in its
Permitted Discretion are eligible as the basis for the extension of Revolving
Loans, Swingline Loans, Protective Advances and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Installment Sales Accounts shall not include any Account: (a) which is
not subject to a first priority perfected security interest in favor of the
Administrative Agent; (b) which is subject to any Lien other than (i) a Lien in
favor of the Administrative Agent and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the Administrative Agent; (c) (i)
which is unpaid more than 30 days after the original due date therefor
(“Overage”) (when calculating the amount under this clause (i), for the same
Account Debtor, the Administrative Agent shall include the net amount of such
Overage and add back any credits, but only to the extent that such credits do
not exceed the total gross receivables from such Account Debtor), or (ii) which
has been written off the books of the Borrower or other applicable Loan Party or
otherwise designated as uncollectible; (d) with respect to which any covenant,
representation or warranty contained in this Agreement or in the Guarantee and
Collateral Agreement has been breached or is not true; (e) which does not arise
from the sale of goods in the ordinary course of business; 12
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi037.jpg]
(f) which (i) is not evidenced by an invoice or other documentation satisfactory
to the Administrative Agent which has been sent to the Account Debtor, (ii)
represents a progress billing, (iii) is contingent upon the completion by a Loan
Party of any further performance, (iv) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (v) relates to
payments of interest; (g) for which the goods giving rise to such Account have
not been shipped to the Account Debtor or if such Account was invoiced more than
once; (h) which (to the knowledge of any Loan Party) is owed by an Account
Debtor which has applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, or liquidator of its assets; (i) which is owed in
any currency other than Dollars; (j) which is owed by any Affiliate of any Loan
Party or any employee, officer, director, agent or stockholder of any Loan Party
or any of its Affiliates; (k) which, for any Account Debtor, exceeds a credit
limit determined by the Administrative Agent, to the extent of such excess; (l)
which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof; (m) which is subject to any counterclaim, deduction,
defense, setoff or dispute (but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute); (n) which is evidenced by any promissory
note or instrument; (o) with respect to which the Borrower or the applicable
Loan Party has made any agreement with the Account Debtor for any reduction
thereof, other than discounts and adjustments given in the ordinary course of
business (but only to the extent of any such reduction), or any Account which
was partially paid and the Borrower or the applicable Loan Party created a new
receivable for the unpaid portion of such Account; (p) which does not comply in
all material respects with the requirements of all applicable laws and
regulations, whether Federal, state or local, including the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Consumer Financial Protection Bureau; (q) which is for goods that have been sold
under a purchase order or pursuant to the terms of a contract or other agreement
or understanding (written or oral) that indicates or purports that any Person
other than a Loan Party has or has had an ownership interest in such goods, or
which indicates any party other than a Loan Party as payee or remittance party;
or (r) which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever. 13
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi038.jpg]
Prior to any Accounts that are acquired in a Material Transaction becoming
“Eligible Installment Sales Accounts”, the Administrative Agent shall have
received an audit and field examination in respect of such Accounts, the results
of which are satisfactory to the Administrative Agent. In determining the amount
of an Eligible Installment Sales Account, the face amount of an Account may, in
the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Loan Party may be obligated
to rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. “Eligible Inventory Held for Rent”:
at any time, the Inventory Held for Rent of the Loan Parties which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and Protective
Advances and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Inventory Held for
Rent shall not include any Inventory: (a) which is not subject to a first
priority perfected Lien in favor of the Administrative Agent; (b) which is
subject to any Lien other than (i) a Lien in favor of the Administrative Agent
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Administrative Agent; (c) which (i) is, in the Administrative
Agent’s opinion, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity, (ii) is Inventory that has been Inventory Held for Rent for more than
12 months and has not been rented since the date of acquisition thereof or (iii)
which is in disrepair or in the process of being repaired; (d) with respect to
which any covenant, representation or warranty contained in this Agreement or in
the Guarantee and Collateral Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority;
(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest (including rental interest) or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein; (f) which is not finished
goods or which constitutes work-in-process, raw materials, spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for rent in the ordinary course of business; (g) which is not
located in the United States; 14
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi039.jpg]
(h) which is not located in a store, distribution center, collection center or
national product service center which premises are, in each case, owned by a
Loan Party, unless such store, distribution center, collection center or
national product service center is leased by the Borrower and (A) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (B) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility (which Reserve shall be based off the liquidation scenario set
forth in the most recent Inventory appraisal received by the Administrative
Agent) has been established by the Administrative Agent in its Permitted
Discretion; (i) which is a discontinued product or component thereof; (j) which
is the subject of a consignment by the applicable Loan Party as consignor; (k)
which is perishable; (l) which contains or bears any intellectual property
rights licensed to a Loan Party unless the Administrative Agent is satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement; (m) which is not reflected in a current perpetual inventory
report of the Borrower or the applicable Loan Party; (n) for which reclamation
rights have been asserted by the seller; (o) which has been acquired from a
Sanctioned Person; or (p) which the Administrative Agent otherwise determines is
unacceptable for any reason whatsoever. Prior to any Inventory that is acquired
in a Material Transaction becoming “Eligible Inventory Held for Rent”, the
Administrative Agent shall have received a field examination and an appraisal in
respect of such Inventory, the results of which are satisfactory to the
Administrative Agent. “Eligible Rental Agreements”: at any time, rental
agreements entered into by any Loan Party with a customer of such Loan Party
which the Administrative Agent determines in its Permitted Discretion are
eligible as the basis for the extension of Revolving Loans, Swingline Loans and
Protective Advances and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Rental Agreements
shall not include any rental agreement: (a) which is not subject to a first
priority perfected security interest in favor of the Administrative Agent; (b)
which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent; 15
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi040.jpg]
(c) with respect to which the remaining value of the inventory in respect
thereof has been written off the books of the Borrower or other applicable Loan
Party or otherwise designated as uncollectible; (d) with respect to which any
covenant, representation or warranty contained in this Agreement or in the
Guarantee and Collateral Agreement has been breached or is not true; (e) which
does not arise from the rent of goods in the ordinary course of business; (f)
for which the goods subject to such rental agreement have not been shipped to
the applicable counterparty; (g) with respect to which the amounts due under
such rental agreement remain unpaid after the original due date for a period to
be determined by the Administrative Agent from time to time in its Permitted
Discretion; (h) with respect to which the counterparty thereof (to the knowledge
of any Loan Party) has applied for, suffered, or consented to the appointment of
any receiver, custodian, trustee, or liquidator of its assets; (i) with respect
to which rental payments are owed in any currency other than Dollars; (j) which
is not governed by the law of the United States or any state thereof; (k) which
is not generated at a store located in the United States; (l) with respect to
which the counterparty thereof is an Affiliate of any Loan Party or any
employee, officer, director, agent or stockholder of any Loan Party or any of
its Affiliates; (m) with respect to which the counterparty thereof is a Person
to which any Loan Party is indebted; (n) with respect to which the payments
thereunder are subject to any counterclaim, deduction, defense, setoff or
dispute; (o) with respect to which the Borrower or the applicable Loan Party has
made any agreement with the counterparty thereof for any reduction in any rental
payments or other amounts due thereunder, other than discounts and adjustments
given in the ordinary course of business; (p) which does not comply in all
material respects with the requirements of all applicable laws and regulations,
whether Federal, state or local; (q) which is for goods that have been rented
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than a Loan Party has
or has had an ownership interest in such goods, or which indicates any party
other than a Loan Party as payee or remittance party; or 16
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi041.jpg]
(r) with respect to which the Administrative Agent determines the rental
payments or other payments thereunder may not be paid by reason of the
counterparty’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever. Prior to any rental
agreement that is acquired in a Material Transaction becoming an “Eligible
Rental Agreement”, the Administrative Agent shall have received (unless the
Administrative Agent otherwise agrees in its Permitted Discretion) a field
examination and an appraisal in respect of such rental agreement, the results of
which are satisfactory to the Administrative Agent. “Environmental Laws”: any
and all foreign, Federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as formerly, now or may at any
time hereafter be in effect. “ERISA”: the Employee Retirement Income Security
Act of 1974, as amended from time to time. “EU Bail-In Legislation Schedule”:
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor Person), as in effect from time to time. “Eurocurrency Reserve
Requirements”: for any day as applied to a Eurodollar Loan, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System. “Eurodollar Base Rate”: with respect
to each day during each Interest Period pertaining to a Eurodollar Loan (other
than any Eurodollar Loan having a seven-day Interest Period), the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided, that,
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time. If the Eurodollar Base Rate is being determined in connection with any
Eurodollar Loan having a seven-day Interest Period, such rate shall be
determined by reference to the rate at which the Administrative Agent is offered
Dollar deposits at or about 10:00 A.M., New York City time, two Business Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest 17
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi042.jpg]
Period for the number of days comprised therein. The Eurodollar Base Rate
applicable to Term Loans shall not be less than 0.75% and the Eurodollar Base
Rate applicable to Revolving Loans shall not be less than 0.00%. “Eurodollar
Loans”: Loans the rate of interest applicable to which is based upon the
Eurodollar Rate. “Eurodollar Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%): _________Eurodollar Base Rate________ 1.00 - Eurocurrency
Reserve Requirements ; provided that if the Eurodollar Rate is less than 0.00%,
it shall be 0.00% for purposes of this Agreement. “Eurodollar Tranche”: the
collective reference to Eurodollar Loans the then current Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, an “Event of Default” under and as defined
in the Senior Subordinated Note Indenture or the Senior Unsecured Note
Indenture). “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated EBITDA of the
Borrower and its Subsidiaries for such fiscal year and (ii) decreases, if any,
in Consolidated Working Capital for such fiscal year when measured against
Consolidated Working Capital for the previous fiscal year over (b) the sum,
without duplication, of (i) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures), (ii) increases, if any, in Consolidated
Working Capital for such fiscal year when measured against Consolidated Working
Capital for the previous fiscal year, (iii) the aggregate amount of all optional
prepayments of the Term Loans during such fiscal year, (iv) the aggregate amount
of all regularly scheduled principal payments of the Term Loans made during such
fiscal year, (v) the aggregate amount of all principal payments of the Revolving
Loans made during such fiscal year to the extent such payment was accompanied by
a permanent reduction of the Revolving Commitments in at least a like amount,
(vi) the amount of cash taxes actually paid or tax reserves set aside or payable
(without duplication) during such fiscal year, (d) consolidated cash interest
expense actually paid during such fiscal year (net of interest income) and (e)
the amount of dividends actually paid during such fiscal year pursuant to
Section 7.6(b). “Excess Cash Flow Application Date”: as defined in Section
2.11(c). “Excluded Swap Obligation”: with respect to any Loan Party, (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, or (b) any other Swap
Obligation designated 18 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi043.jpg]
as an “Excluded Swap Obligation” of such Loan Party as specified in any
agreement between the relevant Loan Parties and the counterparty applicable to
such Swap Obligations, prompt notice of which shall be provided to the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal. “Excluded Taxes”: any of the following
Taxes imposed on or with respect to a Recipient or required to be withheld or
deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net
income or profits (however denominated), franchise Taxes, and branch profits
Taxes, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Revolving Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.22) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender'’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.19(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA. “Existing 2020 Senior Unsecured Notes”: the Borrower’s 6.625% senior
unsecured notes in the aggregate principal amount of $300,000,000 due 2020
issued pursuant to the Existing 2020 Senior Unsecured Note Indenture. “Existing
2020 Senior Unsecured Note Indenture”: the Senior Notes Indenture, dated as of
November 2, 2010, among the Borrower, the guarantors party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, relating to the 6.625%
Senior Notes due 2020, as amended, supplemented, restated or otherwise modified
from time to time, “Existing 2021 Senior Unsecured Notes”: the Borrower’s 4.75%
senior unsecured notes in the aggregate principal amount of $250,000,000 due
2021 issued pursuant to the Existing 2021 Senior Unsecured Note Indenture.
“Existing 2021 Senior Unsecured Note Indenture”: the Senior Notes Indenture,
dated as of May 2, 2013, among the Borrower, the guarantors party thereto and
The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
4.75% Senior Notes due 2021, as amended, supplemented, restated or otherwise
modified from time to time; provided, that only for purposes of Section 7.6(b)
and Section 7.9, (a) the “Existing 2021 Senior Unsecured Note Indenture” shall
be deemed to be the indenture in effect on the Closing Date, without giving
effect to any subsequent amendments, waivers, supplements or other modifications
thereto and (b) the reference in the first sentence of Section 4.07(b) of the
Existing 2021 Senior Unsecured Note Indenture to Section 4.09(a) shall be deemed
to be a reference to Section 4.07(a) thereunder. “Existing Credit Agreement”:
the Fourth Amended and Restated Credit Agreement, dated as of May 28, 2003, as
amended and restated as of July 14, 2011 and as amended by the First Amendment
dated as of April 13, 2012, among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto, Bank of
America, N.A., Compass Bank and Wells Fargo Bank, N.A., as syndication agents,
and JPMorgan Chase Bank, N.A., as administrative agent. 19
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi044.jpg]
“Existing Letter of Credit”: each letter of credit issued under the Existing
Credit Agreement identified on Schedule 1.1 hereto that is outstanding on the
Closing Date and each renewal of such letter of credit, each of which shall be
deemed, on and after the Closing Date, to have been issued hereunder.
“Facility”: the credit facility consisting of, as applicable, (a) the Term
Commitments and the Term Loans (the “Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”). “Existing Revolving Commitments”: the “Revolving Commitments”
outstanding under the Original Credit Agreement immediately prior to giving
effect to the Fifth Amendment Effective Date. “Existing Revolving Lender”: a
“Revolving Lender” under the Original Credit Agreement immediately prior to
giving effect to the Fifth Amendment Effective Date. “Existing Revolving Loans”:
the “Revolving Loans” outstanding under the Original Credit Agreement
immediately prior to giving effect to the Fifth Amendment Effective Date.
“Facility”: the Revolving Facility. “FATCA”: Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of the foregoing and any fiscal or regulatory legislation, rules or practices
adopted pursuant to such intergovernmental agreement. “Federal Funds Effective
Rate”: for any day, the weighted average of the rates on overnightrate
calculated by the NYFRB based on such day’s federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, asby
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from threeNYFRB as the effective federal funds brokers of recognized standing
selected by itrate; provided that if the Federal Funds Effective Rate shallas so
determined would be less than 0.000.0%, itsuch rate shall be deemed to be 0.0%
for the purposes of this Agreement. “Federal Reserve Board”: the Board of
Governors of the Federal Reserve System of the United States of America. “Fifth
Amendment”: Fifth Amendment to this Agreement, dated as of December 12, 2018,
among the Borrower, the other Loan Parties party thereto, the lenders party
thereto and JPMorgan Chase Bank, N.A. as administrative agent. “Fifth Amendment
Effective Date”: the date on which the conditions precedent set forth in Section
5.2 shall have been satisfied, which date is December 12, 2018. “Flood Insurance
Laws”: collectively, (i) National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood 20
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi045.jpg]
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012
as now or hereafter in effect or any successor statute thereto. “Foreign
Subsidiary”: any Subsidiary of the Borrower that is not a Domestic Subsidiary.
“Fourth Amendment”: Fourth Amendment to this Agreement, dated as of Effective
Date”: June 6, 2017, among the Borrower, the other Loan Parties party thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A. as administrative agent.
“Funded Debt”: as to any Person, on any date, (a) all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and the Reimbursement Obligations (but excluding, in the case of the
Borrower, any Guarantee Obligations of the Borrower in respect of Indebtedness
of franchisees, to the extent permitted by Section 7.2(h)), minus (b) the
aggregate amount of cash and Cash Equivalents on the consolidated balance sheet
of the Borrower and its Subsidiaries on such date Unrestricted Cash that is in
excess of $25,000,000 and not subject to any Lien (other than pursuant to the
Loan Documents). “Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders. “GAAP”: generally accepted accounting principles in
the United States as in effect from time to time, except that for purposes of
Section 7.1 and the calculations of the Consolidated Total Leverage Ratio in
respect of the Applicable Pricing Grid, GAAP shall be determined on the basis of
such principles in effect on the Closing Date and consistent with those used in
the preparation of the most recent audited financial statements referenced in
Section 4.1. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Change” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC. “Governmental
Authority”: any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners). 21
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi046.jpg]
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A, as the same has
been or may be amended, supplemented or otherwise modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued or incurred a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. “Guarantor”: as defined in the Guarantee and Collateral
Agreement. “Increased Facility Activation Date”: any Business Day on which any
Lender shall execute and deliver to the Administrative Agent, as applicable, (i)
an Increased Term Facility Activation Notice pursuant to Section 2.1(c) or (ii)
an Increased Revolving Facility Activation Notice pursuant to Section 2.2(b).
“Increased Revolving Facility Activation Notice”: a notice substantially in the
form of Exhibit E-2. “Increased Revolving Facility Closing Date”: any Business
Day designated as such in an Increased Revolving Facility Activation Notice.
“Increased Term Facility Activation Notice”: a notice substantially in the form
of Exhibit E-1. “Increased Term Facility Closing Date”: any Business Day
designated as such in an Increased Term Facility Activation Notice. “Incremental
Lenders”: (a) on any Increased Facility Activation Date, the Lenders signatory
to the applicable Increased Term Facility Activation Notice or Increased
Revolving Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Loan. 22
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi047.jpg]
“Incremental Loans”: Incremental Revolving Loans and Incremental Term Loans.
“Incremental Revolving Commitments”: as defined in Section 2.2(b). “Incremental
Revolving Loans”: as defined in Section 2.2(b). “Incremental Term Loans”: as
defined in Section 2.1(c). “Indebtedness”: of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person
(other than any Qualified Preferred Stock) and all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation; (j)
all Attributable Indebtedness of such Person and (k) for the purposes of Section
8(e) only, all obligations of such Person in respect of Swap Agreements (which,
for purposes of such Section 8(e), will be deemed to have an outstanding
principal amount equal to the net amount which would be payable (or would permit
the counterparty thereto to cause to become payable) by the Borrower or
Subsidiary party thereto (including any net termination payment) upon the
occurrence of any default, event or condition specified in such Section 8(e)).
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes. “Insolvent”: with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA. “Insurance Subsidiary”: Legacy Insurance Co., Ltd., a Bermuda company and
a Wholly Owned Subsidiary of the Borrower formed for the sole purpose of writing
insurance only for the risks of the Borrower and its Subsidiaries. “Intellectual
Property”: the collective reference to all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
works, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, domain names, technology, inventions, know-how, methods and processes,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom. 23 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi048.jpg]
“Intellectual Property Security Agreements”: the Trademark Security
Agreement(s), Copyright Security Agreement(s) and Patent Security Agreement(s)
between certain Loan Parties and the Administrative Agent, substantially in the
form of Exhibit B-1 to the Guarantee and Collateral Agreement. “Interest Payment
Date”: (a) as to any ABR Loan (other than any Swingline Loan and Protective
Advance), the first Business Day of each January, April, July and October to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan, any Swingline Loan and any Protective Advance), the date of
any repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan and Protective Advance, the day that such Loan is required to be repaid.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending seven days (in the case of Revolving Loans
only) or one, two, three or six months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending seven days (in the case of Revolving Loans only) or one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that, all of the foregoing provisions
relating to Interest Periods are subject to the following: (i) if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day; (ii) the Borrower may not select an Interest Period for a
particularthe Revolving Facility that would extend beyond the final maturity
date applicable thereto; (iii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and (iv) the Borrower
shall select Interest Periods so as not to require a payment or prepayment of
any Eurodollar Loan during an Interest Period for such Loan. Notwithstanding the
foregoing, clause (iii) above shall not apply to Eurodollar Loans having a
seven-day Interest Period. “Interpolated Rate”: as defined in the definition of
“Eurodollar Base Rate”. “Inventory”: as defined in the Guarantee and Collateral
Agreement. “Inventory Held for Rent”: Inventory of a Loan Party which is being
held for rent. “Investments”: as defined in Section 7.8. 24
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi049.jpg]
“IRS”: the United States Internal Revenue Service. “Issuing Lender”: each of
JPMorgan Chase Bank, N.A. and any other Revolving Lender reasonably approved by
the Borrower that has agreed in its sole discretion to act as an “Issuing
Lender” hereunder, or any of their respective affiliates, in each case in its
capacity as an issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender. “LC Disbursement”: as defined in Section 3.5(a). “LC Exposure”: with
respect to any Revolving Lender, such Lender’s Revolving Percentage of the LC
Obligations then outstanding. “LC Fee Payment Date”: (a) each date that is the
first Business Day of each January, April, July and October and (b) the last day
of the Revolving Commitment Period. “LC Obligations”: at any time, an amount
equal to the sum of (a) the aggregate then undrawn and unexpired amount
available for drawing of the then outstanding Letters of Credit and (b) the
aggregate amount of LC Disbursements that have not then been reimbursed pursuant
to Section 3.5. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.2(e). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices 1998 published by the Institute of International
Banking and Law Practice (or such latest version thereof as may be in effect at
the time of issuance), such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. “LC Participants”: the
collective reference to all Revolving Lenders (including each Issuing Lender),
as participants in each Letter of Credit. “Lead Arrangers”: the Joint Lead
Arrangers and Joint Bookrunners identified on the cover page of this Agreement.
“Lead Arranger”: JPMorgan Chase Bank, N.A. “Lender Parent”: with respect to any
Lender, any Person as to which such Lender is, directly or indirectly, a
Subsidiary. “Lenders”: as defined in the preamble hereto and including each
Issuing Lender and the Swingline Lender. “Letters of Credit”: the letters of
credit issued pursuant to Section 3.1, which shall be deemed to include the
Existing Letters of Credit. “Lien”: any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing) or any purchase option, call option, right of first refusal or
similar right. 25 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi050.jpg]
“Liquidity”: at any time, the sum of (a) Availability at such time and (b)
Unrestricted Cash at such time. ͞Liquidity Threshold Amount͗͟$50,000,000 “LLC”:
any Person that is a limited liability company under the laws of its
jurisdiction of formation. “Loan”: any loan made by any Lender pursuant to this
Agreement, including any Protective Advance. “Loan Documents”: this Agreement,
the Security Documents and the Notes. “Loan Parties”: the Borrower and each
Subsidiary of the Borrower that is a party to a Loan Document. “Majority
Facility Lenders”: (a) with respect the Term Facility, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans outstanding under
the Term Facility and (b) with respect to the Revolving Facility, the holders of
more than 50% of the Total Revolving Extensions of Credit (or, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments) outstanding under such Facility. “Margin Capital
Stock”: Capital Stock issued by the Borrower that (i) constitutes “margin stock”
within the meaning of such term under Regulation U as now or from time to time
hereafter in effect and (ii) would, taking into account all other “margin stock”
(within the meaning of such term under Regulation U as now or from time to time
hereafter in effect) held by the Borrower or any of its Subsidiaries, cause the
value of all such “margin stock” to exceed 25% of the value of all assets of the
Borrower and its Subsidiaries that directly or indirectly secure (within the
meaning of Regulation U) the Obligations. “Material Acquisition”: any
acquisition of property or series of related acquisitions of property that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $15,000,000. “Material Adverse Effect”: a material
adverse effect on (a) the business, property, operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Secured Parties
hereunder or thereunder or (c) the validity, enforceability or priority of the
Liens intended to be created by the Security Documents taken as a whole.
“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $15,000,000. “Material Transaction”: any
acquisition or series of related acquisitions in which a Loan Party acquires
assets that, if included in the Borrowing Base, would increase the Borrowing
Base by an amount in excess of $10,000,000. “Materials of Environmental
Concern”: any gasoline or petroleum (including crude oil or any fraction
thereof) or petroleum products or any hazardous or toxic substances, materials
or wastes, 26 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi051.jpg]
defined or regulated as such in or under any Environmental Law, including
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation. “Minimum
AvailabilityLiquidity Period”: each period commencing on a Test Date on which
the Borrower is not in compliance with the financial covenant set forth in
Section 7.1 and ending on the first subsequent Test Date on which the Borrower
is in compliance with the financial covenant set forth in Section 7.1. “MIRE
Event”: if there are any Mortgaged Properties at such time, any increase,
extension or renewal of any of the Revolving Commitments or Loans (including any
Incremental Revolving Commitments, Incremental Term Loans or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit). “Moody’s”: as defined in the
definition of “Cash Equivalents”. “Mortgage”: any mortgage or deed of trust made
by any Loan Party in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Secured Parties, in form and substance reasonably
acceptable to the Administrative Agent. “Mortgage Amendment” as defined in
Section 6.12(b)(ii). “Mortgaged Property”: any real property of any Loan Party
as to which the Administrative Agent for the benefit of the Secured Parties has
been granted a Lien pursuant to any Mortgage. “Multiemployer Plan”: a
multiemployer plan, as defined in Section 4001(a)(3) of ERISA. “Net Cash
Effect”: in any fiscal year, the absolute difference between (a) the Net Cash
Proceeds received in such fiscal year with respect to Dispositions consummated
pursuant to Section 7.5(k) in such fiscal year and (b) with respect to any
acquisitions consummated pursuant to Section 7.8(k) in such fiscal year, the sum
(without duplication) of (i) the amount of cash paid by the Borrower and its
Subsidiaries in connection with such acquisitions during such fiscal year and
(ii) the principal amount (or, if less, the accreted value) at the time of such
acquisitions of all Assumed Indebtedness with respect thereto. “Net Cash
Proceeds”: (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale or Recovery Event, net of
reasonable attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable currently as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (b) in connection with any issuance or sale of
equity securities or debt securities or instruments or the incurrence of loans,
the cash proceeds received from such issuance or incurrence, net of reasonable
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith. 27
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi052.jpg]
“Net Orderly Liquidation Value”: with respect to Inventory or Eligible Rental
Agreements of any Person, the orderly liquidation value thereof as determined in
a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof. “New Lender
Supplement”: a supplement, substantially in the form of Exhibit F, pursuant to
which a New Term Lender or a New Revolving Lender, as applicable, becomes a
Lender hereunder. “New Revolving Lender”: as defined in Section 2.2(c). “New
Term Lender”: as defined in Section 2.1(d). “Non-U.S. Lender”: a Lender that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code. “Notes”: the collective reference to any promissory note evidencing Loans.
“Notice Period”: as defined in Section 2.26. “NYFRB”: the Federal Reserve Bank
of New York. “NYFRB Rate”: for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined be less than 0.0%, such rate shall be deemed to be 0.0% for purposes
of this Agreement. “Obligations”: the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of any Loan Party to the Administrative Agent or to
any Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Swap Agreement, Banking Services or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) Obligations of the
Borrower or any other Loan Party under any Specified Swap Agreement or in
respect of Banking Services Obligations (A) shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (B) shall not include
any such obligations entered into after the counterparty to such Specified Swap
Agreement ceases to be a Lender or an Affiliate of a Lender or after assignment
by such counterparty to another Person that is not a Lender or an Affiliate of a
Lender, (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Swap Agreements or holders of Banking Services
Obligations and (iii) the amount of secured Obligations under any Specified Swap
Agreements shall not exceed the net amount, including any net termination
payments, that would be required to be paid to the 28
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi053.jpg]
counterparty to such Specified Swap Agreement on the date of termination of such
Specified Swap Agreement. “Original Credit Agreement”: this Agreement
immediately prior to giving effect to the Fifth Amendment Effective Date. “Other
Connection Taxes”: with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes”: all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.22). “Overnight Bank Funding Rate”: for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate. “Participant”: as defined in Section 10.6(c). “Participant
Register”: as defined in Section 10.6(c). “Patriot Act”: as defined in Section
10.16. “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor). “Permitted Acquisition”: any
acquisition, consisting of a single transaction or a series of related
transactions, by the Borrower or any one or more of its Wholly Owned
Subsidiaries of all of the Capital Stock of, or all or a substantial part of the
assets of, or of a business, unit or division of, any Person (such business,
unit or division, the “Acquired Business”). “Permitted Discretion”: a
determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset-based lender) business judgment. “Permitted
Encumbrances”: (a) Liens imposed by law for Taxes that are not yet due or are
being contested in good faith by appropriate proceedings, provided, that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP; (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
that are being contested in good 29
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi054.jpg]
faith by appropriate proceedings and for which adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; (d)
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment Liens in respect of judgments that do
not constitute an Event of Default under clause (h) of Section 8; and (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations, are not in a material amount and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness, except with respect to clause (e) above.
“Permitted Investors”: the collective reference to the Speese Persons.
“Permitted Non-Guarantor Subsidiary”: as defined in Section 6.9(c). “Person”: an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature. “Plan”: at a
particular time, any employee benefit plan within the meaning of Section 3(3) of
ERISA, other than a Multiemployer Plan, that is covered by ERISA, and in respect
of which the Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069(b) of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA. “Pledged Equity Interests”:
as defined in the Guarantee and Collateral Agreement. “Prime Rate”: the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors).last quoted by The Wall Street Journal as the “Prime Rate” in the U.S.
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective. “Projections”: as
defined in Section 6.2(c). 30
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi055.jpg]
“Properties”: as defined in Section 4.17(a). “Protective Advance Exposure”: at
any time, the sum of the aggregate amount of all outstanding Protective Advances
at such time. The Protective Advance Exposure of any Revolving Lender at any
time shall be its Revolving Percentage of the total Protective Advance Exposure
at such time. “Protective Advances”: as defined in Section 2.3(b). “Purchase
Price”: with respect to any Permitted Acquisition or Investment, the sum
(without duplication) of (a) the amount of cash paid by the Borrower and its
Subsidiaries in connection with such acquisition, (b) the value (as determined
for purposes of such acquisition in accordance with the applicable acquisition
agreement) of all Capital Stock of the Borrower issued or given as consideration
in connection with such acquisition, (c) the Qualified Net Cash Equity Proceeds
applied to finance such acquisition and (d) the principal amount (or, if less,
the accreted value) at the time of such acquisition of all Assumed Indebtedness
with respect thereto. “Qualified Net Cash Equity Proceeds”: the Net Cash
Proceeds of any offering of Capital Stock of the Borrower, provided, that (a)
such offering was made in express contemplation of a Permitted Acquisition, (b)
such Capital Stock is not mandatorily redeemable and (c) such Permitted
Acquisition is consummated within 90 days after receipt by the Borrower of such
Net Cash Proceeds. “Qualified Preferred Stock”: any preferred stock of the
Borrower that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (a) (i) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock unless such conversion or exchange
is subject, as a condition precedent thereto, to the Borrower’s ability to incur
Indebtedness hereunder in accordance with the terms hereof, or (iii) become
redeemable at the option of the holder thereof (other than as a result of a
change of control event), in whole or in part, in each case on or prior to the
date that is one year after the latest maturity date for Loans hereunder that is
in effect on the date of issuance of such preferred stock unless such redemption
is subject, as a condition precedent thereto, to the Borrower’s ability to make
a Restricted Payment of like amount in accordance with the terms hereof, (b)
provide holders thereunder with any rights to any payments upon the occurrence
of a “change of control” event prior to the repayment of the Obligations under
the Loan Documents unless such payments would be permitted as Restricted
Payments in accordance with the terms hereof, or (c) require the payment of cash
dividends or other cash distributions to the extent the payment thereof would
not be permitted at such time pursuant to this Agreement or any other agreement
relating to borrowed money of the Borrower or any of its Subsidiaries; provided,
that, immediately after giving effect to the issuance of such preferred stock,
the Borrower is in pro forma compliance with Section 7.1 (with such compliance
calculated as of the last day of the most recent calendar month for which the
relevant financial information is available and demonstrated in a written
certificate delivered to the Administrative Agent prior to the issuance of such
preferred stock). “RAC East”: Rent-A-Center East, Inc., a Delaware corporation.
“Recent Rental Proceeds”: as of any day, the aggregate cash proceeds from rental
payments and fees (excluding sales tax) received by the Loan Parties pursuant to
Eligible Rental Agreements during the three calendar months most recently ended
on or prior to such day. 31 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi056.jpg]
“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable. “Recovery Event”: any settlement of or payment in respect
of any property or casualty insurance claim or any condemnation proceeding
relating to any asset of the Borrower or any of its Subsidiaries. “Reference
Month”: as defined in Section 7.1. “Reference Period”: with respect to any date,
the period of 12 consecutive calendar months of the Borrower immediately
preceding such date or, if such date is the last day of a calendar month, ending
on such date. “Refinancing”: the repayment in full or deemed repayment in full,
as the case may be, of all Indebtedness outstanding under the Existing Credit
Agreement and the termination of all commitments thereunder. “Refunded Swingline
Loans”: as defined in Section 2.6(b). “Refunding Date”: as defined in Section
2.6(c). “Register”: as defined in Section 10.6(b). “Regulation D”: Regulation D
of the Federal Reserve Board, as in effect from time to time and all official
rulings and interpretations thereunder or thereof. “Regulation U”: Regulation U
of the Board as in effect from time to time. “Reimbursement Obligation”: the
obligation of the Borrower to reimburse the applicable Issuing Lender pursuant
to Section 3.5 for amounts paid under Letters of Credit. “Reinvestment Deferred
Amount”: with respect to any Reinvestment Event, the aggregate Net Cash Proceeds
received by the Borrower or any of its Subsidiaries in connection therewith that
are not applied to prepay the Term Loans (or, following the payment in full of
the Term Loans, any outstanding Revolving Loans, Swingline Loans or Protective
Advances) pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice. “Reinvestment Event”: any Asset Sale or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice. “Reinvestment
Notice”: a written notice executed by a Responsible Officer stating that no
Event of Default has occurred and is continuing and that the Borrower (directly
or indirectly through a Subsidiary of the Borrower other than a Specified
Subsidiary (unless such Specified Subsidiary was the recipient of such Net Cash
Proceeds)) intends and expects to use all or a specified portion of the Net Cash
Proceeds of an Asset Sale or Recovery Event to acquire assets useful in the
businesses of the Borrower or any of its Subsidiaries. “Reinvestment Prepayment
Amount”: with respect to any Reinvestment Event, the Reinvestment Deferred
Amount relating thereto less any amount expended prior to the relevant
Reinvestment Prepayment Date to acquire assets useful in the Borrower’s
business. 32 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi057.jpg]
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or,
in the case of a Recovery Event with respect to owned real property, 36 months
after such Recovery Event) and (b) the date on which the Borrower (directly or
indirectly through a Subsidiary of the Borrower) shall have determined not to,
or shall have otherwise ceased to, acquire assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
“Rental Agreement Portfolio”: at any time, the Eligible Rental Agreements of the
Loan Parties. “Reportable Event”: any of the events set forth in Section 4043(c)
of ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043. “Reports”: as defined in Section 6.6. “Required Lenders”: at any time, the
holders of more than 50% of the sum of (a) the aggregate unpaid principal amount
of the Term Loans then outstanding and (b) the Total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding. “Requirement of Law”: as to any
Person, the Certificate of Incorporation and By-Laws or other organizational or
governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Reserves”: any and all
reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain (including an availability reserve, reserves for accrued
and unpaid interest on the Obligations, volatility reserves, reserves for rent
at locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for Obligations in respect of Specified Swap Agreements,
Banking Services Reserves, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party. For the avoidance of doubt, (i) Reserves deducted from the
Borrowing Base and Reserves deducted from the Total Revolving Commitments may be
different and (ii) the Term Loan Reserve shall not be deducted from the Total
Revolving Commitments. “Responsible Officer”: the chief executive officer,
president, chief financial officer or treasurer of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or
president of the Borrower. “Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans, Protective Advances
and Letters of Credit, in an aggregate principal amount of such Loans and/or
amount of such Letters of Credit (determined in accordance with Section 1.2(e))
not to exceed the amount set forth under the heading “Revolving Commitment”
opposite such Lender’s name on Annex BA, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time 33
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi058.jpg]
to time pursuant to the terms hereof. The aggregate amount of the Revolving
Commitments as of the Fifth Amendment Effective Date is $350,000,000200,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
but excluding the earlier of the Revolving Scheduled Commitment Termination Date
and the date of termination of the Revolving Commitments. “Revolving Extensions
of Credit”: as to any Revolving Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding, (b) such Lender’s LC Exposure then outstanding, (c) such
Lender’s Swingline Exposure then outstanding and (d) such Lender’s Protective
Advance Exposure then outstanding. “Revolving Facility”: the Revolving
Commitments and the extensions of credit made thereunder. “Revolving Lender”:
each Lender that has a Revolving Commitment or that holds Revolving Loans.
“Revolving Loans”: as defined in Section 2.2. “Revolving Percentage”: as to any
Revolving Lender at any time, the percentage which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments (or, at any time
after the Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of the Revolving Loans
then outstanding). “Revolving Scheduled Commitment Termination Date”: the date
that is the fifth anniversary of the Closing Date, which is March 19earlier of
(x) the date of consummation of the Vintage Capital Merger and (y) December 31,
2019. “S&P”: as defined in the definition of “Cash Equivalents”. “Sale/Leaseback
Transaction”: any arrangement providing for the leasing to the Borrower or any
Subsidiary of real or personal property that has been or is to be (a) sold or
transferred by the Borrower or any Subsidiary or (b) constructed or acquired by
a third party in anticipation of a program of leasing to the Borrower or any
Subsidiary. “Sanctioned Country”: at any time, a country or territory that is
the subject or target of any Sanctions. “Sanctioned Person”: at any time, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
or the U.S. Department of State or by the United Nations Security Council, the
European Union or, any EU member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b). “Sanctions”: economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of 34
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi059.jpg]
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom. “SEC”: the Securities and
Exchange Commission, any successor thereto and any analogous Governmental
Authority. “SEC Reports”: as defined in Section 4.18(b). “Secured Parties”:
collectively, the Lead Arrangers, the Agents, the Lenders, each provider of
Banking Services (including any Affiliate of a Lender that has agreed to be
bound by the provisions of Section 7.2 of the Guarantee and Collateral Agreement
as if it were a party thereto and by the provisions of Section 9 hereof as if it
were a Lender party hereto) and, with respect to any Specified Swap Agreement,
any Affiliate of any Lender party thereto (or any Person that was a Lender or an
Affiliate thereof when such Specified Swap Agreement was entered into) that has
agreed to be bound by the provisions of Section 7.2 of the Guarantee and
Collateral Agreement as if it were a party thereto and by the provisions of
Section 9 hereof as if it were a Lender party hereto; provided, that no
counterparty to a Specified Swap Agreement or holder of Banking Services
Obligations, in their capacity as such, shall have any rights under any Loan
Document in connection with the management or release of any Collateral or the
obligations of any Guarantor under the Loan Documents. “Security Documents”: the
collective reference to the Guarantee and Collateral Agreement, the Mortgages,
the Intellectual Property Security Agreements and all other security documents
delivered by a Loan Party to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document. “Senior Subordinated Note Indenture”: the
collective reference each indenture, if any, entered into by the Borrower or any
of its Subsidiaries in connection with any issuance of Senior Subordinated
Notes, together with all instruments and other agreements entered into by the
Borrower or any of its Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.9. “Senior Subordinated Notes”: any subordinated notes of the Borrower
issued after the Closing Date pursuant to Section 7.2(f). “Senior Unsecured Note
Indenture”: the collective reference to (a) the Existing 2020 Senior Unsecured
Note Indenture, (b) the Existing 2021 Senior Unsecured Note Indenture and (c)
each other indenture, if any, entered into by the Borrower or any of its
Subsidiaries in connection with any issuance of Senior Unsecured Notes, together
with all instruments and other agreements entered into by the Borrower or any of
its Subsidiaries in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
7.9. “Senior Unsecured Notes”: the collective reference to (a) the Existing 2020
Senior Unsecured Notes, (b) the Existing 2021 Senior Unsecured Notes and (c) any
other senior unsecured notes of the Borrower that (i) have no scheduled
principal payments prior to the date that is one year after the latest maturity
date for Loans hereunder that is in effect on the date of issuance of such
senior unsecured notes and (ii) have terms (excluding the interest rate) no less
favorable in any material respect to the Borrower and its Subsidiaries (taken as
a whole) and the Lenders (taken as a whole) than those applicable to offerings
of “high-yield” senior unsecured debt by similar issuers of similar debt at or
about the same time, as determined by the Borrower in consultation with the
Administrative Agent. For avoidance of 35
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi060.jpg]
doubt, senior unsecured notes of the Borrower shall only constitute “Senior
Unsecured Notes” if any one or more Subsidiaries of the Borrower has a Guarantee
Obligation in respect thereof. “Single Employer Plan”: any Plan that is a
defined benefit plan (as defined in Section 3(35) of ERISA) that is covered by
Title IV of ERISA. “Solvent”: when used with respect to any Person, means that,
as of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) the realization of the current assets of such Person in
the ordinary course of business will be sufficient for such Person to pay
recurring current debt, short-term debt and long-term debt service as such debts
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. “Specified Change of Control”: a
“change of control” or similar event (however defined) as defined in any Senior
Subordinated Note Indenture or Senior Unsecured Note Indenture. “Specified Event
of Default”: the occurrence of any of the following: (a) an Event of Default
under clause (a) or (f) of Section 8, (b) an Event of Default arising under
clause (b) of Section 8 in respect of a Borrowing Base Certificate, (c) an Event
of Default arising under clause (d)(i) of Section 8 and (d) an Event of Default
arising under clause (d)(ii) of Section 8 as a result of a breach of Section
5.13 of the Guarantee and Collateral Agreement. “Specified Location”: One or
more locations in the continental United States identified in writing by the
Borrower to the Administrative Agent from time to time. “Specified
Subsidiaries”: the collective reference to the Insurance Subsidiary, any Foreign
Subsidiary and any Permitted Non-Guarantor Subsidiary. “Specified Swap
Agreement”: any Swap Agreement (a) entered into by (i) the Borrower or any of
its Subsidiaries and (ii) any Lender or any Affiliate thereof, or any Person
that was a Lender or an Affiliate thereof when such Swap Agreement was entered
into as counterparty and (b) which has been designated by such Lender and the
Borrower, by notice to the Administrative Agent not later than 90 days after the
execution and delivery thereof by the Borrower or such Subsidiary, as a
Specified Swap Agreement; provided, that the designation of any Swap Agreement
as a Specified Swap Agreement shall not create in favor of any Lender or
affiliate thereof that is a party thereto any rights in connection with the 36
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi061.jpg]
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement. “Speese Persons”: the collective
reference to Mark E. Speese, any person having a relationship with Mark E.
Speese by blood, marriage or adoption not more remote than first cousin and any
trust established for the benefit of any such person. “Subordinated Debt”: any
unsecured subordinated notes issued by the Borrower in a transaction permitted
by Section 7.2(f). “Subsidiary”: as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. “Subsidiary Guarantor”: each
Subsidiary of the Borrower other than the Specified Subsidiaries. “Supermajority
Lenders”: at any time, the holders of more than 66 2/3% of the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding. “Swap”:
any agreement, contract, or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act. “Swap Agreement”: any
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of its Subsidiaries
shall be a “Swap Agreement”. “Swap Obligation”: with respect to any person, any
obligation to pay or perform under any Swap. “Swingline Commitment”: the
obligation of the Swingline Lender to make Swingline Loans pursuant to Section
2.6 in an aggregate principal amount at any one time outstanding not to exceed
$35,000,00015,000,000. “Swingline Exposure”: with respect to any Revolving
Lender, the sum of (a) its Revolving Percentage of the aggregate principal
amount of Swingline Loans then outstanding other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Revolving Lenders in
such Swingline Loans). 37 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi062.jpg]
“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans. “Swingline Loans”: as defined in Section 2.3(a). “Swingline
Participation Amount”: as defined in Section 2.6(c). “Syndication Agents”: as
defined in the preamble hereto. “Taxes”: all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Term
Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Term Loan to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on Annex
A. The aggregate amount of the Term Commitments as of the Closing Date is
$225,000,000. “Term Lenders”: each Lender that holds a Term Loan. “Term Loan
Reserve”: at any time, an amount equal to (a) two multiplied by (b) the
outstanding principal amount of Term Loans and Incremental Term Loans as of such
date. “Term LoansTitle Policy Endorsement”: as defined in Section
2.16.12(ab)(iii). “Term Loan Maturity Date”: the date that is the seventh
anniversary of the Closing Date, which is March 19, 2021. “Term Percentage”: as
to any Term Lender at any time, the percentage which such Lender’s Term
Commitment then constitutes of the aggregate Term Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding). “Test Date”: as defined in Section
7.1. “Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. “Total Revolving Extensions of Credit”: at
any time, the aggregate amount of the Revolving Extensions of Credit of the
Revolving Lenders outstanding at such time. “Type”: as to any Loan, its nature
as an ABR Loan or a Eurodollar Loan. “Unfinanced Capital Expenditures”: for any
period, Capital Expenditures made during such period which are not financed from
the proceeds of any Indebtedness (other than the Revolving Loans or Swingline
Loans; it being understood and agreed that, to the extent any Capital
Expenditures are financed with Revolving Loans or Swingline Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures). 38
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi063.jpg]
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time. “United States”: the United States of
America. “Unrestricted Cash”: at any time, the amount of cash and Cash
Equivalents on the consolidated balance sheet of the Borrower and its
Subsidiaries on such date that is not subject to any Lien (other than pursuant
to the Loan Documents). “U.S. Lender”: a Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code. “U.S. Tax Compliance
Certificate”: as defined in Section 2.19(d). “Vintage Capital Merger”: the
merger contemplated by that certain Agreement and Plan of Merger dated as of
June 17, 2018, among Vintage Rodeo Acquisition, Inc., a Delaware corporation,
Vintage Rodeo Parent, LLC, a Delaware limited liability company, and Borrower.
“Voting Stock”: with respect to any Person, any class or series of Capital Stock
of such Person that is ordinarily entitled to vote in the election of directors
thereof at a meeting of stockholders called for such purpose, without the
occurrence of any additional event or contingency. “Weekly Borrowing Base
Period”: each of the following shall be a Weekly Borrowing Base Period: (a) each
period when a Specified Event of Default shall have occurred and be continuing
and (b) each period during which AvailabilityLiquidity is less than the greater
of (i) 20% of the lesser of (x) the Total Revolving Commitments and (y) the
Borrowing Base and (ii) $60,000,000; provided that any Weekly Borrowing Base
Period commencing pursuant to this clause (b) shall end if and when
AvailabilityLiquidity is not less than such specified level$60,000,000 for 30
consecutive days. “Wholly Owned Subsidiary”: as to any Person, any other Person
all of the Capital Stock of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries. “Wholly Owned Subsidiary Guarantor”: any Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Borrower. “Withholding
Agent”: any Loan Party and the Administrative Agent. “Write-Down and Conversion
Powers”: with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Definitional Provisions. (a) Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto. (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the 39
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi064.jpg]
extent not defined, shall have the respective meanings given to them under GAAP
(provided, that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof), (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests, rights and
contract rights, and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein). (c)
The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. (d) The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. (e) Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases or decreases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time, or decreases. (f)
Notwithstanding anything to the contrary contained in Section 1.2(a) or in the
definitions of “GAAP” or “Capital Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith. 1.3 Interest Rates; LIBOR Notification. The
interest rate on Eurodollar Loans is determined by reference to the Eurodollar
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together ǁŝƚŚĂŶǇ
ƐƵĐĐĞƐƐŽƌƚŽƚŚĞ/ĞŶĐŚŵĂƌŬĚŵŝŶŝƐƚƌĂƚŽƌ͕ƚŚĞ͞IBA͟ͿĨŽƌƉƵƌƉŽƐĞƐŽĨƚŚĞ/ƐĞƚƚŝŶŐƚŚĞLondon
40 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi065.jpg]
interbank offered rate. As a result, it is possible that commencing in 2022, the
London interbank offered rate may no longer be available or may no longer be
deemed an appropriate reference rate upon which to determine the interest rate
on Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.16(b) of this Agreement,
such Section 2.16(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.16, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other ƌĂƚĞƐŝŶƚŚĞĚĞĨŝŶŝƚŝŽŶ
ŽĨ͞ƵƌŽĚŽůůĂƌZĂƚĞ͟ŽƌǁŝƚŚƌĞƐƉĞĐƚƚŽĂŶǇalternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.16(b),
will be similar to, or produce the same value or economic equivalence of, the
Eurodollar Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability. SECTION 2. AMOUNT
AND TERMS OF REVOLVING FACILITIESY 2.1 Term Commitments; Term Loans; Incremental
Term Loans[Reserved]. (a) Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a term loan (together with the
Incremental Term Loans defined below, the “Term Loans”) to the Borrower on the
Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. (b) The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.4 and 2.12. (c) The Borrower and any one or more Term
Lenders may from time to time agree that such Term Lenders shall increase the
amount of their Term Loans (“Incremental Term Loans”) by executing and
delivering to the Administrative Agent an Increased Term Facility Activation
Notice specifying (i) the principal amount of such increase, (ii) the Increased
Term Facility Closing Date, (iii) the applicable maturity date for such Loans,
(iv) the amortization schedule for such Incremental Term Loans, which shall
comply with the next succeeding sentence, and (v) the Applicable Margin for such
Incremental Term Loans; provided that (x) at the time of the borrowing of any
Incremental Term Loans and after giving effect thereto, the Consolidated Fixed
Charge Coverage Ratio of the Borrower on a pro forma basis is no less than
1.1:1.0 and (y) no Incremental Term Loans may be borrowed (1) if after giving
effect to such borrowing the Total Revolving Extensions of Credit would exceed
the Borrowing Base (calculated after giving effect to the borrowing of such
Incremental Term Loans and the increase of the Term Loan Reserve) or (2) if such
borrowing would occur during a Minimum Availability Period and after giving
effect to such borrowing, Availability would be less than Availability Threshold
Amount. The amortization schedule for any Incremental Term Loans shall be
identical to or longer than, on a percentage basis, the then remaining
amortization schedule for the Term Loans. Other than with respect to the
pricing, amortization and final maturity date applicable thereto, the
Incremental Term Loans shall otherwise have the same terms as are applicable to
the then outstanding Term Loans. Notwithstanding the foregoing, without the
consent of the Required Lenders, the aggregate amount of Incremental Term Loans
plus Incremental Revolving Commitments obtained pursuant to Section 2.2(b) shall
not exceed $100,000,000. No Term Lender shall 41
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi066.jpg]
have any obligation to participate in any increase described in this paragraph
unless it agrees to do so in its sole discretion. (d) Any additional bank,
financial institution or other entity which, with the consent of the Borrower
and the Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned), elects to become a “Term Lender” under this Agreement
in connection with any transaction described in Section 2.1(c) shall execute a
New Lender Supplement, whereupon such bank, financial institution or other
entity (a “New Term Lender”) shall become a Term Lender for all purposes and to
the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement. 2.2 Revolving Commitments; Revolving
Loans; Incremental Revolving Loans. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
hereunder (together with the Incremental Revolving Loans defined below,
collectively, the “Revolving Loans”) in Dollars to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding that will not result (after giving effect to any
application of proceeds of such borrowing pursuant to Section 2.7(b)) in (i)
such Lender’s Revolving Extensions of Credit exceeding such Lender’s Revolving
Commitment, (ii) the Total Revolving Extensions of Credit exceeding the lesser
of (x) the Total Revolving Commitments minus Reserves and (y) the Borrowing Base
or (iii) during a Minimum AvailabilityLiquidity Period, AvailabilityLiquidity
being less than the AvailabilityLiquidity Threshold Amount, subject, in each
case to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.3(b). During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.12. (b) The With the consent of the Administrative Agent, the Borrower
and any one or more Revolving Lenders may agree that each such Lender shall
increase the amount of its existing Revolving Commitment (the “Incremental
Revolving Commitment”) to make incremental revolving credit loans (the
“Incremental Revolving Loans”) by executing and delivering to the Administrative
Agent an Increased Revolving Facility Activation Notice specifying (i) the
principal amount of such increase and (ii) the Increased Revolving Facility
Closing Date; provided that (x) at the time of any such increase and after
giving effect thereto, the Consolidated Fixed Charge Coverage Ratio of the
Borrower on a pro forma basis (calculated assuming that the Incremental
Revolving Commitments have been fully drawn during the applicable 12 calendar
month period) is no less than 1.1:1.0 and (y) no Incremental Revolving Loans may
be borrowed (1) if after giving effect to such borrowing the Total Revolving
Extensions of Credit would exceed the Borrowing Base or (2) if such borrowing
would occur during a Minimum AvailabilityLiquidity Period and after giving
effect to such borrowing, AvailabilityLiquidity would be less than the
AvailabilityLiquidity Threshold Amount. Notwithstanding the foregoing, without
the consent of the Required Lenders, (i) the aggregate amount of Incremental
Revolving Commitments obtained pursuant to this paragraph plus Incremental Term
Loans obtained pursuant to Section 2.1(c) shall not exceed $100,000,000 and (ii)
no more than three Increased Revolving Facility Closing Dates may be selected by
the Borrower during the term of this Agreement. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion. (c) Any additional bank, financial
institution or other entity which, with the consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned), elects to become a “Revolving Lender” under this Agreement in
connection with any transaction described in Section 2.2(b) shall execute a New
Lender Supplement, whereupon such bank, 42
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi067.jpg]
financial institution or other entity (a “New Revolving Lender”) shall become a
Revolving Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement. (d) For the purpose of providing that the respective amounts of
Revolving Loans that are Eurodollar Loans (and Eurodollar Tranches in respect
thereof) held by the Revolving Lenders are held by them on a pro rata basis
according to their respective Revolving Percentages, on each Increased Revolving
Facility Closing Date (i) all outstanding Revolving Loans that are Eurodollar
Loans shall be converted into a single Revolving Loan that is a Eurodollar Loan
(with an interest period to be selected by the Borrower), and upon such
conversion the Borrower shall pay any amounts owing pursuant to Section 2.20, if
any, (ii) any new borrowings on such date of Revolving Loans that are Eurodollar
Loans and that have the same Interest Period shall also be part of such single
Revolving Loan and (iii) all Revolving Lenders (including the New Revolving
Lenders) shall hold a portion of such single Revolving Loan equal to its
Revolving Percentage thereof and any fundings on such date shall be made in such
a manner so as to achieve the foregoing. 2.3 Swingline Commitment and Protective
Advances. (a) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Facility from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided, that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect and (ii) the Borrower
shall not request, and the Swingline Lender shall not make, any Swingline Loan
if, after giving effect to the making of such Swingline Loan, (x) the Revolving
Extensions of Credit of any Lender (including the Swingline Lender) would exceed
its Revolving Commitment, (y) the Total Revolving Extensions of Credit would
exceed the lesser of (1) the Total Revolving Commitments minus Reserves and (2)
the Borrowing Base and (z) during a Minimum AvailabilityLiquidity Period,
AvailabilityLiquidity would be less than the AvailabilityLiquidity Threshold
Amount; provided further that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan, . During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only. (b) Subject to the
limitations set forth below, the Administrative Agent is authorized by the
Borrower and the Lenders, from time to time in the Administrative Agent’s sole
discretion (but shall have absolutely no obligation to), to make Loans to the
Borrower, on behalf of all Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Borrower
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 10.5) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”); provided that, the aggregate amount of
Protective Advances outstanding at any time shall not at any time exceed
$35,000,00020,000,000; provided further that, the Total Revolving Extensions of
Credit after giving effect to the Protective Advances being made shall not
exceed the Total Revolving Commitments. Protective Advances may be made even if
the conditions precedent set forth in Section 5.3 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 5.3 have been satisfied, the Administrative Agent
may request the Revolving Lenders to make a Revolving Loan to repay 43
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi068.jpg]
a Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.3(c).
Protective Advances shall be ABR Loans only. (c) Upon the making of a Protective
Advance by the Administrative Agent (whether before or after the occurrence of a
Default), each Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Revolving
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder and so
funds, the Administrative Agent shall promptly distribute to such Lender such
Lender’s Revolving Percentage of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance. 2.4 Procedure for Term Loan Borrowing. The Borrower shall
give the Administrative Agent irrevocable notice (a) which notice, in the case
of Term Loans to be made on the Closing Date, must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, at least one
Business Day prior to the anticipated Closing Date with respect to ABR Loans and
at least three Business Days prior to the anticipated Closing Date with respect
to Eurodollar Loans, requesting that the Term Lenders make Term Loans on the
Closing Date, or (b) in the case of Incremental Term Loans, which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least one Business Day prior to the anticipated Increased Term Facility Closing
Date for such Loans with respect to any such Loans that are ABR Loans and at
least three Business Days prior to such anticipated Increased Term Facility
Closing Date with respect to Eurodollar Loans, requesting that the relevant Term
Lenders make such Incremental Term Loans on the applicable Increased Term
Facility Closing Date, and in each case specifying the principal amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date each relevant Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Lender. The Administrative Agent
shall make available to the Borrower the aggregate of the amounts made available
to the Administrative Agent by the Term Lenders in like funds. 2.4 [Reserved].
2.5 Procedure for Revolving Loan Borrowing. (a) The Borrower may borrow under
the Revolving Facility during the Revolving Commitment Period on any Business
Day, provided, that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, at least (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the principal amount and Type of Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. If no election as to the Type of Loans to be borrowed is
specified, then the requested Revolving Loans shall be ABR Loans. If no Interest
Period is specified with respect to any requested borrowing of Eurodollar Loans,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Each borrowing under the Revolving Facility shall be in an
amount equal to (x) in the case of ABR Loans, $2,000,000 or a whole multiple of
$500,000 in excess thereof (or, if Availability is less than $2,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving Facility
that are ABR Loans in other amounts pursuant to 44
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi069.jpg]
Section 2.6 and the Borrower may request borrowings under the Revolving Facility
that are ABR Loans in other amounts pursuant to Section 3.5. (b) Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each relevant Lender thereof. Each relevant Lender will make the amount
of its pro rata share of each such borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the relevant Lenders and in like
funds as received by the Administrative Agent or (i) if the borrowing was made
to finance the reimbursement of a Protective Advance, shall be retained by the
Administrative Agent and (ii) if the borrowing was made pursuant to Section 3.5,
by paying the Issuing Lender the amounts funded by it with respect to the Letter
of Credit drawing which gave rise to such borrowing. (c) On the Fifth Amendment
Effective Date, all Continuing Revolving Loans shall be deemed repaid and such
portion thereof that were ABR Loans shall be reborrowed as ABR Loans by the
Borrower and such portion thereof that were Eurodollar Loans shall be reborrowed
as Eurodollar Loans by the Borrower (it being understood that for each tranche
of Existing Revolving Loans that were Eurodollar Loans, (x) the initial Interest
Period for the relevant reborrowed Loans shall equal the remaining length of the
Interest Period for such tranche and (y) the Eurodollar Rate, as applicable, for
the relevant reborrowed Eurodollar Loans during such initial Interest Period
shall be the Eurodollar Rate for such tranche immediately prior to the Fifth
Amendment Effective Date). Revolving Lenders shall advance funds to the
Administrative Agent as directed by the Administrative Agent no later than 12:00
Noon, New York City time on the Fifth Amendment Effective Date as shall be
required to repay the Existing Revolving Loans of Continuing Lenders such that
each Revolving Lender’s share of outstanding Revolving Loans on the Fifth
Amendment Effective Date is equal to its Revolving Percentage of the total
outstanding principal amount of the Revolving Loans after giving effect to the
Fifth Amendment. 2.6 Procedure for Swingline Borrowing; Refunding of Swingline
Loans. (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the principal amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such Borrowing Date by depositing
such proceeds in the account of the Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds. (b) The Swingline Lender, at
any time and from time to time in its sole and absolute discretion may (and, not
later than five Business Days after the making of a Swingline Loan, shall) on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf), on one Business Day’s notice given by the Swingline Lender
no later than 12:00 Noon, New York City time (with a copy of such notice being
provided to the Borrower), request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Lender’s Revolving Percentage of the aggregate amount of the
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Revolving Lender 45
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi070.jpg]
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans (with notice of such charge being provided
to the Borrower, provided, that the failure to give such notice shall not affect
the validity of such charge). (c) If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.6(b), one of the events described
in Section 8(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by Section
2.6(b), each Revolving Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.6(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s pro rata portion of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Loans
then due); provided, however, that in the event that such payment received by
the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender. (e) Each Revolving Lender’s obligation to make the
Loans referred to in Section 2.6(b) and to purchase participating interests
pursuant to Section 2.6(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. 2.7 Repayment of Loans. (a) The Term Loans (other than
Incremental Term Loans) shall mature in consecutive quarterly installments on
the last day of each fiscal quarter (or, in the case of the last installment, on
the Term Loan Maturity Date), commencing on June 30, 2014, each of which
installments shall be in an aggregate principal amount equal to 0.25% of the
aggregate principal amount of the Term Loans outstanding on the Closing Date;
provided, that with respect to the installment payable on the Term Loan Maturity
Date, such installment shall be in an amount equal to the then outstanding
principal amount of the Term Loans.[Reserved]. 46
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi071.jpg]
(b) The Borrower shall repay (i) all outstanding Revolving Loans on the
Revolving Scheduled Commitment Termination Date, (ii) to the Swingline Lender,
the then unpaid amount of each Swingline Loan on the earlier of the Revolving
Scheduled Commitment Termination Date and the fifth Business Day after each
Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding (and the
proceeds of any such Revolving Loans shall be applied by the Administrative
Agent to repay any Swingline Loans then outstanding) and (iii) all outstanding
Protective Advances on the earlier of the Revolving Scheduled Commitment
Termination Date and demand by the Administrative Agent. (c) The Borrower shall
repay all Incremental Term Loans in accordance with the applicable Increased
Term Facility Activation Notice and Section 2.1(c)[Reserved]. 2.8 Commitment
Fees, Etc. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee accruing during the Revolving
Commitment Period, computed at a per annum rate equal to the Commitment Fee Rate
on the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable in arrears on the first
Business Day of each January, April, July and October and on the Revolving
Scheduled Commitment Termination Date. (b) The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates previously agreed
to in writing by the Borrower and the Administrative Agent. 2.9 Termination or
Reduction of Commitments. The Borrower shall have the right, upon not less than
three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided, that no such termination or reduction of
Revolving Commitments shall be permitted if and to the extent that, (x) after
giving effect thereto and to any prepayments of the Revolving Loans, Swingline
Loans and Protective Advances made on the effective date thereof, the Total
Revolving Extensions of Credit would exceed the lesser of (i) the Total
Revolving Commitments minus Reserves and (ii) the Borrowing Base or (y) such
termination or reduction would occur during a Minimum AvailabilityLiquidity
Period and after giving effect thereto, AvailabilityLiquidity would be less than
the AvailabilityLiquidity Threshold Amount. Any such partial reduction shall be
in an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect. The aggregate amount of
the unused Term Commitments shall terminate immediately upon the making of Term
Loans on the Closing Date. 2.10 Optional Prepayments. Subject to Section 2.17,
the Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, at least (a)
three Business Days prior thereto, in the case of Eurodollar Loans, or (b) one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and, if applicable, whether the prepayment is
of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.20; provided
further that in the event of any prepayment of Term Loans made on or prior to
the 12-month anniversary of the Closing Date (i) with the proceeds of any
Indebtedness incurred by the Borrower from a substantially concurrent incurrence
of syndicated term loans (including any Incremental Term Loans) having a lower
effective yield (taking into account applicable interest rate, including floors,
original issue discount (“OID”) and fees, with OID and fees being equated to
interest rate based on a four-year life to maturity) than the effective yield
(taking into account applicable interest rate, including floors, OID and fees,
with OID and fees being equated to interest rate based on a four-year life to
maturity) for the Term Loans, which prepayment was made for the primary purpose
of refinancing the Term Loans at a lower effective yield or (ii) pursuant to any
repricing amendment in 47 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi072.jpg]
connection with the Term Loans resulting in the total yield (as so calculated)
payable thereon on the date of such amendment being lower than the total yield
(as so calculated) with respect to the Term Loans, the Borrower shall pay to the
applicable Lenders with respect to such Term Loans a prepayment premium equal to
1% of the principal amount of the Term Loans so prepaid or refinanced or, in the
case of a repricing amendment, 1% of the aggregate principal amount of the Term
Loans outstanding immediately prior to such amendment. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans, Swingline Loans and Protective
Advances) accrued interest to such date on the amount prepaid. Partial
prepayments of Loans (other than Swingline Loans and Protective Advances) shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Swingline Loans and Protective Advances shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. 2.11
Mandatory Prepayments. (a) If any Indebtedness shall be incurred by the Borrower
or any of its Subsidiaries (excluding any Indebtedness incurred in accordance
with Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof
shall be applied on the date of such incurrence toward the prepayment of the
Term Loans.[Reserved]. (b) If on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to 75% of such Net Cash Proceeds shall be applied within five
Business Days following such date toward the prepayment of the Term Loans (or,
following the payment in full of the Term Loans, any outstanding Revolving
Loans, Swingline Loans or Protective Advances); provided, that, notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed, in any fiscal year of the Borrower, an amount equal to 5% of
Consolidated Total Assets as of the last day of the Borrower’s immediately
preceding fiscal year, and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans (or,
following the payment in full of the Term Loans, any outstanding Revolving
Loans, Swingline Loans or Protective Advances); provided, further, that,
notwithstanding the foregoing, the Borrower shall not be required to prepay the
Term Loans in accordance with this paragraph (b) except to the extent that the
Net Cash Proceeds from all Asset Sales or Recovery Events which have not been so
applied equals or exceeds $20,000,000 in the aggregate; provided further that
any prepayment of Revolving Loans, Swingline Loans or Protective Advances
pursuant to this Section 2.11(b) shall not result in a reduction in the
Revolving Commitments. (c) If, for any fiscal year of the Borrower commencing
with the fiscal year ending December 31, 2014, there shall be Excess Cash Flow,
the Borrower shall, on the relevant Excess Cash Flow Application Date, apply the
ECF Percentage of such Excess Cash Flow toward the prepayment of the Term Loans.
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five Business Days after the earlier of (i) the date on
which the financial statements of the Borrower referred to in Section 6.1(a),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Lenders and (ii) the date such financial statements are
actually delivered.[Reserved]. (d) [Reserved]. (e) (i) In the event and on the
occasion that the Total Revolving Extensions of Credit exceed the lesser of (x)
the Total Revolving Commitments minus Reserves and (y) the Borrowing Base, the
Borrower shall, without notice or demand, within one Business Day prepay the
Revolving Loans, Swingline 48
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi073.jpg]
Loans and Protective Advances (or, if no Revolving Loans, Swingline Loans and
Protective Advances remain outstanding, cash collateralize Letters of Credit in
a manner satisfactory to the Administrative Agent and the Issuing Lender) in an
aggregate amount equal to such excess and (ii) in the event that during a
Minimum AvailabilityLiquidity Period, AvailabilityLiquidity is less than the
AvailabilityLiquidity Threshold Amount, the Borrower shall, without notice or
demand, within one Business Day prepay the Revolving Loans, Swingline Loans and
Protective Advances (or, if no Revolving Loans, Swingline Loans and Protective
Advances remain outstanding, cash collateralize Letters of Credit in a manner
satisfactory to the Administrative Agent and the Issuing Lender) such that after
giving effect to such actions AvailabilityLiquidity is equal to or greater than
the AvailabilityLiquidity Threshold Amount. (f) The application of any
prepayment of Loans pursuant to this Section 2.11 shall be made, first, to ABR
Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 2.11 (except in the case of Revolving Loans that are ABR Loans,
Swingline Loans and Protective Advances) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid and shall in every
case be without premium, charge or penalty on account of such prepayment except
such as would otherwise be due on account of a prepayment prior to the last day
of an Interest Period. (g) At all times during a Cash Dominion Period, on each
Business Day, the Administrative Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Administrative Agent, whether or not immediately
available) first to prepay any Protective Advances then outstanding and second
to prepay the Revolving Loans and Swingline Loans and to cash collateralize
Letters of Credit in a manner satisfactory to the Administrative Agent and the
Issuing Lender. Notwithstanding the foregoing, to the extent any funds credited
to the Collection Account constitute Net Cash Proceeds from any Asset Sale or
Recovery Event, the application of such Net Cash Proceeds shall be subject to
Section 2.11(b). 2.12 Conversion and Continuation Options. (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided, that, unless the Borrower pays any amounts owing
pursuant to Section 2.20(c), any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent at least three Business Days’ prior irrevocable notice
of such election (which notice shall specify the length of the initial Interest
Period therefor), provided, that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority FacilityRequired Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions, provided, further, if Borrower requests a conversion
of ABR Loans into Eurodollar Loans but fails to specify an Interest Period with
respect thereto then Borrower shall be deemed to have elected an Interest Period
of one month’s duration. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. (b) Any Eurodollar
Loan may be continued as such upon the expiration of the then current Interest
Period with respect thereto by the Borrower giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided, that no Eurodollar Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
FacilityRequired Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, provided, further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period, and provided, further, if
Borrower 49 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi074.jpg]
requests a continuation of Eurodollar Loans but fails to specify an Interest
Period with respect thereto then Borrower shall be deemed to have elected an
Interest Period of one month’s duration. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. 2.13
Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than 15 Eurodollar
Tranches shall be outstanding at any one time. 2.14 Interest Rates and Payment
Dates. (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin. (b) Each ABR Loan
(other than a Protective Advance) shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin. Each Protective Advance shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin for
Revolving Loans that are ABR Loans plus 2%. (c) (i) If all or a portion of the
principal amount of any Loan or Reimbursement Obligation shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), all
outstanding Loans and Reimbursement Obligations (whether or not overdue) shall
bear interest at a rate per annum equal to (x) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.14 plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans under the Revolving Facility plus
2% and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee, Letter of Credit fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particularthe Revolving Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment). (d) Interest shall be
payable in arrears on each Interest Payment Date, provided, that interest
accruing pursuant to paragraph (c) of this Section shall be payable from time to
time on demand. 2.15 Computation of Interest and Fees. (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of athe Eurodollar Rate. Any change in the interest rate on a Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. (b) Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the 50 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi075.jpg]
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a). 2.16 Inability to
Determine Interest Rate. (a) If prior to the first daycommencement of any
Interest Period for a Eurodollar borrowing: (ai) the Administrative Agent shall
have determineds (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,absent
manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurodollar Base Rate or the Eurodollar Base Rate, as applicable (including
because the Screen Rate is not available or published on a current basis), for
such Interest Period,; or (bii) the Administrative Agent shall have received
notice from the Majority Facilityis advised by the Required Lenders in respect
of the relevant Facility that the Eurodollar Rate or the Eurodollar Base Rate or
the Eurodollar Rate, as applicable, determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by suchor Lenders) of making or maintaining their
affected Loans during(or its Loan) included in such borrowing for such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which notice shall be so withdrawn, by giving telecopy or
telephonic notice thereof to the Borrower and the relevant Lenders, as soon as
practicable after the relevant circumstances have ceased to be applicable), no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans. (b) If at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to 51
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi076.jpg]
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 10.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.16(b), only to the extent the Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (x) any Eurodollar Loans requested to be made shall be made as ABR
Loans, (y) any Loans that were to have been converted to Eurodollar Loans shall
be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Commitments shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders. (b) Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the relevant Term Loans then held by the Term Lenders. The amount of
each principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof; provided, that optional prepayments shall
be allocated to the installments of the Term Loans as directed by the Borrower.
Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.[Reserved]. (c) Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata to the Revolving Lenders according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders. (d)
All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension. (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds EffectiveNYFRB Rate for the period
until such Lender makes such 52
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi077.jpg]
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevantRevolving Facility, on demand, from the Borrower. (f) Unless the
Administrative Agent shall have been notified in writing by the Borrower prior
to the date of any payment being made hereunder that the Borrower will not make
such payment to the Administrative Agent, the Administrative Agent may assume
that the Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days of such required date, the Administrative Agent shall be entitled
to recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds EffectiveNYFRB
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower. 2.18 Requirements of Law. (a) If the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the Closing Date: (i) shall subject
any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; (ii) shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit (or participations
therein) by, or any other acquisition of funds by, any office of such Lender
that is not otherwise included in the determination of the Eurodollar Rate
hereunder; or (iii) shall impose on such Lender any other condition (other than
Taxes); and the result of any of the foregoing is to increase the cost to such
Lender or Issuing Lender, by an amount that such Lender or Issuing Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify (no more frequently than quarterly) the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. (b) If any Lender shall have determined that
the adoption of or any change in any Requirement of Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of 53
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi078.jpg]
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which may be submitted no more frequently
than quarterly), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction; provided, that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. (c) Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in the Requirement of Law made subsequent to the Closing Date,
regardless of the date enacted, adopted, issued or implemented. (d) In
determining any additional amounts payable pursuant to this Section 2.18, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided, that such Lender’s
determination of compensation owing under this Section 2.18 shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.18, shall give prompt written notice of such
determination to the Borrower, which notice shall show the basis for calculation
of such additional amounts. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. 2.19 Taxes. (a) Except as
otherwise required due to a Requirement of Law, all payments made by or on
behalf of any Loan Party under any Loan Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Taxes. If any
applicable Requirement of Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Requirement of Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.19) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (b) The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (c) Whenever any Taxes are payable by a Loan Party to a Governmental
Authority pursuant to this Section 2.19, as promptly as possible thereafter the
applicable Loan Party shall send to the 54
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi079.jpg]
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, the original or a certified copy of an original
official receipt received by such Loan Party showing payment thereof, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (d) The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) (i) Any Lender that is entitled to an
exemption from or reduction of any applicable withholding tax with respect to
payments under any Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirement of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing: (A) any
Lender that is a U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax; (B) any Non-U.S. Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), whichever of the following is
applicable: (1) in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN (or any successor form) or W-8BEN-E (or any successor form) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any 55
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi080.jpg]
other applicable payments under any Loan Document, IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) IRS Form W-8ECI (or
any successor form); (3) in the case of a Non-U.S. Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that (A) such
Non-U.S. Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A)
of the Code, (ii) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Code or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with a United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of IRS Form W-8BEN (or any successor form) or W-8BEN-E (or any
successor form); (4) to the extent a Non-U.S. Lender is not the beneficial owner
(for example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), an IRS Form W-8IMY (or any successor form),
accompanied by an IRS Form W-8ECI (or any successor form), W-8BEN (or any
successor form), W-8BEN-E (or any successor form), U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; (C) any Non-U.S. Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and (D) if a payment made to a Lender under any Loan Document would be
subject to United States withholding Taxes imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) 56
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi081.jpg]
of the Code) and such additional documentation reasonably requested by the
Withholding Agent as may be necessary for the Withholding Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment under FATCA.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement. Each Lender agrees (x) to promptly
notify the Borrower and the Administrative Agent of any change in circumstances
which modify or render invalid any claimed exemption or reduction of withholding
Taxes with respect to payments any Loan Document, and (y) that if any form or
certification previously delivered by it expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Each Lender shall severally indemnify the
Administrative Agent within 10 days after demand therefor, for (i) the full
amount of any Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Loan Parties to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (f). (g) If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.19 (including by the payment of
additional amounts pursuant to this Section 2.19), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of the
First Amendment, dated as of February 1, 2016, to this Agreement, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative 57 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi082.jpg]
Agent to treat) this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). (i) For
purposes of this Section 2.19, the term “Lender” includes any Issuing Lender and
the term “applicable Requirement of Law” includes FATCA. (j) Each party’s
obligation under this Section shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder. 2.20 Indemnity. The Borrower agrees to
indemnify each Lender and to hold each Lender harmless from any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, or a conversion, or the consummation of an assignment
pursuant to Section 2.22, in each case of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder. 2.21 Change of Lending Office. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.18, 2.19(a) or 2.23 with respect to such Lender, it will use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18, 2.19(a) or 2.23. 2.22 Replacement of Lenders. The
Borrower shall be permitted to replace with a replacement financial institution
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) gives notice pursuant to Section 2.23 or (c) becomes a
Defaulting Lender; provided, that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a)
or the consequences of a notice delivered pursuant to Section 2.23, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.20 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement 58
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi083.jpg]
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided, that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) through the date of consummation of
such replacement, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that any Loan
Party, the Administrative Agent or any other Lender shall have against the
replaced Lender. Any such replacement with respect to a Defaulting Lender may
involve a partial replacement of the Loans and/or Revolving Commitments of such
Defaulting Lender, as determined by the Borrower with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned). 2.23 Illegality. Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.20. 2.24 Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Revolving Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Revolving Lender is a Defaulting Lender: (a) commitment fees shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.8(a); (b) the Revolving Commitment and Revolving
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1), provided, that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; (c) if any Swingline Exposure, Protective Advance Exposure or
LC Exposure exists at the time such Lender becomes a Defaulting Lender then: (i)
all or any part of such Swingline Exposure, Protective Advance Exposure and LC
Exposure shall be reallocated among the Revolving Lenders that are
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 5.3 are
satisfied at such time; and (ii) if the reallocation described in clause (i)
above cannot, or can only partially, be effected, the Borrower shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Protective Advance Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), (y) second, prepay such
Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and 59
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi084.jpg]
(z) third, cash collateralize 100% of such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner reasonably satisfactory to the Administrative Agent and the Issuing
Lender for so long as such LC Exposure is outstanding, the prepayment or cash
collateralization of which may be financed with proceeds of Revolving Loans or
Swingline Loans provided, that the conditions precedent set forth in Section 5.3
are satisfied at such time; (iii) if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to Section 2.24(c)(ii),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.24(c)(i), then the fees payable to the Revolving Lenders pursuant to
Section 2.8(a) and 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and (v) if any such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.24(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all letter of credit fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender until such LC Exposure is cash
collateralized and/or reallocated; (d) the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless it is reasonably satisfied
that the related exposure will be 100% covered by the Revolving Commitments of
the non- Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.24(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Revolving Lenders that are non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and any such Defaulting Lenders shall
not participate therein); and (e) any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 10.7 but excluding Section 2.22) shall, in lieu of being
distributed to such Defaulting Lender and without duplication, be retained by
the Administrative Agent in a segregated interest-bearing account reasonably
satisfactory to the Administrative Agent and the Borrower and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, pro rata, to the payment of any amounts owing by such Defaulting Lender
to any Issuing Lender or Swingline Lender hereunder, (iii) third, if such
Defaulting Lender is a Revolving Lender and if so determined by the
Administrative Agent or requested by an Issuing Lender or Swingline Lender, held
in such account as cash collateral for existing or (unless such Defaulting
Lender has no remaining unutilized Revolving Commitment) future funding
obligations of the Defaulting Lender in respect of any existing or (unless such
Defaulting Lender has no remaining unutilized Revolving Commitment) future
participating interest in any Swingline Loan, Protective Advance or Letter of
Credit, (iv) fourth, if such Defaulting Lender is a Revolving Lender, to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent, (v) fifth, if such Defaulting Lender is a Revolving
Lender and if so determined by the Administrative Agent and the Borrower, unless
such Defaulting Lender has no remaining unutilized Revolving Commitment, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Revolving Loans under this Agreement, (vi) 60
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi085.jpg]
sixth, to the payment of any amounts owing to any Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by such Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, that, with respect to this clause (viii), if such payment is (x) a
prepayment of the principal amount of any Revolving Loans or Reimbursement
Obligations in respect of LC Disbursements as to which a Defaulting Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 5.3 are satisfied, such payment shall be applied solely to
prepay the Revolving Loans of, and Reimbursement Obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Revolving Loans of, or Reimbursement Obligations owed to, any Defaulting Lender.
(f) Upon not less than three Business Days’ prior notice to such Defaulting
Lender and the Administrative Agent (which the Administrative Agent will
promptly provide to the Lenders, each Issuing Lender and the Swingline Lender),
the Borrower shall have the right to terminate the then unused Revolving
Commitment of such Defaulting Lender, after taking into account the portion of
such Revolving Commitment, if any, which theretofore has been, or substantially
contemporaneous therewith is being, assigned pursuant to Section 2.22. In the
event of any such termination, future extensions of credit under the Revolving
Facility shall be allocated to the non-Defaulting Lenders in a manner that
disregards the existence of any remaining Revolving Commitment of such
Defaulting Lender. (g) If all or any portion of a Defaulting Lender’s Swingline
Exposure, Protective Advance Exposure or LC Exposure is reallocated to
non-Defaulting Lenders pursuant to Section 2.24(c), then defined terms
(including “Revolving Percentage”, but excluding “Aggregate Exposure
Percentage”) shall, as necessary or advisable (in the reasonable determination
of the Administrative Agent) be read as used in this Agreement to give effect to
such reallocation. In the event that the Administrative Agent, the Borrower,
each Issuing Lender and the Swingline Lender each agrees that any such
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, Protective Advance Exposure
and LC Exposure of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage. The provisions of this Agreement relating to funding,
payment and other matters with respect to the Revolving Facility may be adjusted
by the Administrative Agent, in consultation with the Borrower, to the extent
necessary to give effect to the provisions of this Section 2.24. The provisions
of this Section 2.24 may not be amended, supplemented or modified without, in
addition to consents required by Section 10.1, the prior written consent of the
Administrative Agent, the Swingline Lender, each Issuing Lender and the
Borrower. 2.25 Swap Agreements. Each Lender or Affiliate thereof providing
Banking Services for any Loan Party shall deliver to the Administrative Agent,
promptly after entering into such Banking Services, written notice setting forth
the aggregate amount of all Banking Services Obligations of such Loan Party to
such Lender or Affiliate (whether matured or unmatured, absolute or contingent).
In addition, each such Lender or Affiliate thereof providing Banking Services
and any Lender or Affiliate thereof party to a Specified Swap Agreement shall
deliver to the Administrative Agent, following the end of each calendar month, a
summary of the amounts due or to become due in respect of such Banking Services
61 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi086.jpg]
Obligations and any Specified Swap Agreements. The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of Banking Services Obligations and/or Obligations in
respect of Specified Swap Agreements pursuant to Section 6.5 of the Guarantee
and Collateral Agreement and which tier of the waterfall, contained in Section
6.5 of the Guarantee and Collateral Agreement, such Banking Services Obligations
and/or Obligations in respect of Specified Swap Agreements will be placed. 2.26
MIRE Events. Notwithstanding the foregoing, no MIRE Event may be closed until
the date that is (a) if there are no Mortgaged Properties in a “special flood
hazard area”, ten (10) Business Days or (b) if there are any Mortgaged
Properties in a “special flood hazard area”, thirty (30) days (in each case, the
“Notice Period”), after the Administrative Agent has delivered to the Lenders
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Insurance Laws, evidence of required flood insurance; provided that any
such MIRE Event may be closed prior to the Notice Period if the Administrative
Agent shall have received confirmation from each applicable Lender that such
Lender has completed any necessary flood insurance due diligence to its
reasonable satisfaction; provided, further, that in the case of both (a) and
(b), if Bank of America, N.A. provides written notice to the Administrative
Agent before the expiration of the Notice Period that its flood insurance due
diligence and/or flood insurance compliance has not been completed, together
with reasonable supporting detail regarding such non-completion, such Notice
Period shall be extended until such time that the Administrative Agent shall
have received written confirmation from such bank (or banks) that flood
insurance due diligence and flood insurance compliance have been completed by
such banks (or banks) (such written confirmation not to be unreasonably
withheld, conditioned or delayed). SECTION 3. LETTERS OF CREDIT 3.1 LC
Commitments. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the LC Participants set forth in this
Section 3, agrees to issue, on any Business Day during the Revolving Commitment
Period, Letters of Credit for the account of the Borrower (including the account
of the Borrower acting on behalf of any of its Subsidiaries) in such form as may
be approved from time to time by such Issuing Lender; provided, that such
Issuing Lender shall not issue any Letter of Credit if, after giving effect to
such issuance, (i) the LC Obligations would exceed $150,000,000125,000,000, (ii)
any Revolving Lender’s Revolving Extensions of Credit would exceed its Revolving
Commitment, (iii) the Total Revolving Extensions of Credit would exceed the
lesser of (x) the Total Revolving Commitments minus Reserves and (y) the
Borrowing Base or (iv) during a Minimum AvailabilityLiquidity Period,
AvailabilityLiquidity would be less than the AvailabilityLiquidity Threshold
Amount. It is understood that the Existing Letters of Credit shall be deemed to
constitute Letters of Credit hereunder. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Scheduled Commitment Termination Date; provided,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above; provided, however, that the
Administrative Agent and the applicable Issuing Lender may agree (such agreement
not to be unreasonably withheld, delayed or conditioned) with respect to any
Letter of Credit that clause (y) above shall not be applicable to such
extensions so long as no later than the first date on which such Letter of
Credit is permitted to extend beyond the date set forth in clause (y), such
Letter of Credit shall be either cash collateralized at 103% of face value, or
supported by a back-to-back letter of credit in form and substance reasonably
satisfactory to the Administrative Agent and such Issuing Lender); provided,
further, that upon the cash collateralization 62
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi087.jpg]
of any Letter of Credit as described above and the occurrence of the Revolving
Scheduled Commitment Termination Date, the LC Participants other than the
applicable Issuing Lender shall be released from all reimbursement obligations
for such Letter of Credit. (b) Each Letter of Credit shall be subject to the
Uniform Customs and, to the extent not inconsistent therewith, the laws of the
State of New York. (c) No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any LC Participant to exceed any limits imposed by, any
applicable Requirement of Law. 3.2 Procedure for Issuance of Letter of Credit.
The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor (and, with respect to Letters of
Credit, delivery of a copy of such Application to the Administrative Agent),
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any Application, the applicable Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower (and, with respect to Letters of
Credit, to the Administrative Agent) promptly following the issuance thereof.
The applicable Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount and stated maturity
thereof). 3.3 Fees and Other Charges. (a) The Borrower will pay a Letter of
Credit fee calculated at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility and payable
on the portion that is available for drawing of the face amount of all
outstanding Letters of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each LC Fee Payment Date. In addition, the
Borrower shall pay to the applicable Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit issued by such Issuing Lender that is available for drawing,
payable quarterly in arrears on each LC Fee Payment Date. (b) In addition to the
foregoing fees, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit. 3.4 LC Participations. (a) Each
Issuing Lender irrevocably agrees to grant and hereby grants to each LC
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each LC Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such LC Participant’s own account and risk an
undivided interest equal to such LC Participant’s Revolving Percentage in such
Issuing Lender’s obligations and rights under each Letter of Credit (including,
for the avoidance of doubt, any portion of an Existing Letter of Credit deemed
to be a Letter of Credit in accordance with Section 3.1 and as indicated on
Schedule 1.1) issued by such Issuing Lender hereunder and the amount of each
draft paid by such Issuing 63
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi088.jpg]
Lender thereunder. Each LC Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit for
which the applicable Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such LC Participant shall pay to
the Administrative Agent for the account of such Issuing Lender upon demand at
the Administrative Agent’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such LC Participant’s Revolving Percentage of the relevant LC
Disbursement, or any part thereof, that is not so reimbursed. (b) If any amount
required to be paid by any LC Participant to an Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit issued by such Issuing Lender is
paid to such Issuing Lender within three Business Days after the date such
payment is due, such Issuing Lender shall so notify the Administrative Agent,
who shall promptly notify the LC Participants, and each such LC Participant
shall pay to the Administrative Agent, for the account of such Issuing Lender,
on demand (and thereafter the Administrative Agent shall promptly pay to such
Issuing Lender) an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds EffectiveNYFRB Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any LC
Participant pursuant to Section 3.4(a) is not made available to the
Administrative Agent for the account of the applicable Issuing Lender by such LC
Participant within three Business Days after the date such payment is due, the
Administrative Agent on behalf of such Issuing Lender shall be entitled to
recover from such LC Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility. A certificate of the Administrative Agent
submitted on behalf of the applicable Issuing Lender to any LC Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. (c) Whenever, at any time after an Issuing Lender has
made payment under any Letter of Credit issued by it and has received from the
Administrative Agent any LC Participant’s pro rata share of such payment in
accordance with Section 3.4(a), such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise,
including proceeds of collateral applied thereto by such Issuing Lender), or any
payment of interest on account thereof, such Issuing Lender will distribute to
the Administrative Agent for the account of such LC Participant (and thereafter
the Administrative Agent will promptly distribute to such LC Participant) its
pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such LC Participant shall return to the Administrative Agent for
the account of such Issuing Lender (and thereafter the Administrative Agent
shall promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender. (d) Each LC Participant’s obligation to
purchase participating interests pursuant to Section 3.4(a) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such LC
Participant or the Borrower may have against any Issuing Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. 3.5 Reimbursement Obligation of the
Borrower. (a) The Borrower agrees to reimburse the applicable Issuing Lender in
accordance with this Section upon notification to the Borrower 64
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi089.jpg]
of the date and amount of a draft presented under any Letter of Credit issued by
and paid by such Issuing Lender for the amount of (i) such draft so paid (an “LC
Disbursement”) and (ii) any taxes, fees, charges or other reasonable costs or
expenses incurred by such Issuing Lender in connection with such payment. (b) If
the Borrower is notified as provided in the immediately preceding sentence by
2:00 P.M., New York City time, on any day, then the Borrower shall so reimburse
such Issuing Lender by 12:00 Noon, New York City time, on the next succeeding
Business Day, and, if so notified after 2:00 P.M., New York City time, on any
day, the Borrower shall so reimburse such Issuing Lender by 12:00 Noon, New York
City time, on the second succeeding Business Day. (c) Each drawing under a
Letter of Credit shall (unless an event of the type described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures set forth in Section 3.4 for the funding of participations
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing, in the amount of such drawing of ABR Revolving Loans pursuant
to Section 2.5 (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing of Swingline Loans pursuant to
Section 2.6). The Borrowing Date with respect to any such borrowing shall be the
first date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made pursuant to Section 2.5 (or, if applicable, Section 2.6) if
the Administrative Agent had received a notice of such borrowing at the time of
such drawing under such Letter of Credit. (d) Each payment under this Section
3.5 shall be made to the applicable Issuing Lender at its address for notices
specified herein in immediately available funds in Dollars. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Section from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full, at the rate set forth in
(i) until the second Business Day following the date of payment of the
applicable drawing, Section 2.14(b) and (ii) thereafter, Section 2.14(c), in
each case payable on demand. 3.6 Obligations Absolute. The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the applicable Issuing
Lender, any beneficiary of a Letter of Credit or any other Person. The Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
issued by such Issuing Lender or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Customs and, to the extent not
inconsistent therewith, the Uniform Commercial Code of the State of New York,
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender to the Borrower. 3.7 Letter of Credit Payments. If any draft
shall be presented for payment under any Letter of Credit, the applicable
Issuing Lender shall promptly notify the Borrower and the Administrative Agent
of the date and amount thereof. The responsibility of such Issuing Lender to the
Borrower in 65 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi090.jpg]
connection with any draft presented for payment under any Letter of Credit
issued by such Issuing Lender shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit. 3.8 Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply. 3.9 Replacement
and Resignation of an Issuing Lender. (a) An Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3 From and after the effective date of any such replacement, (x) the
successor Issuing Lender shall have all the rights and obligations of Issuing
Lenders under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lenders, or to such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. (b) Subject to the appointment and
acceptance of a successor Issuing Lender, any Issuing Lender may resign as an
Issuing Lender at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such
resigning Issuing Lender shall be replaced in accordance with Section 3.9(a)
above. SECTION 4. REPRESENTATIONS AND WARRANTIES To induce the Administrative
Agent and the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit, the Borrower hereby represents
and warrants to the Administrative Agent and each Lender that: 4.1 Financial
Condition. The audited consolidated balance sheet of the Borrower as at December
31, 20132017, and the related consolidated statements of earnings, stockholder’s
equity and cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from KPMG LLP, present fairly the
consolidated financial condition of the Borrower as at such date, and the
consolidated results of its earnings and its consolidated cash flows for the
fiscal year then ended. Such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). 4.2 No Change. Since
December 31, 20132017 there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect. 4.3 Existence;
Compliance with Law. Each of the Borrower and its Subsidiaries (a) is duly
organized, validly existing and in good standing, if applicable, under the laws
of the jurisdiction of its organization, (b) has the corporate (or similar)
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of 66
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi091.jpg]
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to be so qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. 4.4 Power; Authorization; Enforceable Obligations. Each
Loan Party has the corporate (or similar) power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder. Each Loan Party has taken
all necessary corporate (or similar) action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by any Loan Party in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
consents, authorizations, filings and notices which have been or will be
obtained or made and are in full force and effect on the Closing Date, (ii) the
filings referred to in Section 4.19, (iii) filings with the SEC that may be
required to be made following the execution and delivery hereof in connection
herewith and (iv) immaterial consents, authorizations, filings and notices. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). 4.5 No Legal Bar. The
execution, delivery and performance by each Loan Party of this Agreement and the
other Loan Documents to which it is a party, the issuance of Letters of Credit,
the borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or any material Contractual Obligation of the Borrower or
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No violation of any
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. 4.6 Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect. 4.7 No Default.
Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing. 4.8 Ownership of Property; Liens. Each
of the Borrower and its Subsidiaries has title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3. 67
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi092.jpg]
4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect. 4.10 Taxes. (a) The Borrower and each of its
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all material
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes imposed on it or
any of its property by any Governmental Authority to the extent due and payable
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be) and (b) except for Liens for Taxes not yet
delinquent, no material Tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted in writing, that could give rise to a
material Tax Lien for any unpaid Tax on any asset or property of the Borrower or
its Subsidiaries, except to the extent that the validity thereof is being
contested in good faith pursuant to appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be. 4.11 Federal Regulations. No
part of the proceeds of any Loans will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect except in
compliance with the provisions of the regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. 4.12 Labor Matters. Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from the Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the Borrower or the relevant Subsidiary. 4.13 ERISA. Except as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(a) no Reportable Event has occurred with respect to any Single Employer Plan,
(b) no non-exempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Plan for
which the Borrower or any Commonly Controlled Entity is liable; (c) no Single
Employer Plan has failed to satisfy the “minimum funding standards” (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (e) no Single Employer Plan has been
determined to be, or expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) no termination of a Single
Employer Plan has occurred; (g) no Lien against the Borrower or any Commonly
Controlled Entity and in favor of the PBGC or a Single Employer Plan has arisen;
(h) the actuarial present value of the accumulated plan benefits of each Single
Employer Plan (determined utilizing the assumptions used for purposes of
Accounting Standards Codification No. 715-30) did not exceed the fair market
value of the assets of such Single Employer Plan allocable to such accrued
benefits; (i) neither the Borrower nor any Commonly Controlled 68
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi093.jpg]
Entity has incurred or, to the knowledge of the Borrower, is reasonably expected
to incur, any withdrawal liability to any Multiemployer Plan; and (j) neither
the Borrower nor any Commonly Controlled Entity has received notice concerning
the imposition of withdrawal liability or a determination that a Multiemployer
Plan is, or is expected to be, Insolvent, or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA). 4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness. 4.15
Subsidiaries. Except as disclosed to the Administrative Agent by the Borrower in
writing from time to time after the Closing Date, (a) Schedule 4.15 sets forth
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees, independent contractors or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Subsidiary, except as
created by the Loan Documents or as set forth on Schedule 4.15. 4.16 Use of
Proceeds. The proceeds of the Term Loans shall be used to refinance Indebtedness
of the Borrower under the Existing Credit Agreement, and the proceeds of the
Revolving Loans and the Swingline Loans, and the Letters of Credit, shall be
used for general corporate purposes. 4.17 Environmental Matters. Except as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect: (a) the facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation by Borrower or its
Subsidiaries of, or could give rise to liability of Borrower or its Subsidiaries
under, any Environmental Law; (b) neither the Borrower nor any of its
Subsidiaries has received any notice of, or is otherwise aware of, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business presently or formerly operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened; (c) Materials of Environmental Concern have not
been transported or disposed of by or on behalf of the Borrower or its
Subsidiaries from the Properties or otherwise in connection with the Business,
in violation of, or in a manner or to a location that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored, or disposed of, or have otherwise come
to be located at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law; (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
69 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi094.jpg]
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business; (e) there has
been no release or threat of release of Materials of Environmental Concern at,
to, on, under or from the Properties or arising from or related to the
operations of the Borrower or any Subsidiary in connection with the Properties
or otherwise in connection with the Business, in violation of or in amounts or
in a manner that could give rise to liability of Borrower or its Subsidiaries
under Environmental Laws; (f) the Borrower, its Subsidiaries, the Business, the
Properties and all operations at the Properties are in compliance and have in
the last five years been in compliance with all applicable Environmental Laws,
and there is no contamination at, under or about the Properties or violation of
any Environmental Law with respect to the Properties or the Business; and (g)
neither the Borrower nor any of its Subsidiaries has, by contract or by
operation of law, assumed any liability of any other Person or agreed to
indemnify any other person for liability under Environmental Laws. 4.18 Accuracy
of Information, etc. (a) No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or if otherwise specified herein or therein, as
of such date), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which such statements were made.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents. (b) The Annual Report on Form 10-K of the Borrower for
the year ended December 31, 2013 (the “SEC Report”) as of its filing date
complied in all material respects with the applicable requirements of the
Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations promulgated thereunder. The SEC Report at the time of filing did not
contain any untrue statements of material fact or omitted a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Forward looking statements and other statements contained in the SEC
Report are subject to the cautionary language and risk factors contained in the
SEC Report. (c) As of the Fifth Amendment Effective Date, to the best knowledge
of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Fifth Amendment Effective Date to any
Lender in connection with this Agreement is true and correct in all respects. 70
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi095.jpg]
4.19 Security Interest in Collateral. (a) The provisions of this Agreement and
the other Loan Documents are effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral. In the case of (i) the Pledged Equity
Interests described in the Guarantee and Collateral Agreement, when stock
certificates representing such certificated Pledged Equity Interests are
delivered to the Administrative Agent (together with a properly completed and
executed stock power or endorsement) or when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19(a), (ii) Deposit
Accounts, when such Deposit Accounts are subject to a Deposit Account Control
Agreement and (iii) the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) (or otherwise notified to the Administrative Agent) in
appropriate form are filed in the offices specified on Schedule 4.19(a) (or
otherwise notified to the Administrative Agent), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (other than
motor vehicles, aircraft, vessels, leasehold estates in real property and
intellectual property registrations outside the United States) and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Equity Interests, Liens permitted by Section 7.3). (b) Upon execution and
delivery thereof, each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on Schedule
4.19(b), each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person except Liens permitted by Section 7.3. Schedule 4.19(b)
lists, as of the Closing Date, each parcel of owned real property located in the
United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $750,000. 4.20
Solvency. Each Loan Party is Solvent on the ClosingFifth Amendment Effective
Date and will continue to be, Solvent. 4.21 Senior Indebtedness. The Obligations
constitute “Senior Indebtedness” of the Borrower under and as defined in each
Senior Subordinated Note Indenture, if any. The obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute “Guarantor
Senior Indebtedness” of such Subsidiary Guarantor under and as defined in each
Senior Subordinated Note Indenture, if any. 4.22 Regulation H. No Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968. 4.23 Insurance. Each of the Borrower
and its Subsidiaries is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged; and none of the Borrower
or any of its Subsidiaries (a) has received notice from any insurer or agent of
such insurer that substantial capital improvements or other material
expenditures will have to be made in order to continue such insurance or (b) has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers at a cost that could not reasonably be expected to have a
Material Adverse Effect. 71 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi096.jpg]
4.24 Lease Payments. Each of the Borrower and its Subsidiaries has paid all
payments required to be made by it within any specified grace periods under
leases of real property where any of the Collateral is or may be located from
time to time (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or such Subsidiary, as the case may be), except as could not reasonably be
expected to have a Material Adverse Effect; no landlord Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such payments, in each case that could, when taken together with any
other such liens or claims, reasonably be expected to have a Material Adverse
Effect. 4.25 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to achieve compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.
4.26 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.
SECTION 5. CONDITIONS PRECEDENT 5.1 Conditions to Initial Extensions of Credit.
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent (it being understood that defined terms used in this
Section 5.1 have the meaning given thereto under this Agreement on the Closing
Date): (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and each Lender and (ii) the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreement, executed and delivered by a duly
authorized officer of each relevant Loan Party. (b) Refinancing. The
Administrative Agent shall have received evidence reasonably satisfactory to it
that all Indebtedness incurred pursuant to the Existing Credit Agreement (other
than any letters of credit issued thereunder which are outstanding on the
Closing Date and continued as Letters of Credit hereunder) shall have been
repaid (or shall be repaid substantially contemporaneously with the initial
funding of Loans on the Closing Date) and all commitments, security interests
and guarantees in connection therewith shall have been terminated. (c)
Projections. The Lenders shall have received satisfactory projections for the
fiscal years 2014 through 2018. (d) Financial Statements. The Lenders shall have
received the audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries for the fiscal year ended 72
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi097.jpg]
December 31, 2013, and the related consolidated statements of income and of
stockholders’ equity and cash flows for such fiscal year. (e) Closing
Certificate. The Administrative Agent shall have received a certificate of the
Borrower and each Subsidiary Guarantor, dated the Closing Date, substantially in
the form of Exhibit C, with appropriate insertions and attachments. (f) Solvency
Certificate. The Administrative Agent shall have received a solvency certificate
from the chief financial officer or treasurer of the Borrower. (g) Fees. The
Lenders, the Lead Arrangers and each Agent shall have received all fees required
to be paid, and all reasonable expenses for which invoices have been presented
(including, without limitation, the reasonable fees, disbursements and other
charges of counsel to the Agents), on or before the Closing Date. All such
amounts may be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date. (h) Legal Opinion. The
Administrative Agent shall have received legal opinions of Fulbright & Jaworski
LLP, counsel to the Borrower and its Subsidiaries, and such other local counsel
as may be reasonably required by the Administrative Agent, in each case covering
such matters as the Administrative Agent may reasonably request. (i) Patriot
Act. The Administrative Agent shall have received, at least three days prior to
the Closing Date, all documentation and other information timely requested by
the Administrative Agent or any Lender and required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act. (j) Flood Hazard Determinations and
Flood Insurance Documentation. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination together with (A) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and the
applicable Loan Party and (B) a copy of, or a certificate as to coverage under,
and a declaration page relating to, any insurance policies with respect to any
Mortgaged Property located in a special flood hazard area, in form and substance
reasonably acceptable to the Administrative Agent. 5.2 Conditions to Fifth
Amendment . The agreement of each Lender to make any extension of credit
(including any increase or extension of a Letter of Credit) requested to be made
by it is subject to the satisfaction, prior to or concurrently with the making
of such extension of credit (or increase or extension of a Letter of Credit) on
the Fifth Amendment Effective Date, of the following conditions precedent: (a)
FourthFifth Amendment and Other Loan Documents. The Administrative Agent shall
have received (i) the FourthFifth Amendment, executed and delivered by a duly
authorized officer of the Borrower and, the Required Lenders, (ii) the Guarantee
and Collateral Agreement executed and delivered by a duly authorized officer of
each relevant Loan Party, (iii and each Lender with a Revolving Commitment as of
the Fifth Amendment Effective Date, (ii) a reaffirmation agreement executed and
delivered by a duly authorized officer of each relevant Loan Party and (iviii)
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by 73
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi098.jpg]
this Agreement and the other Loan Documents, all in form and substance
satisfactory to the Administrative Agent and its counsel. (b) Financial
Statements and Projections. The Lenders shall have received (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal years ended December 31, 20142015, December 31, 20152016 and
December 31, 20162017, and the related consolidated statements of income and of
stockholders’ equity and cash flows for such fiscal years, (ii) unaudited
interim consolidated balance sheets of the Borrower and its consolidated
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and the related
consolidated statements of income and of stockholders’ equity and cash flows for
such fiscal quarters and (iii) satisfactory projections through the fiscal year
20212019. (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of the Borrower and each Subsidiary Guarantor, dated the Fifth
Amendment Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (ii) a good standing certificate for
the Borrower and each Subsidiary Guarantor from its jurisdiction of organization
or the substantive equivalent available in the jurisdiction of organization for
the Borrower and each Subsidiary Guarantor from the appropriate governmental
officer in such jurisdiction. (d) No Default Certificate. The Administrative
Agent shall have received a certificate, signed by the chief financial officer
or treasurer of the Borrower, dated as of the Fifth Amendment Effective Date (i)
stating that no Default or Event of Default has occurred and is continuing, (ii)
stating that each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents are true and correct in all material
respects (or in all respects if qualified by materiality or by reference to a
Material Adverse Effect) on and as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent. (e) Fees. The Lenders, the Lead Arrangers and each Agent shall have
received all fees required to be paid in connection with the Fifth Amendment,
and all reasonable expenses for which invoices have been presented (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel to the Agents), on or before the Fifth Amendment Effective Date. (f)
Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets of the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Fifth Amendment Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent. (g) Commitment Reduction. The Administrative Agent shall
have received a notice pursuant to Section 2.9 of the Original Credit Agreement
that on the Fifth Amendment Effective Date the Revolving Commitments shall be
reduced to $350,000,000.200,000,000 (h) Payments. The Administrative Agent shall
have received, for benefit of the Existing Lenders, all accrued interest and
fees with respect to periods prior to the Fifth Amendment Effective Date and any
Swingline Loans and Protective Advances (in each case as defined under the
Original Credit Agreement) outstanding immediately prior to the Fifth Amendment
Effective 74 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi099.jpg]
Date and all Existing Revolving Loans other than the Continuing Revolving Loans
shall have been paid in full. (hi) Solvency Certificate. The Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer of the Borrower. (ij) Borrowing Base Certificate. The
Administrative Agent shall have received a Borrowing Base Certificate which
calculates the Borrowing Base as of April 30October 31, 20172018, together with
such supporting documentation and supplemental reporting as agreed by the
Administrative Agent and the Borrower. (jk) Closing Availability. After giving
effect to all borrowings to be made on the Fifth Amendment Effective Date, the
issuance of any Letters of Credit on the Fifth Amendment Effective Date and the
payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, Availability shall
not be less than $125,000,000. (kl) Pledged Capital Stock; Stock Powers; Pledged
Notes. The Administrative Agent shall have received (i) the certificates
representing the Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof. (lm)
Filings, Registrations and Recordings. Subject to Section 6.15, each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of itself, the Lenders and the other
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation. (mn) Legal Opinion. The Administrative Agent shall
have received legal opinions of Winston & Strawn LLP, counsel to the Borrower
and its Subsidiaries, and such other local counsel as may be reasonably required
by the Administrative Agent, in each case covering such matters as the
Administrative Agent may reasonably request. (n) Insurance. The Administrative
Agent shall have received evidence of insurance coverage in form, scope, and
substance reasonably satisfactory to the Administrative Agent and otherwise in
compliance with the terms of Section 6.5 hereof and Section 5.3 of the Guarantee
and Collateral Agreement. (o) Field Examination. The Administrative Agent or its
designee shall have conducted a field examination of the Loan Parties’ Accounts,
Inventory and related working capital matters and of the Borrower’s related data
processing and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion. (p) Appraisals. The Administrative
Agent shall have received appraisals of the applicable Loan Parties’ Inventory
and Rental Agreement Portfolio from one or more firms 75
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi100.jpg]
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its sole discretion. (qo) Patriot Act. and
Beneficial Ownership Certification. (i) The Administrative Agent shall have
received, at least three days prior to the Fifth Amendment Effective Date, all
documentation and other information timely requested by the Administrative Agent
or any Lender and required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act. and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the Fifth
Amendment Effective Date, any Lender that has requested, in a written notice to
the Borrower at least 10 days prior to the Fifth Amendment Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Lender of the Amendment Effective Date, and such notice shall be conclusive and
binding. (p) Flood Hazard Determinations and Flood Insurance Documentation. The
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination together with
(A) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party and (B) a
copy of, or a certificate as to coverage under, and a declaration page relating
to, any insurance policies with respect to any Mortgaged Property located in a
special flood hazard area, in form and substance reasonably acceptable to the
Administrative Agent. 5.3 Conditions to Each Extension of Credit. The agreement
of each Lender to make any extension of credit (including any Incremental Term
Loan and any increase or extension of a Letter of Credit) requested to be made
by it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent: (a) Representations and
Warranties. Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (unless such
representations expressly relate to an earlier date, in which case they shall be
true and correct in all material respects on and as of such earlier date). (b)
No Default. No Default or Event of Default shall have occurred and be continuing
on such date or after giving effect to the extensions of credit requested to be
made on such date. (c) No Protective Advances. No Protective Advances shall be
outstanding. Each borrowing by and issuance, increase or extension of a Letter
of Credit on behalf of the Borrower hereunder shall constitute a representation
and warranty by the Borrower as of the date of such borrowing or issuance,
increase or extension of such Letter of Credit that the conditions contained in
this Section 5.3 have been satisfied. 76
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi101.jpg]
SECTION 6. AFFIRMATIVE COVENANTS The Borrower hereby agrees that, so long as any
Revolving Commitment remains in effect, any Letter of Credit remains outstanding
or any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to: 6.1
Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall promptly provide to each Lender, by posting to
Intralinks or otherwise): (a) as soon as available, but in any event within 90
days after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing; provided, that the Borrower shall
be deemed to have furnished said financial statements for purposes of this
Section 6.1(a) once (i) the same shall have been made available on “EDGAR” (or
any successor thereto) on the Borrower’s Annual Report on Form 10-K or on the
Borrower’s home page on the worldwide web (which page is, as of the date of this
Agreement, located at www.rentacenter.com) and (ii) the Borrower shall have sent
the Administrative Agent notice thereof; (b) as soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of earnings and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments and the
absence of notes thereto); provided, that the Borrower shall be deemed to have
furnished said financial statements for purposes of this Section 6.1(b) once (i)
the same shall have been made available on “EDGAR” (or any successor thereto) on
the Borrower’s Quarterly Report on Form 10-Q or on the Borrower’s home page on
the worldwide web (which page is, as of the date of this Agreement, located at
www.rentacenter.com) and (ii) the Borrower shall have sent the Administrative
Agent notice thereof; (c) as soon as available, but in any event not later than
30 days after the end of each calendar month of the Borrower (other than the
third, sixth, ninth and twelfth such month), the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of earnings and of cash
flows for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of notes thereto); and (d) as soon as available, but in any event not later than
30 days after the end of each calendar month of the Borrower, a Collateral
Monitoring Template. All such financial statements shall be complete and correct
in all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected 77
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi102.jpg]
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein). 6.2 Certificates; Other
Information. Furnish to the Administrative Agent: (a) concurrently with the
delivery of the financial statements referred to in Section 6.1(a), a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making under Section 7.1 the examination
necessary therefor no knowledge was obtained of any Event of Default, except as
specified in such certificate; (b) concurrently with the delivery of any
financial statements pursuant to Section 6.1(a), (b) or (c), (i) a certificate
of a Responsible Officer stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the calendar month, fiscal quarter or fiscal year of the Borrower,
as applicable, and (y) to the extent not previously disclosed to the
Administrative Agent, a report describing each new Subsidiary of any Loan Party,
any change in the name or jurisdiction of organization of any Loan Party and any
new fee owned real property or material Intellectual Property acquired by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date); (c) as soon as available, and in any event no later than 45 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income, resulting applicable
financial covenant ratios and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year (collectively,
the “Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect; (d) within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year; provided, that delivery of the
Report on Form 10-Q filed with the SEC with respect to such fiscal quarter shall
be deemed to satisfy the foregoing requirement; (e) no later than five Business
Days prior to the proposed date of effectiveness thereof, copies of any proposed
amendment, supplement, waiver or other modification with respect to the Senior
Unsecured Note Indenture if the effectiveness thereof requires the approval of
any percentage of the holders of Indebtedness thereunder; (f) within five
Business Days after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities; 78
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi103.jpg]
(g) as soon as available but in any event within 30 days of the end of each
calendar month (or, at any time during a Weekly Borrowing Base Period, within
three Business Days of the end of each calendar week), a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request; (h) prior to any sale or other disposition (in one
transaction or a series of related transactions) of assets that provide in
excess of $20,000,000 of value to the Borrowing Base, a Borrowing Base
Certificate (giving effect to such sale or other disposition) and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request; (i) as soon as available but in any event within 30 days of the end of
each calendar month (or, at any time during a Weekly Borrowing Base Period,
within three Business Days of the end of each calendar week), as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent: (i) a detailed aging of the Loan Parties’ Accounts in
respect of installment sales, including all invoices aged by due date (with an
explanation of the terms offered), prepared in a manner reasonably acceptable to
the Administrative Agent, together with a summary specifying the name, address,
and balance due for each Account Debtor; (ii) a schedule detailing the Loan
Parties’ Inventory Held for Rent, in form satisfactory to the Administrative
Agent, (1) by location (showing any such Inventory in transit and any such
Inventory located with a third party under any consignment, bailee arrangement
or warehouse agreement), (2) by product type, and by volume on hand, which
Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate, and (3) including a report of any variances or other results
of Inventory counts performed by the Borrower since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by the Borrower and complaints and claims made against the
Borrower); (iii) a schedule (in electronic form) detailing the Loan Parties’
Eligible Rental Agreements; (iv) a worksheet of calculations prepared by the
Borrower to determine Eligible Installment Sales Accounts, Eligible Inventory
Held for Rent and Eligible Rental Agreements, such worksheet detailing the
Accounts arising from installment sales agreements excluded from Eligible
Installment Sales Accounts, the Inventory Held for Rent excluded from Eligible
Inventory Held for Rent and the rental agreements excluded from Eligible Rental
Agreements and, in each case, the reason for such exclusion; (v) a
reconciliation of the Borrower’s Eligible Installment Sales Accounts and
Eligible Inventory Held for Rent between (A) the amounts shown in the Borrower’s
general ledger and financial statements and the reports delivered pursuant to
clauses (i), (ii) and (iii) above and (B) the amounts and dates shown in the
reports delivered pursuant to clauses (i), (ii) and (iii) above and the
Borrowing Base Certificate delivered pursuant to Section 6.2(g) as of such date;
and 79 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi104.jpg]
(vi) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement; (j) as soon as available but in any event
within 30 days of the end of each calendar month, as of the month then ended
(or, at any time during a Weekly Borrowing Base Period, within three Business
Days of the end of each calendar week, as of the calendar week then ended), a
schedule and aging of the Borrower’s accounts payable, delivered electronically
in a text formatted file acceptable to the Administrative Agent; (k) promptly
upon the Administrative Agent’s request: (i) copies of invoices issued by the
Borrower in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto; (ii) copies of purchase
orders, invoices, and shipping and delivery documents in connection with any
Inventory purchased by any Loan Party; and (iii) a schedule detailing the
balance of all intercompany accounts of the Loan Parties; and (l) promptly, (x)
such additional financial and other information as any Lender may from time to
time reasonably request. and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.
Information required to be delivered pursuant to subsection (d) or (f) of this
Section 6.2 shall be deemed to have been delivered once (i) the same shall have
been made available on “EDGAR” (or any successor thereto) on the Borrower’s
annual report, quarterly report or current reports or on the Borrower’s home
page on the worldwide web (which page is, as of the date of this Agreement,
located at www.rentacenter.com) and (ii) the Borrower shall have sent the
Administrative Agent notice thereof. 6.3 Payment of Obligations. Pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its material obligations of whatever nature, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be. 6.4 Maintenance of Existence; Compliance. (a) (i) Preserve,
renew and keep in full force and effect its corporate (or similar) existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. 80 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi105.jpg]
6.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted and maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption expense coverage) as are usually insured against in the
same general area by companies engaged in the same or a similar business and as
required pursuant to the Security Documents. Without limiting the foregoing, if
at any time any Building (as defined in the Flood Insurance Laws) located on any
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause the applicable Loan Party to
(A) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent. 6.6 Inspection of
Property; Books and Records; Discussions. Keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and subject to the provisions of Section 10.14,
permit representatives of the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders (“Reports”). The Loan Parties shall be responsible for the costs of
expenses of one field examination during any 12-month period and one (1)
additional field examination (for the total of two such field examinations
during any 12-month period) conducted at any time after AvailabilityLiquidity
falls below the greater of (i) $70,000,000 and (ii) 25% of the lesser of (x) the
Total Revolving Commitments and (y) the Borrowing Base$60,000,000. Additionally,
the Loan Parties shall be responsible for the costs and expenses of any field
examinations conducted while a Specified Event of Default has occurred and is
continuing. 6.7 Notices. Promptly give notice to the Administrative Agent (and
the Administrative Agent shall promptly provide such notice to each Lender, by
posting to Intralinks or otherwise) of: (a) the occurrence of any Default or
Event of Default; (b) any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that exists at any time between the Borrower or any
of its Subsidiaries and any Governmental Authority, that in either case, if not
cured or if reasonably expected to be adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect; (c) any
litigation or proceeding affecting the Borrower or any of its Subsidiaries in
which injunctive or similar relief is sought which could reasonably be expected
to be granted and which, if granted, could reasonably be expected to have a
Material Adverse Effect; (d) the following events, as soon as possible and in
any event within 30 days after the Borrower knows or has reason to know thereof:
(i) the occurrence of any Reportable Event with 81
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi106.jpg]
respect to any Single Employer Plan; a failure to make any required contribution
to a Plan or a Multiemployer Plan that, in each case, could reasonably be
expected to have a Material Adverse Effect; a determination that any Single
Employer Plan is in “at risk” status; the creation of any Lien in favor of the
PBGC or a Single Employer Plan; any withdrawal from, or the termination of, any
Single Employer Plan; any withdrawal from, or the termination or insolvency of,
any Multiemployer Plan; or the determination that any Multiemployer Plan is in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA); or (ii) the institution of proceedings or the
taking of any other action by the PBGC, the Borrower, any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from or the
termination of any Single Employer Plan or Multiemployer Plan, or the insolvency
any Multiemployer Plan; (e) promptly following receipt thereof, copies of any
documents described in Sections 101(k) or 101(l) of ERISA that Borrower or any
Commonly Controlled Entity may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its Commonly Controlled Entities have
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Borrower and/or its Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and further provided,
that the rights granted to the Administrative Agent in this section shall be
exercised not more than once during a 12-month period; and (f) any development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.; and (g) any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification. Each notice
pursuant to this Section 6.7 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. 6.8 Environmental Laws. Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) comply with,
and contractually require compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and contractually require that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; and (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws. 6.9 Additional Collateral, etc. (a)
With respect to any property acquired after the Closing Date by the Borrower or
any of its Subsidiaries (other than (v) Capital Stock issued by the Borrower,
(w) any vehicles, aircraft, vessels, leasehold interests, foreign registrations
related to Intellectual Property, and any immaterial inventory and equipment,
(x) any property described in paragraph (b), (c) or 82
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi107.jpg]
(d) below, (y) any property subject to a Lien expressly permitted by Section
7.3(c) and (z) property acquired by any Specified Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent. (b) With respect to any fee interest in
any real property having a value (together with improvements thereof) of at
least $750,000 acquired after the Closing Date by the Borrower or any of its
Subsidiaries (other than (x) any such real property subject to a Lien expressly
permitted by Section 7.3(c) or (f) and (z) real property acquired by any
Specified Subsidiary), within sixty (60) days (as such time period may be
extended by the Administrative Agent in its sole discretion) of the acquisition
of such real property execute and/or deliver, as applicable, the items set forth
in Section 6.12 with respect to such real property. Notwithstanding the
foregoing, the Administrative Agent shall not enter into any Mortgage in respect
of any real property acquired by any Loan Party after the Closing Date until the
date that is (i) if such Mortgaged Property relates to a property not located in
a “special flood hazard area”, ten (10) Business Days or (ii) if such Mortgaged
Property relates to a property located in a “special flood hazard area”, thirty
(30) days, after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (x) a completed flood
hazard determination from a third party vendor; (y) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (z) if required
by Flood Insurance Laws, evidence of required flood insurance; provided, that in
the case of both (i) and (ii), if Bank of America, N.A. provides written notice
to the Administrative Agent before the expiration of the applicable period that
its flood insurance due diligence and/or flood insurance compliance has not been
completed, together with reasonable supporting detail regarding such
non-completion, such period shall be extended until such time that the
Administrative Agent shall have received written confirmation from such bank (or
banks) that flood insurance due diligence and flood insurance compliance have
been completed by such banks (or banks) (such written confirmation not to be
unreasonably withheld, conditioned or delayed). (c) With respect to any new
Subsidiary (other than a Foreign Subsidiary) created or acquired after the
Closing Date by the Borrower or any of its Subsidiaries (which, for the purposes
of this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary or a Permitted Non-Guarantor Subsidiary but shall exclude the
Insurance Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party (except Capital Stock constituting Investments permitted under
Section 7.8(g) or (j)), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock (or
other transfer) powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements and Intellectual Property Security Agreements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law 83
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi108.jpg]
or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments; provided, that such
new Subsidiary shall not be required to comply with the requirements of clause
(iii) above if (w) such Subsidiary is not a Wholly Owned Subsidiary, (x) the
Investment in such Subsidiary is permitted under Section 7.8(h), (y) such
Subsidiary promptly notifies the Administrative Agent in writing of its election
not to comply with the requirements of clause (iii) above and (z) such
Subsidiary, together with each other Subsidiary that elects not to comply with
the requirements of clause (iii) above, represents, as of the date of such
notice under the foregoing clause (y), (1) less than 10% of the consolidated
total assets of the Borrower and its Subsidiaries as of the most recently ended
calendar month of the Borrower, (2) less than 10% of the consolidated total
revenues of the Borrower and its Subsidiaries for the 12 calendar months of the
Borrower most recently ended, and (3) less than 10% of the Consolidated EBITDA
of the Borrower and its Subsidiaries for the 12 calendar months of the Borrower
most recently ended, in each case as determined on a consolidated basis in
conformity with GAAP consistently applied (any such new Subsidiary, a “Permitted
Non-Guarantor Subsidiary”). (d) With respect to any new Foreign Subsidiary that
is a first tier Foreign Subsidiary and that is created or acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than any
Specified Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Borrower or any Domestic Subsidiaries (provided, that in no event shall more
than 65% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), and (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock (or other transfer) powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein; provided, that the Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 6.9(d) if the
Administrative Agent, in its sole discretion, determines the cost of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby. 6.10 Permitted Acquisitions. Deliver to the Lenders, within
30 Business Days after the closing date of any Permitted Acquisition involving a
Purchase Price greater than or equal to $75,000,000, each of the following: (a)
a description of the property, assets and/or equity interest being purchased, in
reasonable detail; (b) a copy of the purchase agreement pursuant to which such
acquisition was or is to be consummated or a term sheet or other description
setting forth the essential terms and the basic structure of such acquisition;
(c) projected statements of income for the entity that is being acquired (or the
assets, if an acquisition of assets) for at least a two-year period following
such acquisition (including a summary of assumptions or pro forma adjustments
for such projections); (d) to the extent made available to the Borrower,
historical financial statements for the entity that is being acquired (or the
assets, if an acquisition of assets) (including balance sheets and statements of
income, retained earnings and cash flows for at least a two-year period prior to
such acquisition); and (e) confirmation, supported by detailed calculations,
that the Borrower and its Subsidiaries would have been in compliance with all
the covenants in Section 7.1 for the calendar month ending immediately prior to
the consummation of such acquisition, with such compliance determined on a pro
forma basis as if such acquisition had been consummated on the first day of the
Reference Period ending on the last day of such calendar month. 6.11 Further
Assurances. From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request, for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the 84
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi109.jpg]
rights of the Administrative Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property, rights or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization. 6.12
Real Property Mortgages. (a) Within 90 days of the Closing Date (as such time
period may be extended by the Administrative Agent in its sole discretion) with
respect to any Mortgaged Property owned in fee simple by any Loan Party on the
Closing Date: (i) Mortgages; Fixture Filings. A Mortgage encumbering such
Mortgaged Property in favor of the Administrative Agent, for the benefit of the
Secured Parties, duly executed and acknowledged by each Loan Party that is the
owner of or holder of any interest in such Mortgaged Property, and otherwise in
form for recording in the recording office of the appropriate Clerk of Court of
the County where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as may be necessary or
advisable in connection with the recording or filing thereof to create a lien
under applicable laws, and such financing statements and other instruments as
may be necessary or advisable to grant a mortgage or deed of trust lien under
the laws of the applicable jurisdiction on the Mortgaged Property and fixtures
located thereon; (ii) Consents and Approvals. Such consents, approvals,
assignments, amendments, supplements, estoppels, tenant subordination
agreements, non-disturbance agreements or other instruments as may be reasonably
necessary or advisable in order for the applicable Loan Party to grant the Lien
of the Mortgage with respect thereto; (iii) Title Insurance Policies. A policy
of title insurance (or marked-up title insurance commitment having the effect of
a policy of title insurance) (a “Title Policy”) insuring the Lien of such
Mortgage as a valid first mortgage or deed of trust Lien on the Mortgaged
Property described therein in an amount not less than the estimated fair market
value of such Mortgaged Property as reasonably determined by the Borrower and,
if applicable, which Title Policy shall (A) be issued by a nationally-recognized
title insurance company reasonably acceptable to the Administrative Agent (the
“Title Company”), (B) include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the
Administrative Agent, (C) be supplemented by a “tie-in” or “aggregation”
endorsement, if available under applicable law, and such other endorsements as
may reasonably be requested by the Administrative Agent (including endorsements
on matters relating to usury, first loss, zoning, contiguity, revolving credit,
doing business, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions) if available under
applicable law, and (D) contain no exceptions to title other than Liens
permitted by Section 7.3 and other exceptions acceptable to the Administrative
Agent in its sole discretion; (iv) Affidavits and Other Information. Such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” 85
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi110.jpg]
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above; (v) Payment of Title Fees
and Premiums. Evidence reasonably acceptable to the Administrative Agent of
payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above; (vi) Leases.
Copies of all leases (or other agreements relating to possessory interests, if
any) affecting such Mortgaged Property pursuant to which any Loan Party holds
the lessor’s (or other grantor’s or licensor’s) interest, which agreement shall,
if so requested by the Administrative Agent, be subordinate to the Lien of the
applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent; (vii) Opinions. Favorable
written opinions, addressed to the Administrative Agent and the Secured Parties,
of local counsel to the Loan Parties in each jurisdiction (i) where such
Mortgaged Property is located and (ii) where the applicable Loan Party granting
the Mortgage on such Mortgaged Property is organized, regarding the due
execution, delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Loan Party, and such
other matters as may be reasonably requested by the Administrative Agent, each
in form and substance reasonably acceptable to the Administrative Agent; and
(viii) Surveys. A survey of such Mortgaged Property that is (A) (w) prepared by
a surveyor or engineer licensed to perform surveys in the jurisdiction where
such Mortgaged Property is located, (x) certified to the Administrative Agent
and the Title Company, (y) compliant with the minimum requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation thereof and (z) sufficient for the Title Company to remove the
standard survey exception from the applicable Title Policy and to provide
reasonable and customary survey-related endorsements thereto or (B) otherwise
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto. (b)
Within 90 days after the Fifth Amendment Effective Date (which period may be
extended in the reasonable discretion of the Administrative Agent upon the
request of the Borrower), the Borrower or the relevant Loan Party shall deliver
to the Administrative Agent either: (i) written confirmation (which confirmation
may be provided in the form of an electronic mail acknowledgment in form and
substance reasonably satisfactory to the Administrative Agent) from local
counsel in the jurisdiction in which the Mortgaged Property is located
substantially to the effect that: (x) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Original Credit Agreement, as amended
pursuant to Fifth Amendment, for the benefit of the Secured Parties; and (y) no
other documents, instruments, filings, recordings, re-recordings, re-filings or
other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued 86
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi111.jpg]
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the
Original Credit Agreement, as amended pursuant to the Fifth Amendment, for the
benefit of the Secured Parties; or (ii) with respect to each Mortgage
encumbering a Mortgaged Property, an amendment thereof (a “Mortgage Amendment”)
duly executed and acknowledged by the Borrower or the relevant Loan Party, and
in form for recording in the recording office where the Mortgage was recorded,
together with such certificates or affidavits as shall be required in connection
with the recording or filing thereof under applicable law, in each case in form
and substance reasonably satisfactory to the Administrative Agent; (iii) with
respect to each Mortgage Amendment, a title search, and if available, a T-38
endorsement to the existing title policy relating to the Mortgage encumbering
the Mortgaged Property (a “Title Policy Endorsement”) free and clear of all
defects, encumbrances and liens except Permitted Encumbrances and each such
Title Policy Endorsement shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; (iv) with respect to each Mortgage
Amendment, customary legal opinions of local counsel for the Borrower or
relevant Loan Party in form and substance reasonably satisfactory to the
Administrative Agent; and (v) evidence acceptable to the Administrative Agent of
payment by the Borrower or relevant Loan Party of all applicable title insurance
premiums, search and examination charges, and related charges, mortgage
recording taxes, and expenses required for the recording of the Mortgage
Amendment and issuance of the Title Policy Endorsement. 6.13 Appraisals. At any
time that the Administrative Agent requests, the Borrower will, and will cause
each Subsidiary to, provide the Administrative Agent with appraisals or updates
thereof of its Inventory and Rental Agreement Portfolio from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to include
information required by any applicable Requirement of Law. The Loan Parties
shall be responsible for the costs of expenses of one Inventory and Rental
Agreement Portfolio appraisal during any 12-month period and (a) during the
first 12 months ending after the Fourth Amendment Effective Date, one (1)
additional Inventory and Rental Agreement Portfolio appraisal (for a total of
two such Inventory and Rental Agreement Portfolio appraisals during such
12-month period) and (b) one (1) additional Inventory and Rental Agreement
Portfolio appraisal (for a total of two such Inventory and Rental Agreement
Portfolio appraisals during any 12-month period (other than the first 12 months
ending after the Fourth Amendment Effective Date) and a total of three such
Inventory and Rental Agreement Portfolio appraisals during the first 12 months
ending after the Fourth Amendment Effective Date) conducted at any time after
AvailabilityLiquidity falls below the greater of (i) $70,000,000 and (ii) 25% of
the lesser of (x) the Total Revolving Commitments and (y) the Borrowing
Base$60,000,000. Additionally, the Loan Parties shall be responsible for the
costs and expenses of any such appraisals conducted while a Specified Event of
Default has occurred and is continuing. 6.14 Rental and Sales Agreements. (a)
From and after the date that is 90 days after the Fourth Amendment Effective
Date, any new rental agreements entered into by a Loan Party with a customer of
such Loan Party and any new installment sales agreements entered into by a Loan
Party with a customer of such Loan Party (the foregoing agreements, the “Subject
Agreements”) shall be promptly delivered either (i) to the Specified Location or
(ii) to the Administrative Agent (or a designee thereof), and 87
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi112.jpg]
if so delivered to the Administrative Agent (or a designee thereof), duly
indorsed in a manner reasonably satisfactory to the Administrative Agent. For so
long as any Subject Agreements are located at the Specified Location, (x) the
Subject Agreement shall be kept under lock and key and only the Designated
Contacts shall have keys, (y) such Specified Location shall be subject to a
Collateral Access Agreement and (z) the Borrower shall permit representatives of
the Administrative Agent, upon reasonable prior notice, to visit the Specified
Location and inspect the Subject Agreements. (b) From and after the date that is
90 days after the Fourth Amendment Effective Date, the Borrower shall ensure
that any new Subject Agreements bear the following legend: “This writing and the
obligations evidenced hereby are subject to the security interest of JPMorgan
Chase Bank, N.A., as Administrative Agent.” 6.15 Deposit Account Control
Agreements; Insurance. Within 90 days after the Fourth Amendment Effective Date
(or such later date as the Administrative Agent may agree), the Administrative
Agent shall have received (a) each Deposit Account Control Agreement required to
be provided pursuant to Section 5.13 of the Guarantee and Collateral Agreement
and (b) evidence of insurance in respect of the Inventory of the Loan Parties,
which insurance shall be with financially sound and reputable insurance
companies and in at least such amounts as reasonably satisfactory to the
Administrative Agent in its Permitted Discretion. SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as any Revolving Commitment remains in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
7.1 Consolidated Fixed Charge Coverage Ratio.. Permit, as of the last day of any
calendar month of the Borrower (the “Reference Month”) (each date on which the
foregoing is tested, a “Test Date”), the Consolidated Fixed Charge Coverage
Ratio as of the last day of the period of 12 consecutive months of the Borrower
ending on such Reference Month to be less than 1.10:1.00; provided that the sole
consequence of the breach of this Section 7.1 shall be that a Minimum
AvailabilityLiquidity Period shall result. 7.2 Indebtedness. Create, issue,
incur, assume, become liable in respect of or suffer to exist any Indebtedness,
except: (a) Indebtedness of any Loan Party pursuant to any Loan Document; (b)
(i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary, (ii) Indebtedness
of the Borrower and of any Subsidiary to the Insurance Subsidiary in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
that cannot be subordinated to the obligations of such Loan Party under the Loan
Documents for regulatory reasons or would cause the carrying value for
regulatory valuation purposes to be decreased, (iii) Indebtedness of the
Insurance Subsidiary permitted by Section 7.8(f) and (iv) Indebtedness of any
Foreign Subsidiary to the Borrower or any other Subsidiary resulting from
Investments made pursuant to Section 7.8(h); (c) Guarantee Obligations incurred
in the ordinary course of business by the Borrower or any of its Subsidiaries of
obligations of any (i) Wholly Owned Subsidiary Guarantor, (ii) any Foreign
Subsidiary which Guarantee Obligations are outstanding on the Fifth Amendment 88
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi113.jpg]
Effective Date (and if the underlying obligation that is so guaranteed is
renewed, refinanced or replaced, Guarantee Obligations in respect of such
renewed, refinanced or replaced obligation so long as the amount so guaranteed
is either not increased or such increase is permitted (and constitutes a usage)
under clause (iii) below) or (iii) any Foreign Subsidiary in an aggregate
outstanding amount (with respect to this clause (iii)) not to exceed $10,000,000
at any time outstanding; (d) Indebtedness (other than the Indebtedness referred
to in Section 7.2(b), (e), (f), (h) and (j)) outstanding on the ClosingFifth
Amendment Effective Date and listed on Schedule 7.2(d) and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening
the maturity or any scheduled amortization date of, the principal amount (or any
amortization payment amount) thereof (and such amounts resulting from the
reasonable fees and expenses actually paid and by accrued and unpaid interest
and premium paid in connection with any such refinancing, refunding, renewal or
extension)); (e) Indebtedness (including, without limitation, Capital Lease
Obligations, mortgage financings and purchase money obligations) secured by
Liens permitted by Section 7.3(c), which Indebtedness is either (i) outstanding
on the FourthFifth Amendment Effective Date (or constitutes a renewal,
refinancing or replacement of such Indebtedness so long as the aggregate
principal amount of Indebtedness is not increased or such increase is permitted
(and constitutes a usage) under clause (ii) below) or (ii) in an aggregate
outstanding amount not to exceed $10,000,000; (f) (i) subject to pro forma
compliance with Section 7.1 (as demonstrated in a written certificate delivered
to the Administrative Agent prior to the issuance thereof), unsecured
subordinated notes of the Borrower that (x) have no scheduled principal payments
prior to the date that is one year after the latest maturity date for Loans
hereunder that is in effect on the date of issuance of such subordinated notes
and (y) have terms (including subordination terms, but excluding the interest
rate) no less favorable in any material respect to the Borrower and its
Subsidiaries (taken as a whole) and the Lenders (taken as a whole) than those
applicable to offerings of “high-yield” subordinated debt by similar issuers of
similar debt at or about the same time, as evidenced by written advice of the
Borrower’s financial advisors of recognized national standing, and (ii)
Guarantee Obligations of any Subsidiary Guarantor in respect of Indebtedness
incurred pursuant to clause (i) above, provided, that such Guarantee Obligations
are subordinated to the same extent as the obligations of the Borrower in
respect of the subordinated notes issued pursuant to clause (i) above; (g)
Assumed Indebtedness incurred pursuant to Permitted Acquisitions consummated
after the Closing Date in an aggregate amount not to exceed $100,000,000 at any
time outstanding; (h) Guarantee Obligations of the Borrower or any Subsidiary in
respect of Indebtedness of franchisees not to exceed $25,000,000 at any one time
outstanding; (i) Indebtedness in connection with any Sale/Leaseback Transaction
permitted by Section 7.11; (j) Indebtedness of RAC East, the Borrower and its
other Subsidiaries to INTRUST Bank, N.A. pursuant to a line of credit in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$20,000,000 at any one time outstanding and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof); and 89
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi114.jpg]
(k) additional Indebtedness of the Borrower or any of its Subsidiaries so long
as (i) the aggregate principal amount of such Indebtedness incurred by the
Borrower and all Subsidiaries (excluding Guarantee Obligations of any Subsidiary
Guarantor in respect of any Senior Unsecured Notes) shall not exceed
$250,000,000 at any one time outstanding and (ii) the aggregate principal amount
of such Indebtedness incurred by all Subsidiaries (excluding Guarantee
Obligations of any Subsidiary Guarantor in respect of any Senior Unsecured
Notes) shall not exceed $50,000,000 at any one time outstanding. 7.3 Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except for: (a) Permitted Encumbrances;
(b) Liens in existence on the ClosingFifth Amendment Effective Date listed on
Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d), provided,
that no such Lien is spread to cover any additional property after the Closing
Date (other than “products” and “proceeds” thereof, as each such term is defined
in the Uniform Commercial Code of the State of New York) and that the amount of
Indebtedness secured thereby is not increased; (c) Liens securing Indebtedness
of the Borrower or any of its Subsidiaries incurred pursuant to Section 7.2(e)
to finance the acquisition of fixed or capital assets, provided, that (i) such
Liens (other than in the case of Liens refinancing Indebtedness permitted under
Section 7.2(e)) shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness
(including the “products” and “proceeds” thereof, as each such term is defined
in the Uniform Commercial Code of the State of New York) and (iii) the amount of
Indebtedness secured thereby is not increased; (d) Liens created pursuant to the
Security Documents; (e) any interest or title of a lessor under any lease
entered into by the Borrower or any Subsidiary in the ordinary course of its
business and covering only the assets so leased; (f) Liens on the property,
rights or assets of an Acquired Business occurring or arising after the Closing
Date and securing Assumed Indebtedness in an amount not to exceed $50,000,000,
provided, that such Liens (i) were not incurred in contemplation of the
Permitted Acquisition consummated in conjunction with the assumption of such
Assumed Indebtedness and (ii) do not encumber any property other than the
property acquired pursuant to such acquisition; (g) Liens of securities
intermediaries and depository banks on the accounts held by them to secure the
payment of fees and expenses payable to them in respect of the maintenance of
such accounts; (h) Liens on Margin Capital Stock that is held by the Borrower as
treasury stock or that is held by any of its Subsidiaries; and (i) Liens not
otherwise permitted by this Section so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds (as to the Borrower and all Subsidiaries)
$10,000,000 at any one time. 90
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi115.jpg]
7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
orconsummate a Division as the Dividing Person, liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of, all or
substantially all of its property or business, except that: (a) (i) any
Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided, that the Borrower shall be the continuing or surviving
corporation) or with or into any other Person (provided, that a Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation) and (ii)
any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary; (b) (i) any Subsidiary of the Borrower may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Foreign Subsidiary; and (c) any Subsidiary that is an LLC may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Wholly Owned Subsidiary Guarantors at such time; and (cd)
(i) any Permitted Acquisition may be structured as a merger with or into the
Borrower (provided, that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided,
that the continuing or surviving corporation is or becomes a Wholly Owned
Subsidiary Guarantor) and (ii) any Permitted Acquisition consummated by a
Foreign Subsidiary may be structured as a merger with or into any Foreign
Subsidiary (provided, that the continuing or surviving corporation is or becomes
a Foreign Subsidiary). 7.5 Disposition of Property. Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary of the Borrower, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except: (a) the Disposition of obsolete or worn out
property in the ordinary course of business; (b) the sale of inventory in the
ordinary course of business; (c) Dispositions (i) by the Borrower of any of its
assets to any Wholly Owned Subsidiary Guarantor, (ii) by any Subsidiary of the
Borrower of any of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Wholly Owned Subsidiary Guarantor, (iii) by any Subsidiary of
patent, trademark or copyright registrations under laws of any nation other than
the United States to any other Subsidiary and (iv) by any Foreign Subsidiary to
any other Foreign Subsidiary; (d) the sale or issuance of (i) any Subsidiary’s
Capital Stock to the Borrower or any Wholly Owned Subsidiary Guarantor and (ii)
any Foreign Subsidiary’s Capital Stock to any other Foreign Subsidiary; (e) the
Disposition in any fiscal year of other property (other than the Borrower’s
corporate headquarters in Plano, Texas) having a fair market value not to
exceed, as of the last day of the immediately preceding fiscal year for any
fiscal year of the Borrower, 5% of Consolidated 91
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi116.jpg]
Total Assets; provided that the requirements of Section 2.11(b) are complied
with in connection therewith; (f) Dispositions referred to in Sections 7.8(f),
(g) and (j); (g) Dispositions to or by the Insurance Subsidiary of Capital Stock
of the Borrower; (h) Dispositions to or by the Insurance Subsidiary of
Indebtedness described in Section 7.2(b) to the Borrower or any Wholly Owned
Subsidiary Guarantor; (i) Dispositions by the Insurance Subsidiary effected
solely for the purpose of liquidating assets in order to permit the Insurance
Subsidiary to pay expenses and to make payments on insurance claims of the
Borrower and/or any of its Subsidiaries with the proceeds of such Dispositions;
(j) Dispositions of Margin Capital Stock that is held as treasury stock by the
Borrower or that is held by any of its Subsidiaries; and (k) the Disposition of
stores in a swap transaction for fair market value so long as the Net Cash
Effect in any fiscal year of the Borrower does not exceed $5,000,000. 7.6
Restricted Payments. Declare or pay any dividend (other than dividends payable
solely in (i) common stock of the Person making such dividend or (ii) the same
class of Capital Stock of the Person making such dividend on which such dividend
is being declared or paid, other than, in any such case, Disqualified Stock) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary (collectively, “Restricted Payments”), except
that: (a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may make
Restricted Payments to any other Foreign Subsidiary; (b) so long as no Default
or Event of Default shall have occurred and be continuing or would immediately
result therefrom, the Borrower may declare and make regularly scheduled
dividends (“dividends”) with respect to its Capital Stock as follows: if, after
giving pro forma effect to such dividends, the Consolidated Senior Leverage
Ratio as of the last day of the most recent calendar month for which the
relevant financial information available is: (i) less than or equal to 2.50 to
1.00, then such dividends shall not exceed $25,000,000 in the aggregate in any
fiscal year of the Borrower; (ii) less than or equal to 3.75 to 1.00 and is
greater than 2.50 to 1.00, then such dividends shall not exceed $20,000,000 in
the aggregate in any fiscal year of the Borrower, when taken together with the
dividends made pursuant to Section 7.6(b)(i) in such fiscal year; and (iii)
greater than 3.75 to 1.00, then such dividends shall not exceed $15,000,000 in
the aggregate in any fiscal year of the Borrower, when taken together with the
dividends made pursuant to Section 7.6(b)(i) and Section 7.6(b)(ii) in such
fiscal year; 92 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi117.jpg]
(c) [Reserved]; (d) the Borrower may repurchase shares of its common stock from
the Insurance Subsidiary in an amount not to exceed (when taken together with
the amount of cash Dispositions made pursuant to Section 7.5(i)) the amount
necessary to (i) pay operating costs and expenses of the Insurance Subsidiary
incurred in the ordinary course of business (not to exceed $250,000 per fiscal
year of the Borrower) and (ii) permit the Insurance Subsidiary to make payments
on insurance claims of the Borrower and/or any of its Subsidiaries with the
proceeds of such repurchase; and (e) the Insurance Subsidiary may purchase
shares of the common stock of the Borrower from the Borrower or any Subsidiary.
7.7 Capital Expenditures. Make or commit to make any Capital Expenditure
(Expansion) if, after giving pro forma effect thereto, the Consolidated Total
Leverage Ratio as of the last day of the most recent calendar month for which
the relevant financial information is available is greater than 3.00 to 1.00,
except Capital Expenditures (Expansion) of the Borrower and its Subsidiaries
during such fiscal year (including Capital Expenditures (Expansion) when this
restriction is not in effect) in an aggregate amount not to exceed $100,000,000.
7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any acquire (including
pursuant to any merger with, or as a Division Successor pursuant to the Division
of, any Person that was not a wholly owned Subsidiary prior to such merger or
Division), any other Person (all of the foregoing, “Investments”), except: (a)
extensions of trade credit in the ordinary course of business; (b) investments
in Cash Equivalents; (c) Guarantee Obligations permitted by Section 7.2; (d)
loans and advances to employees of the Borrower or any Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Borrower and its
Subsidiaries not to exceed $5,000,000 at any one time outstanding; (e)
intercompany Investments by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to and after giving effect to such Investment
and any related transactions, is a Wholly Owned Subsidiary Guarantor; (f)
Investments made on or after the Closing Date in the Insurance Subsidiary to the
extent required to meet regulatory capital guidelines, policies or rules in an
amount not to exceed $35,000,000 in the aggregate; (g) Investments in the
Insurance Subsidiary consisting of the contribution of common stock of the
Borrower and Investments by the Insurance Subsidiary in the common stock of the
Borrower; (h) Investments, including Permitted Acquisitions, so long as the
Borrower has either (i) (A) immediately after giving effect to and at all times
during the 20-day period immediately 93
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi118.jpg]
prior to such Investment, Availability (calculated on a pro forma basis after
giving effect to such Investment (as if such Investment had occurred on the
first day of such period)) of not less than the greater of (x) 20% of the lesser
of (1) the Total Revolving Commitments and (2) the Borrowing Base in effect at
such time and (y) $72,500,000 and (B) a Consolidated Fixed Charge Coverage Ratio
for the trailing 12 calendar months calculated on a pro forma basis after giving
effect to such Investment of not less than 1.1:1.0 or (ii) immediately after
giving effect to and at all times during the 20-day period immediately prior to
such Investment, Availability (calculated on a pro forma basis after giving
effect to such Investment (as if such Investment had occurred on the first day
of such period)) of not less than the greater of (x) 35% of the lesser of (1)
the Total Revolving Commitments and (2) the Borrowing Base and (y) $125,000,000;
(i) Investments by the Insurance Subsidiary in indebtedness of the Borrower and
the Wholly Owned Subsidiary Guarantors described in Section 7.2(b); (j)
Investments in the Insurance Subsidiary in amounts not to exceed, in any fiscal
year of the Borrower, the lesser of (x) $75,000,000 and (y) the amount that will
appear as an expense for self-insurance costs on the Borrower’s consolidated
income statement; and (k) acquisitions of stores in a swap transaction by Loan
Parties so long as the Net Cash Effect in any fiscal year of the Borrower does
not exceed $5,000,000. 7.9 Payments and Modifications of Certain Debt
Instruments and Qualified Preferred Stock. (a) Make or offer to make any
payment, prepayment, repurchase or redemption of or otherwise defease or
segregate funds with respect to the Senior Subordinated Notes or the Senior
Unsecured Notes, other than interest payments expressly required by the terms
thereof and other than pursuant to prepayments or repayments thereof with the
proceeds of Senior Subordinated Notes or, in the case of the Senior Unsecured
Notes, with the proceeds of other Senior Unsecured Notes. (b) Amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Senior Subordinated Notes or
the Senior Subordinated Note Indenture if, after giving effect thereto, the
relevant Senior Subordinated Notes would cease to satisfy the requirements of
Section 7.2(f), other than the requirement to be in pro forma compliance with
Section 7.1. (c) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Senior Unsecured Notes or the Senior Unsecured Note Indenture if, after
giving effect thereto, the relevant Senior Unsecured Notes would cease to
satisfy the requirements of the definition of “Senior Unsecured Notes” (other
than, for the avoidance of doubt, the last sentence of the definition thereof).
(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Preferred Stock if, after giving effect thereto, the relevant
Qualified Preferred Stock would cease to satisfy the requirements of the
definition thereof, other than the requirement to be in pro forma compliance
with Section 7.1. (e) Designate any Indebtedness (other than obligations of the
Loan Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness”
(howsoever defined) for the purposes of the Senior Subordinated Note Indenture.
7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, 94
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi119.jpg]
advisory or similar fees, with any Affiliate (other than the Borrower or any
Wholly Owned Subsidiary) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or
such Subsidiary, as the case may be, and (c) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, provided, that the foregoing limitation shall not apply to (i)
Investments, Dispositions or Restricted Payments involving the Insurance
Subsidiary to the extent expressly permitted by this Agreement or (ii)
Restricted Payments that are permitted by Section 7.6 hereof. 7.11
Sales/Leaseback Transactions. Enter into any Sale/Leaseback Transaction other
than with respect to any assets disposed of pursuant to Section 7.5(e) or (k).
7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
calendar months or fiscal quarters. 7.13 Negative Pledge Clauses. Enter into or
suffer to exist or become effective any agreement that prohibits or limits the
ability of the Borrower or any of its Subsidiaries (other than the Insurance
Subsidiary) to create, incur, assume or suffer to exist any Lien upon any of its
property (other than Margin Capital Stock that is held by the Borrower as
treasury stock or that is held by any of its Subsidiaries) or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement and the other
Loan Documents, (b) any agreement governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof), (c) any agreement acquired pursuant to a Permitted
Acquisition that restricts assignment of such acquired agreement, provided, that
such restrictions on assignment were not entered into in contemplation of or in
connection with such Permitted Acquisition and (d) any agreement governing any
other Indebtedness permitted under Section 7.2 and owed to Persons that are not
Subsidiaries of the Borrower, provided, that such agreement does not impair the
ability of the Loan Parties to comply with Section 6.9. 7.14 Clauses Restricting
Subsidiary Distributions. Enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Subsidiary of the
Borrower to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) restrictions in effect on
the Closing Date and listed on Schedule 7.14, (iii) in the case of clause (c)
above, customary non-assignment clauses in leases and other contracts entered
into in the ordinary course of business, (iv) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (v) restrictions with respect to a Subsidiary
acquired pursuant to a Permitted Acquisition (provided, that such restrictions
were not entered into in contemplation of or in connection with such Permitted
Acquisition) and restrictions with respect to a Foreign Subsidiary arising under
applicable law, (vi) consensual arrangements with insurance regulators with
respect to the Insurance Subsidiary and (vii) restrictions applicable to Foreign
Subsidiaries arising with respect to Indebtedness of Foreign Subsidiaries
permitted pursuant to Section 7.2. 7.15 Lines of Business. (a) In the case of
the Borrower and its Subsidiaries (other than the Insurance Subsidiary), enter
into any business, either directly or through any Subsidiary, except for (i)
those businesses in which the Borrower or any of its Subsidiaries are engaged on
the Closing Date, (ii) any 95
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi120.jpg]
business associated with servicing loans to franchisees of the Borrower or its
Subsidiaries, (iii) any business involved in or associated with servicing
furniture, appliances, electronics, computers or other similar items or (iv) any
business reasonably related or incidental to any of the businesses described
above. (b) In the case of the Insurance Subsidiary, enter into any business,
except for providing insurance services to the Borrower and its Subsidiaries and
activities reasonably related thereto. 7.16 Use of Proceeds. Use, and the
respective directors, officers, employees and agents of the Borrower and its
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 7.17
Chattel Paper. Provide any Person other than the Administrative Agent (or a
designee of the Administrative Agent) with (i) possession of tangible chattel
paper or (ii) control over electronic chattel paper, in each case within the
meaning of the Uniform Commercial Code as in effect in New York. SECTION 8.
EVENTS OF DEFAULT If any of the following events shall occur and be continuing:
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any Loan
Party shall fail to pay any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or (b) any representation or warranty
made or deemed made by any Loan Party herein or in any other Loan Document or
that is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or (c) any Loan Party shall
default in the observance or performance of any agreement contained in clause
(i) or (ii) of Section 6.4(a) (with respect to the Borrower only), Section
6.7(a) or Section 7 (other than Section 7.1) of this Agreement or Section 5.8(b)
of the Guarantee and Collateral Agreement; or (d) any Loan Party shall default
in the observance or performance of any other agreement contained in this
Agreement (other than Section 7.1) or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of (i) three Business Days if such breach
relates to terms or provisions of Section 6.2(g) or (ii) 30 days after notice to
the Borrower from the Administrative Agent or the Required Lenders; or (e) the
Borrower or any of its Subsidiaries shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of 96
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi121.jpg]
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable, repurchased, redeemed or
defeased; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or (f) (i) the
Borrower or any of its Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (g) (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 406 and 408 of ERISA
or Section 4975 of the Code) involving any Plan with respect to which the
Borrower or any Commonly Controlled Entity is liable; (ii) any failure to meet
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA), whether or not waived, shall exist with respect
to any Single Employer Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity; (iii) a
Single Employer Plan shall be determined to be, or be expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (iv) a Reportable Event shall occur with respect to, or proceedings
shall commence under Title IV of ERISA to have a trustee appointed, or a trustee
shall be appointed under Title IV of ERISA, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Single Employer Plan in a distress
termination under Section 4041(c) of ERISA; (v) any Single Employer Plan shall
terminate in a “distress termination” or an “involuntary termination,” as such
terms are defined in Title IV of ERISA; (vi) the Borrower or any Commonly
Controlled Entity shall, or could reasonably be expected to, incur 97
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi122.jpg]
any liability in connection with (x) any withdrawal from a Single Employer Plan
or a Multiemployer Plan, or (y) insolvency of, a Multiemployer Plan or any
determination that such Multiemployer Plan is in endangered or critical status;
or (vii) any other event or condition shall occur or exist with respect to a
Plan or Multiemployer Plan; and in each case in clauses (i) through (vii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or (h) one
or more judgments or decrees shall be entered against the Borrower or any of its
Subsidiaries involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, satisfied, stayed or bonded pending appeal within
30 days from the entry thereof; or (i) any of the Security Documents shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or (j) the guarantee contained in
Section 2 of the Guarantee and Collateral Agreement shall cease, for any reason
(other than, with respect to the guarantee of a Subsidiary, (i) as a result of a
merger of such Subsidiary into the Borrower in accordance with the terms of this
Agreement or (ii) as a result of a release pursuant to Section 8.15(b) of the
Guarantee and Collateral Agreement), to be in full force and effect or any Loan
Party or any Affiliate of any Loan Party shall so assert; or (k) (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall at any time become, or obtain rights (whether by
means of warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d) 3 and 13(d) 5 under the Exchange Act), directly or
indirectly, of a percentage equal to 35% or more of the Voting Stock of the
Borrower; (ii) the board of directors of the Borrower shall cease to consist of
a majority of Continuing Directors; (iii) a Specified Change of Control shall
occur or (iv) the Borrower shall cease to own, directly or indirectly, 100% of
the Voting Stock of RAC East or Rent-A-Center West, Inc.; then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or (ii)
of paragraph (f) above with respect to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of LC Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority FacilityRequired
Lenders in respect of the Revolving Facility, the Administrative Agent may, or
upon the request of the Majority FacilityRequired Lenders in respect of the
Revolving Facility, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately 98 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi123.jpg]
become due and payable; provided, that a breach of Section 7.1 shall not
constitute an Event of Default for the Term Facility unless (A) the Revolving
Loans have been accelerated or the Revolving Commitments have been terminated by
the Majority Facility Lenders in respect of the Revolving Facility or (B)(i)
such default results in a cross-default to other Indebtedness that exceeds in
the aggregate $50,000,000, (ii) such Indebtedness is accelerated and (iii) such
acceleration would otherwise cause a default with respect to the Term Facility.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents, including, without limitation,
the Guarantee and Collateral Agreement and the Mortgages, or otherwise available
under applicable law or otherwise. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit,
and the Borrower hereby grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all amounts at
any time on deposit in such cash collateral account to secure the undrawn and
unexpired amount of such Letters of Credit and all other Obligations. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Loan Parties hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Loan
Parties hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind (other than notices expressly required pursuant to
this Agreement and any other Loan Document) are hereby expressly waived by the
Borrower. SECTION 9. THE AGENTS 9.1 Appointment. Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. 9.2 Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. 9.3 Exculpatory
Provisions. Neither any Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful 99
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi124.jpg]
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. 9.4
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed in good
faith by it to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans. 9.5 Notice
of Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. 9.6
Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at 100
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi125.jpg]
the time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates. 9.7 Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent, under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder. 9.8 Agent in Its
Individual Capacity. Each Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though such Agent was not an Agent. With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity. 9.9 Successor Administrative Agent. The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrower. If (a) the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents or (b) either (i) the
Administrative Agent is a Lender and is a Defaulting Lender or (ii) the
Administrative Agent is not a Lender and satisfies the circumstances described
in clause (b) of the definition of Defaulting Lender, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld, delayed or conditioned), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation or its
designation as a Defaulting Lender, the retiring Administrative Agent’s
resignation or removal shall 101
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi126.jpg]
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. After
any retiring Administrative Agent’s resignation or removal as Administrative
Agent, the provisions of this Section 9 and of Section 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. 9.10
Authorization to Release Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each of the Lenders (without
requirement of notice to or vote or consent of any Lender, except as expressly
required by Section 10.1, or any affiliate of any Lender that is a party to any
Specified Swap Agreement or is a provider of Banking Services) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 and the Administrative Agent shall do so if so
requested. 9.11 Co-Syndication Agents, Co-Documentation Agents and Lead
Arrangers. The Co-Syndication Agents, the Co-Documentation Agents and the Lead
Arrangers shall not have any duties or responsibilities hereunder in their
respective capacities as such. 9.12 Credit Bidding. The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions, or (b) at
any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.1 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments 102
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi127.jpg]
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. SECTION 10. MISCELLANEOUS 10.1 Amendments and
Waivers. Subject to Section 2.16(b), Nneither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, reduce, extend or waive the
principal amount or extend or waive the final scheduled date of maturity of any
Loan or Reimbursement Obligation, extend or waive the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend or waive the scheduled date of any
payment thereof, increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) amend, modify or waive any provision of
this Section 10.1 or reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by any Loan Party of any
of its rights and obligations under this Agreement and the other Loan Documents,
or release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iii) reduce the percentage specified in the definition of Majority
FacilityRequired Lenders with respect to any Facilityor Supermajority Lenders
without the written consent of all Lenders under such Facility; (iv) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document that affects the rights or duties of the Administrative Agent without
the written consent of the Administrative Agent; (v) amend, modify or waive any
provision of Section 2.3 or 2.6 without the written consent of the Swingline
Lender; (vi) amend, modify or waive any provision of Section 3 without the
written consent of the applicable Issuing Lender; or (vii) amend, modify or
waive any provision of Section 2.17modify the definition of “Borrowing Base” or
any direct or indirect component definition thereof that has the effect of
increasing Availability, in each case without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby; provided further that the financial covenants set forth in Section 7.1
may only be amended, modified, supplemented or waived solely with the consent of
the Majority Facility Lenders in respect of the Revolving FacilitySupermajority
103 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi128.jpg]
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, this
Agreement may be amended to the extent necessary to facilitate the making of
Incremental Revolving Loans in an aggregate principal amount of up to
$250,000,000100,000,000 pursuant to Sections 2.1(c) and 2.2(b) and matters
related thereto upon (a) execution and delivery by the Borrower, the
Administrative Agent and each Lender providing Incremental Revolving Loans of an
Increased Term Facility Activation Notice or an Increased Revolving Facility
Activation Notice, as the case may be, and (b) delivery of such other documents
with respect thereto as the Administrative Agent may reasonably request. In
addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders. In addition, nNotwithstanding the foregoing, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term LoansRevolving
Commitments (as defined below) to permit the refinancing, replacement or
modification of all (but not less than all) outstanding Term Loans (“Refinanced
Term LoansRevolving Commitments (“Replaced Revolving Commitments”) with a
replacement term loanrevolving facility hereunder (“Replacement Term
LoansRevolving Commitments”), provided, that (ai) the aggregate principal amount
of such Replacement Term LoansRevolving Commitments shall not exceed the
aggregate principal amount of such Refinanced Term Loans, plus any reasonable
fees and expenses actually paid and accrued and unpaid interest and premium paid
in connection with any such refinancing, replacement or modificationthe Replaced
Revolving Commitments, (bii) the Applicable Margin for the loans with respect to
such Replacement Term LoansRevolving Commitments shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the relevant
Term Loans in effect immediately prior to such refinancing. The election by any
Lender to provide or participate in the Replacement Term Loans shall not
obligate any other Lender to so provide or participate. The Borrower shall pay
to any Lender who elects not to provide or participate in any Replacement Term
Loans an amount equal to the relevant outstanding Term Loans (plus any accrued
and unpaid interest or other amounts due in connection therewith) held by such
Lender prior to or simultaneously with any refinancing, replacement or
modification of relevant outstanding Term Loans hereunder.the loans with respect
to such Replaced Revolving Commitments, (iii) the termination date of such
Replacement Revolving Commitments shall be no earlier than the termination date
of the Replaced Revolving Commitments and (iv) the outstanding Loans of any
Lender that will not hold a Replacement Revolving Commitment shall be paid in
104 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi129.jpg]
full, the Commitments of such Lender shall be terminated or replaced and such
Lender shall be released from its obligations under this Agreement. Furthermore,
notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document. 10.2 Notices. All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent or Assignment and Assumption
(as applicable) in the case of the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto: The Borrower:
Rent-A-Center, Inc. 5501 Headquarters Drive Plano, Texas 75024 Attention: Chief
Financial Officer Telecopy: (972) 943-0113 Telephone: (972) 801-1100 and
Rent-A-Center, Inc. 5501 Headquarters Drive Plano, Texas 75024 Attention:
General Counsel Telecopy: (972) 801-1476 Telephone: (972) 801-1100 with copies
to: Winston & Strawn LLP 2501 N. Harwood St., 17th Floor Dallas, Texas 75201
Attention: Thomas W. Hughes Telecopy: (214) 453-6400 Telephone: (214) 453-6500
The Administrative Agent and to JPMorgan Chase Bank, as Issuing Lender: JPMorgan
Chase Bank, N.A. Asset Based Lending Operations 10 South Dearborn, Floor L2
Chicago, IL 60603-2003 Attention: Maria Teodoro Telecopy: (312) 377- 1100
Telephone: (312) 732-7592 105
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi130.jpg]
provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in their respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. 10.3 No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. 10.4 Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder. 10.5
Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or reimburse
the Administrative Agent and eachthe Lead Arranger for all its reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Revolving Facilitiesy, the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby (including the reasonable fees, disbursements and other charges of
one outside counsel for the Administrative Agent and, if reasonably necessary,
of one local counsel and one applicable regulatory counsel in each relevant
material jurisdiction to all such Persons) and filing and recording fees and
expenses and the charges of Intralinks, in each case from time to time on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate and (ii) to pay or reimburse each Lender and the Administrative
Agent (in the case of each Lender, after the occurrence and during the
continuance of an Event of Default) for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the fees, disbursements and other
charges of one outside counsel for the Administrative Agent and one outside
counsel for the Lenders and, solely in the case of a conflict of interest, one
additional counsel for all affected Persons that are similarly situated (and, if
reasonably necessary, of one local counsel and one applicable regulatory counsel
in each relevant material jurisdiction for all such Persons)). Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with: (i) appraisals and insurance reviews; (ii) field examinations and the
preparation of Reports based on the fees charged by a third party retained by
the Administrative Agent or the internally allocated fees for each Person
employed by the Administrative Agent with respect to each field examination,
together with the 106 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi131.jpg]
reasonable fees and expenses associated with collateral monitoring services
performed by the Administrative Agent; (iii) background checks regarding senior
management and/or key investors, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent; (iv) Taxes, fees and other charges for
(A) lien and title searches and title insurance and (B) recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens; (v) sums paid or
incurred to take any action required of any Loan Party under the Loan Documents
that such Loan Party fails to pay or take; and (vi) forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the accounts and lock boxes, and costs and expenses of preserving and protecting
the Collateral. (b) The Borrower agrees to pay, indemnify, and hold each Lender,
each Lead Arranger, each Agent, their respective affiliates, the officers,
directors, trustees, employees, agents and controlling persons of any of the
foregoing and investment advisors who manage a Lender (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the arrangement, execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents or arising in connection with
any transactions relating to the foregoing, including any of the foregoing
relating to the use of proceeds of the Loans or any Letter of Credit or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any of its Subsidiaries or any
of the Properties or the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons without the consent of
the Indemnitee or any action or proceeding brought by any Loan Party or
representative of a Loan Party and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(b), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or a material
breach by such Indemnitee of its obligations under this Agreement; provided,
further, that this Section 10.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to so waive, all rights
for contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 Business Days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the Chief Financial Officer (Telephone No.
972-801-1100) (Telecopy No. 972-943-0113), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder. 107
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi132.jpg]
10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the applicable Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”), other than
a natural person, a Defaulting Lender or the Borrower or any of its Affiliates,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it) with the prior written consent of: (A) the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received written notice thereof; (B) the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and (C) in the case of assignments of
Revolving Commitments, each Issuing Lender. (ii) Assignments shall be subject to
the following additional conditions: (A) except in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment or Loans
under anythe Revolving Facility, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $10,000,000 (or in the case
of the Term Loans or Incremental Term Loans, $1,000,000), in each case unless
each of the Borrower and the Administrative Agent otherwise consent, provided,
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (with only one such fee payable in connection with multiple, simultaneous
assignments); and 108 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi133.jpg]
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire. For the purposes of this
Section 10.6, “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender. (iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(v) below,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. (iv) The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amount (and stated interest) of the Loans and LC Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Absent
manifest error, the entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, each Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and promptly record the information contained therein
in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph. (c)
(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities other than to
a natural person, a Defaulting Lender or the Borrower or any of its Affiliates
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such 109
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi134.jpg]
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both (1)
requires the consent of each Lender directly affected thereby pursuant to clause
(i) of the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 (subject to the requirements and limitations therein,
including the requirements under Section 2.19(e) (it being understood that the
documentation required under Section 2.19(e) shall be delivered to the
participating Lender)) and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. (ii)
Notwithstanding anything to the contrary, a Participant shall not be entitled to
receive any greater payment under Section 2.18 or 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law that occurs after the Participant
acquired the applicable participation. Without limiting the foregoing, no
Participant shall be entitled to the benefits of Section 2.19 unless such
Participant agrees to comply and complies with Section 2.19 as if it were a
Lender. (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and including, further, in the case of any Lender that is
a fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any
representative of, such holders, and this Section shall not apply to any such
pledge or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. (e) The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above. 10.7
Adjustments; Setoff. (a) Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a particularthe Revolving Facility, if any Lender (a “Benefitted Lender”)
shall at any time receive any payment of all or part of the Obligations owing to
it (other than in connection with an assignment made pursuant to Section 10.6),
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating 110
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi135.jpg]
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. (b) In addition to
any rights and remedies of the Lenders provided by law, each Lender and its
Affiliates shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, such Affiliate or any branch or agency of any
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender or any of its Affiliates, provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. 10.8 Counterparts. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent. 10.9 Severability. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.10 Integration. This Agreement and the other Loan
Documents represent the agreement of the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. 10.11
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 10.12 Submission To
Jurisdiction; Waivers. Each party hereto hereby irrevocably and unconditionally:
111 509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi136.jpg]
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; (b) consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; (c) agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any indirect, special, exemplary, punitive or consequential
damages. 10.13 Acknowledgements. The Borrower hereby acknowledges that: (a) it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Loan Documents; (b) neither the Administrative Agent nor
any Lender has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Administrative Agent and Lenders, on one hand,
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and (c) no joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.
10.14 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided, that nothing herein shall prevent the Administrative Agent, any
Issuing Lender or any Lender from disclosing any such Information (a) to the
Administrative Agent, any Issuing Lender, any Lender or any Affiliate or
Approved Fund of any Lender, (b) to any participant or assignee or prospective
participant or assignee that agrees in writing to comply with the provisions of
this Section, (c) to its employees, directors, trustees, agents, attorneys,
accountants, investment advisors and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
provided, that in the case of any such request or requirement, the
Administrative Agent or Lender (as applicable) so requested or required to make
such disclosure shall as soon as practicable notify the Borrower thereof, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization 112
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi137.jpg]
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to any pledgee referred to in
Section 10.6(d) or any direct or indirect contractual counterparty in swap
agreements with the Borrower or such contractual counterparty’s professional
advisor (so long as such pledgee or contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.14). “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. 10.15 WAIVERS OF JURY
TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 10.16 USA Patriot Act. Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. 10.17 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or 113
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi138.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. 10.18 No Novation. Neither this Agreement nor the execution, delivery
or effectiveness of the FourthFifth Amendment or the Guarantee and Collateral
Agreement shall extinguish the obligations outstanding under the Security
Documents or the other Loan Documents or discharge or release the lien or
priority of the Security Documents. Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Security
Documents or the other Loan Documents or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith. Nothing implied in this
Agreement, the FourthFifth Amendment, the Security Documents, the other Loan
Documents or in any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any of the Borrower or any other
Loan Party from any of its obligations and liabilities as a “Borrower,”
“Guarantor,” “Loan Party,” or “Grantor” under the FourthFifth Amendment, this
Agreement, the Security Documents or any other Loan Document. Each of this
Agreement and the Security Documents shall remain in full force and effect,
until (as applicable) and except to any extent modified hereby or in connection
herewith. 10.19 Release of Collateral. At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than Obligations in
respect of any Specified Swap Agreement or Banking Services) shall have been
paid in full, the Revolving Commitments have been terminated or expired and no
Letters of Credit shall be outstanding (other than any Letter of Credit cash
collateralized or otherwise backstopped or subject to credit support reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lender), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties. At the request and sole expense of any Loan Party
following any such termination, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Loan Party such documents as such Loan Party shall
reasonably request to evidence such termination. 114
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi139.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. RENT-A-CENTER, INC. By: Name: Title: JPMORGAN
CHASE BANK, N.A., as Administrative Agent and a Lender By: Name: Title:
[Rent-A-Center Credit Agreement]
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi140.jpg]
NAME OF LENDER: , as a Lender By: Name: Title: [Rent-A-Center Credit Agreement]
509265-1832-141352041-Active.21575686.1328267668.14



--------------------------------------------------------------------------------



 
[ex101fifthamendmentcredi141.jpg]
ANNEX II REVOLVING COMMITMENTS LENDER REVOLVING COMMITMENT JPMorgan Chase Bank,
N.A. $74,111,111.12 Compass Bank, dba BBVA Compass $23,111,111.11 HSBC Bank USA,
N.A. $20,000,000.00 Woodforest National Bank $20,000,000.00 Fifth Third Bank
$16,296,296.30 SunTrust Bank $15,000,000.00 Branch Banking and Trust Company
$10,370,370.37 Amegy Bank National Association $8,888,888.89 Intrust Bank, N.A.
$7,777,777.77 RBS Citizens, N.A. $4,444,444.44 TOTAL: $200,000,000.00
509265-1832-15452-Active.28292013.9



--------------------------------------------------------------------------------



 